EXHIBIT 10(A)

            SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of the 21st
day of November, 2002, by and among RARE HOSPITALITY INTERNATIONAL, INC., a
corporation organized under the laws of Georgia (the “Borrower”), the Lenders
who are or may become a party to this Agreement, WACHOVIA BANK, NATIONAL
ASSOCIATION (formerly known as First Union National Bank), a national banking
association, as Administrative Agent for the Lenders, FLEET NATIONAL BANK, as
Syndication Agent, SUNTRUST BANK, as Documentation Agent, and SOUTHTRUST BANK,
as Co-Agent.


STATEMENT OF PURPOSE

            Pursuant to the Amended and Restated Credit Agreement dated as of
August 26, 1998 by and among the Borrower, the lenders party thereto and the
Administrative Agent, as agent (as amended, the “Existing Facility”), the
lenders thereunder agreed to extend certain loans to the Borrower.

            The Borrower has requested, and the Lenders have agreed, to amend
and restate the Existing Facility in its entirety and to extend certain credit
facilities to the Borrower on the terms and conditions of this Agreement.

            NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, such parties
hereby agree that the Existing Facility is amended and restated in its entirety
as follows:


ARTICLE I

DEFINITIONS

            SECTION 1.1          Definitions. The following terms when used in
this Agreement shall have the meanings assigned to them below:

            “Adjusted Debt” means, as of any date of calculation, the sum of the
following determined on a Consolidated basis, without duplication, for the
Borrower and its Subsidiaries in accordance with GAAP: (a) Debt as of such date,
plus (b) the product of (i) Rental Expense for the twelve (12) consecutive month
period ending on or immediately prior to such date, multiplied by (ii) 8.0.

            “Adjusted EBITDA” means, with respect to the Borrower and its
Subsidiaries for any period, EBITDA, adjusted on terms and conditions
satisfactory to the Administrative Agent, to account for any restaurants sold by
the Borrower or any of its Subsidiaries pursuant to Section 10.6 (f) during such
period.

            “Adjusted Leverage Ratio” means, as of the end of any fiscal
quarter, the ratio of (a) Adjusted Debt as of such date to (b) EBITDAR for the
period of four (4) consecutive fiscal quarters ending on such date.

            “Adjustment Date” shall have the meaning assigned thereto in Section
4.1(c).

            “Administrative Agent” means Wachovia in its capacity as
Administrative Agent hereunder, and any successor thereto appointed pursuant to
Section 12.9.

            “Administrative Agent’s Office” means the office of the
Administrative Agent specified in or determined in accordance with the
provisions of Section 13.1(c).

            “Affected Lender” shall have the meaning assigned thereto in Section
4.12.

            “Affiliate” means, with respect to any Person, any other Person
(other than, with respect to the Borrower, a Subsidiary of the Borrower) which
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such first Person or any of its
Subsidiaries. The term “control” means (a) the power to vote ten percent (10%)
or more of the securities or other equity interests of a Person having ordinary
voting power, or (b) the possession, directly or indirectly, of any other power
to direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise.

            “Aggregate Commitment” means the aggregate amount of the Lenders’
Commitments hereunder, as such amount may be increased, reduced or otherwise
modified at any time or from time to time pursuant to the terms hereof. On the
Closing Date, the Aggregate Commitment shall be One Hundred Million Dollars
($100,000,000).

            “Agreement” means this Amended and Restated Credit Agreement, as
amended, restated, supplemented or otherwise modified from time to time.

            “Applicable Law” means all applicable provisions of constitutions,
laws, statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

            “Applicable Margin“ shall have the meaning assigned thereto in
Section 4.1(c).

            “Application” means an application, in the form specified by the
Issuing Lender from time to time, requesting the Issuing Lender to issue a
Letter of Credit.

            “Approved Fund” means any Person (other than a natural Person),
including, without limitation, any special purpose entity, that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business;
provided, that with respect to any assignment of any Commitment, such Approved
Fund must be administered by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.

            “Arbitration Rules“ shall have the meaning assigned thereto in
Section 13.6(a).

            “Assignment and Acceptance“ shall have the meaning assigned thereto
in Section 13.10.

            “Available Commitment” means, as to any Lender at any time, an
amount equal to (a) such Lender’s Commitment less (b) such Lender’s Extensions
of Credit.

            “Base Rate” means, at any time, the higher of (a) the Prime Rate and
(b) the Federal Funds Rate plus 1/2 of 1%; each change in the Base Rate shall
take effect simultaneously with the corresponding change or changes in the Prime
Rate or the Federal Funds Rate.

            “Base Rate Loan” means any Revolving Credit Loan bearing interest at
a rate based upon the Base Rate as provided in Section 4.1(a).

            “Benefited Lender“ shall have the meaning assigned thereto in
Section 4.6.

            “Borrower“ means RARE Hospitality International, Inc., a Georgia
corporation, in its capacity as borrower hereunder.

            “Business Day” means (a) for all purposes other than as set forth in
clause (b) below, any day other than a Saturday, Sunday or legal holiday on
which banks in Charlotte, North Carolina and New York, New York, are open for
the conduct of their commercial banking business, and (b) with respect to all
notices and determinations in connection with, and payments of principal and
interest on, any LIBOR Rate Loan, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market.

            “Capital Asset” means, with respect to the Borrower and its
Subsidiaries, any asset that should, in accordance with GAAP, be classified and
accounted for as a capital asset on a Consolidated balance sheet of the Borrower
and its Subsidiaries.

            “Capital Expenditures” means, with respect to the Borrower and its
Subsidiaries for any period, the aggregate cost of all Capital Assets acquired
by the Borrower and its Subsidiaries during such period, as determined in
accordance with GAAP (including, without limitation, acquisitions of assets of
restaurant properties as permitted pursuant to Section 10.4(f)(ii)).

            “Capital Lease” means any lease of any property by the Borrower or
any of its Subsidiaries, as lessee, that should, in accordance with GAAP, be
classified and accounted for as a capital lease on a Consolidated balance sheet
of the Borrower and its Subsidiaries.

            “Change in Control“ shall have the meaning assigned thereto in
Section 11.1(i).

            “Closing Date” means the date of this Agreement or such later
Business Day upon which each condition described in Section 5.2 shall be
satisfied or waived in all respects in a manner acceptable to the Administrative
Agent, in its sole discretion.

            “Code” means the Internal Revenue Code of 1986, and the rules and
regulations thereunder, each as amended or modified from time to time.

            “Collateral” means the collateral security for the Obligations
pledged or granted pursuant to the Pledge Agreement, together with any other
collateral security for the Obligations provided after the date hereof.

            “Commitment” means, as to any Lender, the obligation of such Lender
to make Loans to and issue or participate in Letters of Credit issued for the
account of the Borrower hereunder in an aggregate principal or face amount at
any time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule 1.1 hereto, as the same may be increased, reduced or modified
at any time or from time to time pursuant to the terms hereof.

            “Commitment Percentage” means, as to any Lender at any time, the
ratio of (a) the amount of the Commitment of such Lender to (b) the Aggregate
Commitment of all of the Lenders.

            “Consolidated” means, when used with reference to financial
statements or financial statement items of the Borrower and its Subsidiaries,
such statements or items on a consolidated basis in accordance with applicable
principles of consolidation under GAAP.

            “Contingent Obligation” means, with respect to the Borrower and its
Subsidiaries, without duplication, any obligation, contingent or otherwise, of
any such Person pursuant to which such Person has directly or indirectly
guaranteed any Debt of any other Person and, without limiting the generality of
the foregoing, any obligation, direct or indirect, contingent or otherwise, of
any such Person (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Debt (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay, or to maintain financial statement condition or
otherwise) or (b) entered into for the purpose of assuring in any other manner
the obligee of such Debt of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part); provided, that the term
Contingent Obligation shall not include endorsements for collection or deposit
in the ordinary course of business. Contingent Obligations shall be valued at
the full amount of the underlying Debt guaranteed.

            “Credit Facility“ means, collectively, the Revolving Credit Facility
and the L/C Facility.

            “Debt” means, with respect to any Person and its Subsidiaries at any
date, and without duplication, the sum of the following calculated in accordance
with GAAP: (a) all liabilities, obligations and indebtedness for borrowed money
including but not limited to obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person, (b) all obligations to pay the
deferred purchase price of property or services of any such Person (including,
without limitation, all obligations under non-competition agreements), except
trade payables arising in the ordinary course of business not more than ninety
(90) days past due, (c) all obligations of any such Person as lessee under
Capital Leases, (d) all Debt of any other Person secured by a Lien on any asset
of any such Person, (e) all Contingent Obligations of any such Person, (f) all
obligations, contingent or otherwise, of any such Person relative to the face
amount of letters of credit, whether or not drawn, including without limitation
any Reimbursement Obligation, and banker’s acceptances issued for the account of
any such Person, (g) all obligations of any such person to redeem, repurchase,
exchange, defease or otherwise make payments in respect of capital stock or
other securities or partnership interests of such Person, and (h) all net
payment obligations incurred by any such Person pursuant to Hedging Agreements.

            “Default” means any of the events specified in Section 11.1 which
with the passage of time, the giving of notice or any other condition, would
constitute an Event of Default.

            “Disputes“ shall have the meaning set forth in Section 13.6.

            “Dollars“ or "$" means, unless otherwise qualified, dollars in
lawful currency of the United States.

            “EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP: (a) Net Income for such period, plus (b)
the sum of the following to the extent deducted in determining Net Income: (i)
income and franchise taxes, (ii) Interest Expense, and (iii) amortization,
depreciation and other non-cash charges (including amortization of goodwill,
transaction expenses, covenants not to compete and other intangible assets),
less (c) any items of gain (or plus any non-cash items of loss) which were
included in determining Net Income and were not realized in the ordinary course
of business.

            “EBITDAR” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP: (a) EBITDA for such period, plus (b)
Rental Expense for such period.

            “Eligible Assignee” means, with respect to any assignment of the
rights, interest and obligations of a Lender hereunder, a Person that is at the
time of such assignment (a) a commercial bank organized under the laws of the
United States or any state thereof, having combined capital and surplus in
excess of $500,000,000, (b) a commercial bank organized under the laws of any
other country that is a member of the Organization of Economic Cooperation and
Development, or a political subdivision of any such country, having combined
capital and surplus in excess of $500,000,000, (c) a finance company, insurance
company or other financial institution which in the ordinary course of business
extends credit of the type extended hereunder and that has total assets in
excess of $1,000,000,000, (d) already a Lender hereunder (whether as an original
party to this Agreement or as the assignee of another Lender), (e) the successor
(whether by transfer of assets, merger or otherwise) to all or substantially all
of the commercial lending business of the assigning Lender, (f) any Affiliate of
an assigning Lender, (g) any Approved Fund or (h) any other Person that has been
approved in writing as an Eligible Assignee by the Administrative Agent and, so
long as no Default or Event of Default has occurred and is continuing, the
Borrower (such consent not to be unreasonably withheld or delayed).

            “Employee Benefit Plan” means any employee benefit plan within the
meaning of Section 3(3) of ERISA which (a) is maintained for employees of the
Borrower or any ERISA Affiliate or (b) has at any time within the preceding six
(6) years been maintained for the employees of the Borrower or any current or
former ERISA Affiliate.

            “Environmental Claims” means any and all administrative, regulatory
or judicial actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

            “Environmental Laws” means any and all federal, foreign, state,
provincial and local laws, statutes, ordinances, rules, regulations, permits,
licenses, approvals, interpretations and orders of courts or Governmental
Authorities, relating to the protection of human health or the environment,
including, but not limited to, requirements pertaining to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation,
handling, reporting, licensing, permitting, investigation or remediation of
Hazardous Materials.

            “ERISA” means the Employee Retirement Income Security Act of 1974,
and the rules and regulations thereunder, each as amended or modified from time
to time.

            “ERISA Affiliate” means any Person who together with the Borrower is
treated as a single employer within the meaning of Section 414(b), (c), (m) or
(o) of the Code or Section 4001(b) of ERISA.

            “Eurodollar Reserve Percentage” means, for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Federal
Reserve Board (or any successor) for determining the maximum reserve requirement
(including without limitation any basic, supplemental or emergency reserves) in
respect of eurocurrency liabilities or any similar category of liabilities for a
member bank of the Federal Reserve System in New York City.

            “Event of Default” means any of the events specified in Section
11.1, provided that any requirement for passage of time, giving of notice, or
any other condition, has been satisfied.

            “Existing Facility“ shall have the meaning assigned thereto in the
Statement of Purpose.

            “Existing Letters of Credit“ means each letter of credit described
on Schedule 1.2.

            “Extensions of Credit” means, as to any Lender at any time, (a) an
amount equal to the sum of (i) the aggregate principal amount of all Revolving
Credit Loans made by such Lender then outstanding, (ii) such Lender’s Commitment
Percentage of the L/C Obligations then outstanding and (iii) such Lender’s
Commitment Percentage of the Swingline Loans then outstanding, or (b) the making
of any Loan or participation in any Letter of Credit by such Lender, as the
context requires.

            “FDIC“ means the Federal Deposit Insurance Corporation, or any
successor thereto.

            “Federal Funds Rate” means, the rate per annum (rounded upwards, if
necessary, to the next higher 1/100th of 1%) representing the daily effective
federal funds rate as quoted by the Administrative Agent and confirmed in
Federal Reserve Board Statistical Release H.15 (519) or any successor or
substitute publication selected by the Administrative Agent. If, for any reason,
such rate is not available, then “Federal Funds Rate” shall mean a daily rate
which is determined, in the opinion of the Administrative Agent, to be the rate
at which federal funds are being offered for sale in the national federal funds
market at 9:00 a.m. (Charlotte time). Rates for weekends or holidays shall be
the same as the rate for the most immediately preceding Business Day.

            “Fiscal Year“ means the fiscal year of the Borrower and its
Subsidiaries, ending on the last Sunday of December.

            “Fixed Charge Coverage Ratio” means as of the end of any fiscal
quarter, the ratio of (a) EBITDAR for the period of four (4) consecutive fiscal
quarters ending on such date, to (b) Fixed Charges for the period of four (4)
consecutive fiscal quarters ending on such date.

            “Fixed Charges” means, for any period, the sum of the following,
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP on any date of determination: (a)
Interest Expense, plus (b) Rental Expense, plus (c) scheduled principal payments
with respect to Debt.

            “GAAP” means generally accepted accounting principles, as recognized
by the American Institute of Certified Public Accountants and the Financial
Accounting Standards Board, consistently applied and maintained on a consistent
basis for the Borrower and its Subsidiaries throughout the period indicated and
(subject to Section 13.9) consistent with the prior financial practice of the
Borrower and its Subsidiaries.

            “Governmental Approvals” means all authorizations, consents,
approvals, licenses and exemptions of, registrations and filings with, and
reports to, all Governmental Authorities.

            “Governmental Authority” means any nation, province, state or
political subdivision thereof, and any government or any Person exercising
executive, legislative, regulatory or administrative functions of or pertaining
to government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.

            “Guarantors” means the Material Subsidiaries and any other Person
which, after the Closing Date, becomes a party to the Guaranty Agreement by
executing and delivering a Joinder Agreement substantially in the form attached
hereto as Exhibit I.

            “Guaranty Agreement” means the Amended and Restated Unconditional
Guaranty Agreement of even date executed by the Guarantors in favor of the
Administrative Agent for the ratable benefit of itself and the Lenders, as
amended, restated, supplemented or otherwise modified from time to time.

            “Hazardous Materials” means any substances or materials (a) which
are or become defined as hazardous wastes, hazardous substances, pollutants,
contaminants, chemical substances or mixtures or toxic substances under any
Environmental Law, (b) which are toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise harmful to human
health or the environment and are or become regulated by any Governmental
Authority, (c) the presence of which require investigation or remediation under
any Environmental Law or common law, (d) the discharge or emission or release of
which requires a permit or license under any Environmental Law or other
Governmental Approval, (e) which are deemed to constitute a nuisance or a
trespass which pose a health or safety hazard to Persons or neighboring
properties, (f) which consist of underground or aboveground storage tanks,
whether empty, filled or partially filled with any substance, or (g) which
contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.

            “Hedging Agreement” means any agreement with respect to any Interest
Rate Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.

            “Interest Expense” means, with respect to the Borrower and its
Subsidiaries for any period, the gross interest expense (including without
limitation, interest expense attributable to Capital Leases and all net payment
obligations pursuant to Hedging Agreements) of the Borrower and its Subsidiaries
less interest income of the Borrower and its Subsidiaries (whether paid in cash
or accrued as a liability (excluding pay-in-kind interest on junior
securities)), all determined for such period on a Consolidated basis, without
duplication, in accordance with GAAP.

            “Interest Period“ shall have the meaning assigned thereto in Section
4.1(b).

            “Interest Rate Contract” means any interest rate swap agreement,
interest rate cap agreement, interest rate floor agreement, interest rate collar
agreement, interest rate option or any other agreement regarding the hedging of
interest rate risk exposure executed in accordance with hedging the interest
rate exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.

            “ISP98” means the International Standby Practices (1998 Revisions,
effective January 1, 1999), International Chamber of Commerce Publication No.
590.

            “Issuing Lender“ means Wachovia, in its capacity as issuer of any
Letter of Credit, or any successor thereto.

            “Joinder Agreement” means, collectively, each joinder agreement in
favor of the Administrative Agent for the ratable benefit of itself and the
Lenders, substantially in the form of Exhibit I.

            “L/C Commitment“ means the lesser of (a) Twenty Million Dollars
($20,000,000) or (b) the Aggregate Commitment.

            “L/C Facility“ means the letter of credit facility established
pursuant to Article III hereof.

            “L/C Obligations” means at any time, an amount equal to the sum of
(a) the aggregate undrawn and unexpired amount of the then outstanding Letters
of Credit and (b) the aggregate amount of drawings under Letters of Credit which
have not then been reimbursed pursuant to Section 3.5.

            “L/C Participants“ means the collective reference to all the Lenders
other than the Issuing Lender.

            “Lender” means each Person executing this Agreement as a Lender
(including, without limitation, the Issuing Lender and the Swingline Lender
unless the context otherwise requires) set forth on the signature pages hereto
(unless such Lender assigns its entire right and interest hereunder pursuant to
Section 13.10) and each Person that hereafter becomes a party to this Agreement
as a Lender pursuant to Section 13.10.

            “Lending Office” means, with respect to any Lender, the office of
such Lender maintaining such Lender’s Commitment Percentage of the Extensions of
Credit.

            “Letters of Credit“ shall have the meaning assigned thereto in
Section 3.1.

            “LIBOR” means the rate of interest per annum determined on the basis
of the rate of deposits in Dollars in minimum amounts of at least $5,000,000 for
a period equal to the applicable Interest Period which appears on the Dow Jones
Market Screen 3750 at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of the applicable Interest Period (rounded upward,
if necessary, to the nearest 1/100th of 1%). If, for any reason, such rate does
not appear on Dow Jones Market Screen 3750, then “LIBOR” shall be determined by
the Administrative Agent to be the arithmetic average of the rate per annum at
which deposits in Dollars in minimum amounts of at least $5,000,000 would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of the applicable Interest Period for a period equal
to such Interest Period. Each calculation by the Administrative Agent of LIBOR
shall be conclusive and binding for all purposes, absent manifest error.

            “LIBOR Rate” means a rate per annum (rounded upwards, if necessary,
to the next higher 1/100th of 1%) determined by the Administrative Agent
pursuant to the following formula:


                 LIBOR Rate  =                         LIBOR
                                 ---------------------------------------------------
                                         1.00-Eurodollar Reserve Percentage


            “LIBOR Rate Loan” means any Revolving Credit Loan bearing interest
at a rate based upon the LIBOR Rate as provided in Section 4.1(a).

            “Lien” means, with respect to any asset, any mortgage, leasehold
mortgage, lien, pledge, charge, security interest, hypothecation or encumbrance
of any kind in respect of such asset. For the purposes of this Agreement, a
Person shall be deemed to own subject to a Lien any asset which it has acquired
or holds subject to the interest of a vendor or lessor under any conditional
sale agreement, Capital Lease or other title retention agreement relating to
such asset.

            “Loans” means the collective reference to the Revolving Credit Loans
and the Swingline Loans and “Loan” means any of such Loans.

            “Loan Documents” means, collectively, this Agreement, the Notes, the
Guaranty Agreement, the Pledge Agreement, the Applications, each Joinder
Agreement, and each other document, instrument, certificate and agreement
executed and delivered by the Borrower or any of its Subsidiaries in connection
with this Agreement or otherwise referred to herein or contemplated hereby
(excluding any Hedging Agreement), all as may be amended, restated, supplemented
or otherwise modified from time to time.

            “Material Adverse Effect” means a material adverse effect on (a) the
properties, business, prospects, operations or condition (financial or
otherwise) of the Borrower and its Subsidiaries, taken as a whole, or (b) the
ability of the Borrower or any Subsidiary thereof party to a Loan Document to
perform its obligations under the Loan Documents to which it is a party.

            “Material Contract” means any contract or agreement, written or
oral, of the Borrower or any of its Subsidiaries the failure to comply with
which could reasonably be expected to have a Material Adverse Effect.

            “Material Subsidiary” means, as of the end of any fiscal quarter,
(a) Bugaboo Creek Holdings, Inc., (b) Capital Grille Holdings, Inc., (c) any
Wholly-Owned Subsidiary of the Borrower whose (i) Adjusted EBITDA for the period
of four (4) consecutive fiscal quarters ending on such date (the “Measurement
Period”) exceeds ten percent (10%) of the Adjusted EBITDA of the Borrower and
its Subsidiaries for such Measurement Period or (ii) revenues for the
Measurement Period exceeds ten percent (10%) of the revenues of the Borrower and
its Subsidiaries for such Measurement Period, and (d) any other Subsidiary of
the Borrower who becomes a Guarantor pursuant to a Joinder Agreement.

            “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make, contributions within the preceding six (6) years.

            “Net Cash Proceeds” means, as applicable, (a) with respect to any
sale or other disposition of assets, the gross cash proceeds received by the
Borrower or any of its Subsidiaries from such sale less the sum of (i) all
income taxes reasonably estimated in good faith to be payable by the Borrower or
any of its Subsidiaries in connection with such sale or disposition and other
taxes thereon to the extent such other taxes are actually paid by the Borrower
or any such Subsidiary, (ii) all legal fees, title and recording tax expenses,
commissions and other fees and expenses incurred by the Borrower or any of its
Subsidiaries in connection with such sale or disposition and (iii) the principal
amount of, premium, if any, and interest on any Debt secured by a Lien on the
asset (or a portion thereof) sold, which Debt is required to be repaid in
connection with such sale, (b) with respect to any offering of capital stock or
issuance of Debt, the gross cash proceeds received by the Borrower or any of its
Subsidiaries therefrom less investment banking fees, legal fees, accountants
fees, underwriting discounts and commissions and other customary fees and
expenses actually incurred by the Borrower or any of its Subsidiaries in
connection with such offering or issuance and (c) with respect to any payment
under an insurance policy or in connection with a condemnation proceeding, the
amount of cash proceeds received by the Borrower or its Subsidiaries from an
insurance company or Governmental Authority, as applicable less the sum of all
(i) all out-of-pocket legal fees, title and recording tax expenses incurred by
the Borrower or any of its Subsidiaries in connection with such claim or
condemnation proceeding and (ii) the principal amount of, premium, if any, and
interest on any Debt, which is required to be repaid as a result of such
condemnation proceeding.

            “Net Income” means, with respect to the Borrower and its
Subsidiaries for any period, the Consolidated net income (or loss) of the
Borrower and its Subsidiaries for such period determined in accordance with
GAAP; provided, that there shall be excluded from net income (or loss) the
income (or loss) of any Person (other than a Wholly-Owned Subsidiary of such
Person) in which such Person has an ownership interest unless constructively or
actually received by such Person in a cash distribution.

            “Net Worth” means, with respect to the Borrower at any date, the
stockholders’ equity (including capital stock, additional paid in capital and
retained earnings, after deducting treasury stock) of the Borrower on such date
determined in accordance with GAAP.

            “Non-Controlled Joint Venture” means a joint venture in which the
Borrower and its Subsidiaries do not own more than fifty percent (50%) of the
outstanding capital stock or other ownership interests having ordinary voting
power to elect a majority of the board of directors or other managers of such
Person.

            “Notes” means the collective reference to the Revolving Credit Notes
and the Swingline Note and “Note” means any of such Notes.

            “Notice of Account Designation“ shall have the meaning assigned
thereto in Section 2.3(b).

            “Notice of Borrowing“ shall have the meaning assigned thereto in
Section 2.3(a).

            “Notice of Conversion/Continuation“ shall have the meaning assigned
thereto in Section 4.2.

            “Notice of Prepayment“ shall have the meaning assigned thereto in
Section 2.4(c).

            “Obligations” means, in each case, whether now in existence or
hereafter arising: (a) the principal of and interest on (including interest
accruing after the filing of any bankruptcy or similar petition) the Loans, (b)
the L/C Obligations, (c) all existing or future payment and other obligations
owing by the Borrower under any Hedging Agreement (which such Hedging Agreement
is permitted hereunder) with any Person that is a Lender hereunder at the time
such Hedging Agreement is executed (all such obligations with respect to any
such Hedging Agreement, “Hedging Obligations”) and (d) all other fees and
commissions (including attorneys’ fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by the Borrower or any of its Subsidiaries to the Lenders or the Administrative
Agent, of every kind, nature and description, direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, and whether or not evidenced by any note and whether or not for
the payment of money, but only to the extent owing under or in respect of this
Agreement, any Note, any Letter of Credit or any of the other Loan Documents.

            “Officer's Compliance Certificate“ shall have the meaning assigned
thereto in Section 7.2.

            “Other Taxes“ shall have the meaning assigned thereto in Section
4.11(b).

            “PBGC“ means the Pension Benefit Guaranty Corporation or any
successor agency.

            “Pension Plan” means any Employee Benefit Plan, other than a
Multiemployer Plan, which is subject to the provisions of Title IV of ERISA or
Section 412 of the Code and which (a) is maintained for the employees of the
Borrower or any ERISA Affiliates or (b) has at any time within the preceding six
(6) years been maintained for the employees of the Borrower or any of its
current or former ERISA Affiliates.

            “Person” means an individual, corporation, limited liability
company, partnership, association, trust, business trust, joint venture, joint
stock company, pool, syndicate, sole proprietorship, unincorporated
organization, Governmental Authority or any other form of entity or group
thereof.

            “Pledge Agreement” means, the Amended and Restated Pledge Agreement
of even date executed by the Borrower, the Material Subsidiaries and the
applicable Pledgors in favor of the Administrative Agent for the ratable benefit
of itself and the Lenders, pledging 100% of each such Person’s ownership
interest in the entities listed on Schedule 1.3 hereto, as amended, restated,
supplemented or otherwise modified from time to time.

            “Pledgor” means, each entity pledging its ownership interest in the
entities listed on Schedule 1.3 hereto pursuant to the terms of the Pledge
Agreement.

            “Prime Rate” means, at any time, the rate of interest per annum
publicly announced from time to time by Wachovia as its prime rate. Each change
in the Prime Rate shall be effective as of the opening of business on the day
such change in such prime rate occurs. The parties hereto acknowledge that the
rate announced publicly by Wachovia as its prime rate is an index or base rate
and shall not necessarily be its lowest or best rate charged to its customers or
other banks.

            “Qualifying Debt” means the collective reference to any Debt of the
Borrower or any of its Subsidiaries which Debt (i) has a maturity date occurring
after the date which is six (6) months following the Revolving Credit
Termination Date and has principal payable only either (A) on the stated
maturity date thereof, or (B) upon the occurrence of an event which would
constitute an Event of Default, (ii) contains covenants which, in the reasonable
judgment of the Administrative Agent, are no more restrictive upon the Borrower
than those contained in this Agreement, and (iii) is not secured by a Lien on or
security interest in any assets or property of the Borrower or any of its
Subsidiaries.

            “Register“ shall have the meaning assigned thereto in Section
13.10(d).

            “Reimbursement Obligation” means the obligation of the Borrower to
reimburse the Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit.

            “Rental Expense” means, with respect to the Borrower and its
Subsidiaries for any period, all rental expenses with respect to operating
leases of the Borrower and its Subsidiaries for such period, determined on a
Consolidated basis in accordance with GAAP.

            “Required Lenders” means, (a)(i) at any date prior to the occurrence
and continuance of an Event of Default, any combination of holders of at least
sixty-six and two-thirds percent (66-2/3%) of the aggregate unpaid principal
amount of the Revolving Credit Notes or (ii) at any date after the occurrence
and continuance of an Event of Default, any combination of holders of at least
sixty-six and two-thirds percent (66-2/3%) of the aggregate unpaid principal
amount of the Notes, or (b) if no amounts are outstanding under the Notes, any
combination of Lenders whose Commitment Percentages aggregate at least sixty-six
and two-thirds percent (66-2/3%), or (c) if the Commitments have been
terminated, any combination of holders of at least sixty-six and two-thirds
percent (66-2/3%) of the aggregate outstanding Extensions of Credit.

            “Responsible Officer” means any of the following: the chief
executive officer or chief financial officer of the Borrower or any other
officer of the Borrower reasonably acceptable to the Administrative Agent.

            “Revolving Credit Facility“ means the revolving credit facility
established pursuant to Article II hereof.

            “Revolving Credit Loans” means any revolving loan made to the
Borrower pursuant to Section 2.1, and all such revolving loans collectively as
the context requires.

            “Revolving Credit Notes” means the collective reference to the
Revolving Credit Notes made by the Borrower payable to the order of each Lender,
substantially in the form of Exhibit A-1 hereto, evidencing the Revolving Credit
Facility, and any amendments, supplements and modifications thereto, any
substitutes therefor, and any replacements, restatements, renewals or extension
thereof, in whole or in part; “Revolving Credit Note” means any of such
Revolving Credit Notes.

            “Revolving Credit Period” means the period commencing with the
Closing Date and continuing through but excluding the Revolving Credit
Termination Date.

            “ Revolving Credit Termination Date“ means the earliest of the dates
referred to in Section 2.7.

            “ SEC“ means the Securities and Exchange Commission.

            “ Solvent” means, as to the Borrower and its Subsidiaries on a
particular date, that any such Person (a) has capital sufficient to carry on its
business and transactions and all business and transactions in which it is about
to engage and is able to pay its debts as they mature, (b) owns property having
a value, both at fair valuation and at present fair saleable value, greater than
the amount required to pay its probable liabilities (including contingencies),
and (c) does not believe that it will incur debts or liabilities beyond its
ability to pay such debts or liabilities as they mature.

            “Subordinated Debt” means the collective reference to Debt on
Schedule 6.1(t) hereof designated as Subordinated Debt and any other Debt of the
Borrower or any of its Subsidiaries which Debt (i) has a maturity date occurring
after the date which is six (6) months following the Revolving Credit
Termination Date and has principal payable only either (A) on the stated
maturity date thereof, or (B) upon the occurrence of an event which would
constitute an Event of Default, (ii) is subordinated, in right of payment by the
Borrower, to the Obligations upon terms and conditions reasonably acceptable to
the Administrative Agent, (iii) contains covenants which, in the reasonable
judgment of the Administrative Agent, are no more restrictive upon the Borrower
than those contained in this Agreement, (iv) if guaranteed by any Affiliate or
Subsidiary of the Borrower, is guaranteed on subordinate terms to the guaranty
of the Obligations created pursuant to the Guaranty Agreement, and (v) otherwise
has terms and conditions reasonably acceptable to the Administrative Agent.

            “Subsidiary” means as to any Person, any corporation, partnership,
limited liability company or other entity of which more than fifty percent (50%)
of the outstanding capital stock or other ownership interests having ordinary
voting power to elect a majority of the board of directors or other managers of
such corporation, partnership, limited liability company or other entity is at
the time, directly or indirectly, owned by or the management is otherwise
controlled by such Person (irrespective of whether, at the time, capital stock
or other ownership interests of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency). Unless otherwise
qualified references to “Subsidiary” or “Subsidiaries” herein shall refer to
those of the Borrower.

            “Swingline Commitment“ means the lesser of (a) Ten Million Dollars
($10,000,000) or (b) the Aggregate Commitment.

            “Swingline Facility“ means the swingline facility established
pursuant to Section 2.2.

            “Swingline Lender“ means Wachovia in its capacity as swingline
lender hereunder.

            “Swingline Loan” means any swingline loan made by the Swingline
Lender to the Borrower pursuant to Section 2.2, and all such swingline loans
collectively as the context requires.

            “Swingline Note” means the Swingline Note made by the Borrower
payable to the order of the Swingline Lender, substantially in the form of
Exhibit A-2 hereto, evidencing the Swingline Loans, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extensions thereof, in whole or in part.

            “Swingline Termination Date” means the first to occur of (a) the
resignation of Wachovia as Administrative Agent in accordance with Section 12.9
and (b) the Revolving Credit Termination Date.

            “Taxes“ shall have the meaning assigned thereto in Section 4.11(a).

            “Termination Event” means: (a) a “Reportable Event” described in
Section 4043 of ERISA for which the notice requirement has not been waived by
the PBGC, or (b) the withdrawal of the Borrower or any ERISA Affiliate from a
Pension Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA, or (c) the termination of a Pension
Plan, the filing of a notice of intent to terminate a Pension Plan or the
treatment of a Pension Plan amendment as a termination, under Section 4041 of
ERISA, if the plan assets are not sufficient to pay all plan liabilities, or (d)
the institution of proceedings to terminate, or the appointment of a trustee
with respect to, any Pension Plan by the PBGC, or (e) any other event or
condition which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (f) the partial or complete withdrawal of the Borrower or any ERISA Affiliate
from a Multiemployer Plan if withdrawal liability is asserted by such plan, or
(g) the imposition of a Lien pursuant to Section 412 of the Code or Section 302
of ERISA, or (h) any event or condition which results in the reorganization or
insolvency of a Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (i)
any event or condition which results in the termination of a Multiemployer Plan
under Section 4041A of ERISA or the institution by PBGC of proceedings to
terminate a Multiemployer Plan under Section 4042 of ERISA.

            “Uniform Customs” means the Uniform Customs and Practice for
Documentary Credits (1993 Revision), effective January 1994 International
Chamber of Commerce Publication No. 500.

            “UCC” means the Uniform Commercial Code as in effect in the State of
North Carolina, as amended or modified from time to time.

            “United States“ means the United States of America.

            “Wachovia“ means Wachovia Bank, National Association, a national
banking association, and its successors.

            “Wholly-Owned” means, with respect to a Subsidiary, that all of the
shares of capital stock or other ownership interests of such Subsidiary are,
directly or indirectly, owned or controlled by the Borrower and/or one or more
of its Wholly-Owned Subsidiaries (except for directors’ qualifying shares or
other shares required by Applicable Law to be owned by a Person other than the
Borrower).

            SECTION 1.2          General. Unless otherwise specified, a
reference in this Agreement to a particular article, section, subsection,
Schedule or Exhibit is a reference to that article, section, subsection,
Schedule or Exhibit of this Agreement. Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and plural, and pronouns stated in the masculine, feminine or neuter
gender shall include the masculine, the feminine and the neuter. Any reference
herein to “Charlotte time” shall refer to the applicable time of day in
Charlotte, North Carolina.

             SECTION 1.3          Other Definitions and Provisions.

             (a)          Use of Capitalized Terms. Unless otherwise defined
therein, all capitalized terms defined in this Agreement shall have the defined
meanings when used in this Agreement, the Notes and the other Loan Documents or
any certificate, report or other document made or delivered pursuant to this
Agreement.

             (b)          Miscellaneous. The words "hereof", "herein" and
"hereunder" and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.


ARTICLE II

REVOLVING CREDIT FACILITY

             SECTION 2.1          Revolving Credit Loans. Subject to the terms
and conditions of this Agreement, and in reliance upon the representations and
warranties set forth herein, each Lender severally agrees to make Revolving
Credit Loans to the Borrower from time to time from the Closing Date through,
but not including, the Revolving Credit Termination Date as requested by the
Borrower in accordance with the terms of Section 2.3; provided, that (a) the
aggregate principal amount of all outstanding Revolving Credit Loans (after
giving effect to any amount requested) shall not exceed the Aggregate Commitment
less the sum of all outstanding Swingline Loans and L/C Obligations and (b) the
principal amount of outstanding Revolving Credit Loans from any Lender to the
Borrower shall not at any time exceed such Lender’s Available Commitment. Each
Revolving Credit Loan by a Lender shall be in a principal amount equal to such
Lender’s Commitment Percentage of the aggregate principal amount of Revolving
Credit Loans requested on such occasion. Subject to the terms and conditions
hereof, the Borrower may borrow, repay and reborrow Revolving Credit Loans
hereunder until the Revolving Credit Termination Date.

             SECTION 2.2          Swingline Loans.

             (a)         Availability. Subject to the terms and conditions of
this Agreement, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time from the Closing Date through, but not including, the
Swingline Termination Date; provided, that the aggregate principal amount of all
outstanding Swingline Loans (after giving effect to any amount requested), shall
not exceed the lesser of (i) the Aggregate Commitment less the sum of all
outstanding Revolving Credit Loans and the L/C Obligations and (ii) the
Swingline Commitment.

             (b)         Refunding.

                         (i)          Swingline Loans shall be refunded by the
Lenders on demand by the Swingline Lender. Such refundings shall be made by the
Lenders in accordance with their respective Commitment Percentages and shall
thereafter be reflected as Revolving Credit Loans of the Lenders on the books
and records of the Administrative Agent. Each Lender shall fund its respective
Commitment Percentage of Revolving Credit Loans as required to repay Swingline
Loans outstanding to the Swingline Lender upon demand by the Swingline Lender
but in no event later than 2:00 p.m. (Charlotte time) on the next succeeding
Business Day after such demand is made. No Lender's obligation to fund its
respective Commitment Percentage of a Swingline Loan shall be affected by any
other Lender's failure to fund its Commitment Percentage of a Swingline Loan,
nor shall any Lender's Commitment Percentage be increased as a result of any
such failure of any other Lender to fund its Commitment Percentage of a
Swingline Loan.

                         (ii)          The Borrower shall pay to the Swingline
Lender on demand the amount of such Swingline Loans to the extent amounts
received from the Lenders are not sufficient to repay in full the outstanding
Swingline Loans requested or required to be refunded. In addition, the Borrower
hereby authorizes the Administrative Agent to charge any account maintained by
the Borrower with the Swingline Lender (up to the amount available therein) in
order to immediately pay the Swingline Lender the amount of such Swingline Loans
to the extent amounts received from the Lenders are not sufficient to repay in
full the outstanding Swingline Loans requested or required to be refunded. The
Administrative Agent shall promptly notify the Borrower of any such charge;
provided, that the failure of the Administrative Agent to so notify the Borrower
shall not result in any liability to the Administrative Agent or affect its
right to charge such account. If any portion of any such amount paid to the
Swingline Lender shall be recovered by or on behalf of the Borrower from the
Swingline Lender in bankruptcy or otherwise, the loss of the amount so recovered
shall be ratably shared among all the Lenders in accordance with their
respective Commitment Percentages (unless the amounts so recovered by or on
behalf of the Borrower pertain to a Swingline Loan extended after the occurrence
and during the continuance of an Event of Default of which the Administrative
Agent has received notice in the manner required pursuant to Section 12.5 and
which such Event of Default has not been waived by the Required Lenders or the
Lenders, as applicable).

                         (iii)          Each Lender acknowledges and agrees that
its obligation to refund Swingline Loans in accordance with the terms of this
Section 2.2 is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Article V. Further, each Lender agrees and acknowledges
that if prior to the refunding of any outstanding Swingline Loans pursuant to
this Section 2.2, one of the events described in Section 11.1(j) or (k) shall
have occurred, each Lender will, on the date the applicable Revolving Credit
Loan would have been made, purchase an undivided participating interest in the
Swingline Loan to be refunded in an amount equal to its Commitment Percentage of
the aggregate amount of such Swingline Loan. Each Lender will immediately
transfer to the Swingline Lender, in immediately available funds, the amount of
its participation and upon receipt thereof the Swingline Lender will deliver to
such Lender a certificate evidencing such participation dated the date of
receipt of such funds and for such amount. Whenever, at any time after the
Swingline Lender has received from any Lender such Lender's participating
interest in a Swingline Loan, the Swingline Lender receives any payment on
account thereof, the Swingline Lender will distribute to such Lender its
participating interest in such amount (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender's
participating interest was outstanding and funded).

             SECTION 2.3          Procedure for Advances of Revolving Credit and
Swingline Loans.

             (a)         Requests for Borrowing. The Borrower shall give the
Administrative Agent irrevocable prior written notice (or telephonic notice,
confirmed in writing), such written notice or written confirmation to be
substantially in the form attached hereto as Exhibit B (a "Notice of Borrowing")
not later than 11:00 a.m. (Charlotte time) (i) on the same Business Day as each
Base Rate Loan and each Swingline Loan and (ii) at least three (3) Business Days
before each LIBOR Rate Loan, of its intention to borrow, specifying (A) the date
of such borrowing, which shall be a Business Day, (B) the amount of such
borrowing, which shall be, (x) with respect to Base Rate Loans in an aggregate
principal amount of $1,000,000 or a whole multiple of $250,000 in excess
thereof, (y) with respect to LIBOR Rate Loans in an aggregate principal amount
of $5,000,000 or a whole multiple of $1,000,000 in excess thereof and (z) with
respect to Swingline Loans in an aggregate principal amount of $100,000 or a
whole multiple of $100,000 in excess thereof, (C) whether such Loan is to be a
Revolving Credit Loan or a Swingline Loan, (D) in the case of a Revolving Credit
Loan whether the Loans are to be LIBOR Rate Loans or Base Rate Loans, and (E) in
the case of a LIBOR Rate Loan, the duration of the Interest Period applicable
thereto. A Notice of Borrowing received after 11:00 a.m. (Charlotte time) shall
be deemed received on the next Business Day. The Administrative Agent shall
promptly notify the Lenders of each Notice of Borrowing.

             (b)         Disbursement of Revolving Credit and Swingline Loans.
Not later than 2:00 p.m. (Charlotte time) on the proposed borrowing date, (i)
each Lender will make available to the Administrative Agent, for the account of
the Borrower, at the office of the Administrative Agent in funds immediately
available to the Administrative Agent, such Lender's Commitment Percentage of
the Revolving Credit Loans to be made on such borrowing date and (ii) the
Swingline Lender will make available to the Administrative Agent, for the
account of the Borrower, at the office of the Administrative Agent in funds
immediately available to the Administrative Agent, the Swingline Loan to be made
on such borrowing date. The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section 2.3 in immediately available funds by crediting or
wiring such proceeds to the deposit account of the Borrower identified in the
most recent notice substantially in the form of Exhibit C hereto (a "Notice of
Account Designation") delivered by the Borrower to the Administrative Agent or
as may be otherwise agreed upon by the Borrower and the Administrative Agent
from time to time. Subject to Section 4.7 hereof, the Administrative Agent shall
not be obligated to disburse the portion of the proceeds of any Revolving Credit
Loan requested pursuant to this Section 2.3 to the extent that any Lender has
not made available to the Administrative Agent its Commitment Percentage of such
Loan. Revolving Credit Loans to be made for the purpose of refunding Swingline
Loans shall be made by the Lenders as provided in Section 2.2(b).

             SECTION 2.4          Repayment of Loans.

             (a)          Repayment on Termination Date. The Borrower hereby
agrees to repay the outstanding principal amount of (i) all Revolving Credit
Loans in full on the Revolving Credit Termination Date and (ii) all Swingline
Loans in accordance with Section 2.2(b), together, in each case, with all
accrued but unpaid interest thereon.

            (b)          Mandatory Repayment of Excess Loans. If at any time the
outstanding principal amount of all Revolving Credit Loans plus the sum of all
outstanding Swingline Loans and L/C Obligations exceeds the Aggregate
Commitment, the Borrower shall, immediately upon notice from the Administrative
Agent, repay to the Administrative Agent for the account of the Lenders, the
amount of such excess with each such repayment applied first to the principal
amount of outstanding Swingline Loans, second to the principal amount of
outstanding Revolving Credit Loans and third, with respect to any Letters of
Credit then outstanding, a payment of cash collateral into a cash collateral
account opened by the Borrower with the Administrative Agent for the benefit of
the Lenders in an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit (such cash collateral to be applied in
accordance with Section 11.2(b)). Each such repayment shall be accompanied by
any amount required to be paid pursuant to Section 4.9 hereof.

             (c)         Optional Repayments. The Borrower may at any time and
from time to time repay the Loans, in whole or in part, upon at least three (3)
Business Days' irrevocable notice to the Administrative Agent with respect to
LIBOR Rate Loans and one (1) Business Day irrevocable notice with respect to
Base Rate Loans and Swingline Loans, substantially in the form attached hereto
as Exhibit D (a "Notice of Prepayment") specifying the date and amount of
repayment and whether the repayment is of LIBOR Rate Loans, Base Rate Loans,
Swingline Loans or a combination thereof, and, if of a combination thereof, the
amount allocable to each. Upon receipt of such notice, the Administrative Agent
shall promptly notify each Lender. If any such notice is given, the amount
specified in such notice shall be due and payable on the date set forth in such
notice. Partial repayments shall be in an aggregate amount of $1,000,000 or a
whole multiple of $250,000 in excess thereof with respect to Base Rate Loans
(other than Swingline Loans), $5,000,000 or a whole multiple of $1,000,000 in
excess thereof with respect to LIBOR Rate Loans and $100,000 or a whole multiple
of $100,000 in excess thereof with respect to Swingline Loans. Each such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 4.9 hereof.

            (d)          Limitation on Repayment of LIBOR Rate Loans. The
Borrower may not repay any LIBOR Rate Loan on any day other than on the last day
of the Interest Period applicable thereto unless such repayment is accompanied
by any amount required to be paid pursuant to Section 4.9 hereof.

            (e)          Hedging Agreements. No repayment or prepayment pursuant
to this Section 2.4 is intended to affect any of the Borrower's obligations
under any Hedging Agreement.

             SECTION 2.5       Notes.

             (a)         Revolving Credit Notes. Except as otherwise provided in
Section 13.10(a) through (e), each Lender's Revolving Credit Loans and the
obligation of the Borrower to repay such Revolving Credit Loans shall be
evidenced by a separate Revolving Credit Note executed by the Borrower payable
to the order of such Lender representing the Borrower's obligation to pay such
Lender's Commitment or, if less, the aggregate unpaid principal amount of all
Revolving Credit Loans made and to be made by such Lender to the Borrower
hereunder, plus interest and all other fees, charges and other amounts due
thereon. Each Revolving Credit Note shall bear interest on the unpaid principal
amount thereof at the applicable interest rate per annum specified in Section
4.1.

            (b)          Swingline Notes. The Swingline Loans and the obligation
of the Borrower to repay such Swingline Loans shall be evidenced by a Swingline
Note executed by the Borrower payable to the order of the Swingline Lender
representing the Borrower's obligation to pay the Swingline Lender's Swingline
Commitment or, if less, the aggregate unpaid principal amount of all Swingline
Loans made by the Swingline Lender to the Borrower hereunder, plus interest on
such principal amounts and all other fees, charges and other amounts due
thereon. The Swingline Note shall be dated the date hereof and shall bear
interest on the unpaid principal amount thereof at the applicable interest rate
per annum specified in Section 4.1.

             SECTION 2.6       Permanent Reduction of the Aggregate Commitment.

            (a)          Voluntary Reduction. The Borrower shall have the right
at any time and from time to time, upon at least five (5) Business Days prior
written notice to the Administrative Agent, to permanently reduce, without
premium or penalty, (i) the entire Aggregate Commitment at any time or (ii)
portions of the Aggregate Commitment, from time to time, in an aggregate
principal amount not less than $3,000,000 or any whole multiple of $1,000,000 in
excess thereof. Such reduction shall permanently reduce the Lenders' Commitments
pro rata in accordance with their respective Commitment Percentages.

            (b)          Mandatory Permanent Reduction. The Aggregate Commitment
shall be permanently reduced by the following amounts: (i) 100% of the Net Cash
Proceeds received by the Borrower or any of its Subsidiaries in connection with
any sale of assets (including its equity ownership in any Person) not permitted
pursuant to Section 10.6 (a) through (e) unless, so long as no Default or Event
of Default has occurred and is continuing, such Net Cash Proceeds are reinvested
in similar or replacement assets (or otherwise in a manner acceptable to the
Administrative Agent, in its sole discretion) within 270 days after receipt of
such Net Cash Proceeds; provided, that this clause (i) shall not apply with
respect to up to $10,000,000 of the aggregate Net Cash Proceeds received by the
Borrower and its Subsidiaries prior to November, 21, 2006, and (ii) 100% of the
Net Cash Proceeds received by the Borrower or any of its Subsidiaries under any
policy of insurance of such Person or in connection with any condemnation
proceeding involving property of such Person, unless, so long as no Default or
Event of Default has occurred and is continuing, such Net Cash Proceeds are
utilized by the Borrower or such Subsidiary within one hundred eighty (180) days
of receipt of such Net Cash Proceeds to replace or repair any of its assets
damaged in connection with the related claim or proceeding, such repair or
replacement to be reasonably satisfactory to the Administrative Agent.

            (c)          Repayments. Each permanent reduction permitted or
required pursuant to this Section 2.6 shall be accompanied by a payment of
principal sufficient to reduce the aggregate outstanding Revolving Credit Loans,
Swingline Loans and L/C Obligations, as applicable, of the Lenders after such
reduction to the Aggregate Commitment as so reduced and if the Aggregate
Commitment as so reduced is less than the aggregate amount of all outstanding
Letters of Credit, the Borrower shall be required to deposit cash collateral in
a cash collateral account opened by the Administrative Agent in an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit.
Such cash collateral shall be applied in accordance with Section 11.2(b). Any
reduction of the Aggregate Commitment to zero shall be accompanied by payment of
all outstanding Revolving Credit Loans and Swingline Loans (and furnishing of
cash collateral satisfactory to the Administrative Agent for all L/C
Obligations) and shall result in the termination of the Commitments and Credit
Facility. Such cash collateral shall be applied in accordance with Section
11.2(b). If the reduction of the Aggregate Commitment requires the repayment of
any LIBOR Rate Loan, such repayment shall be accompanied by any amount required
to be paid pursuant to Section 4.9 hereof.

            SECTION 2.7              Termination of Credit Facility. The Credit
Facility shall terminate on the earliest of (a) November 21, 2007 and (b) the
date of termination by the Borrower pursuant to Section 2.6 or (c) the date of
termination by the Administrative Agent on behalf of the Lenders pursuant to
Section 11.2(a).

            SECTION 2.8              Use of Proceeds. The Borrower shall use the
proceeds of the Extensions of Credit (a) to refinance the Borrower’s existing
Debt, including without limitation Debt under the Existing Facility, and (b) for
working capital, capital expenditures and asset acquisitions permitted
hereunder, and general corporate requirements of the Borrower and its
Subsidiaries, including the payment of certain fees and expenses incurred in
connection with the transactions contemplated by this Agreement.


ARTICLE III

LETTER OF CREDIT FACILITY

            SECTION 3.1              L/C Commitment. Subject to the terms and
conditions hereof, the Issuing Lender, in reliance on the agreements of the
other Lenders set forth in Section 3.4(a), agrees to issue standby letters of
credit (“Letters of Credit”) for the account of the Borrower on any Business Day
from the Closing Date through but not including the Revolving Credit Termination
Date in such form as may be approved from time to time by the Issuing Lender;
provided, that the Issuing Lender shall have no obligation to issue any Letter
of Credit if, after giving effect to such issuance, (a) the L/C Obligations
would exceed the L/C Commitment, (b) the Available Commitment of any Lender
would be less than zero, or (c) the aggregate principal amount of all
outstanding Loans plus the aggregate outstanding amount of the L/C Obligations
(after giving effect to the Letter of Credit being requested at such time) would
exceed the Aggregate Commitment. Each Letter of Credit shall (i) be denominated
in Dollars in a minimum amount of $500,000, (ii) be a standby letter of credit
issued to support obligations of the Borrower or any of its Subsidiaries,
contingent or otherwise, (iii) expire no later than one (1) year from the date
of issuance thereof; provided, that in no case shall such expiration date be
later than five (5) Business Days prior to the Revolving Credit Termination Date
and (iv) be subject to the Uniform Customs and/or ISP98, as set forth in the
Application or as determined by the Issuing Lender and, to the extent not
inconsistent therewith, the laws of the State of North Carolina. The Issuing
Lender shall not at any time be obligated to issue any Letter of Credit
hereunder if such issuance would conflict with, or cause the Issuing Lender or
any L/C Participant to exceed any limits imposed by, any Applicable Law.
References herein to “issue” and derivations thereof with respect to Letters of
Credit shall also include extensions or modifications of any existing Letters of
Credit, unless the context otherwise requires.

            SECTION 3.2              Procedure for Issuance of Letters of
Credit. The Borrower may from time to time request that the Issuing Lender issue
a Letter of Credit by delivering to the Issuing Lender at the Administrative
Agent’s Office an Application therefor, completed to the satisfaction of the
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may request. Upon receipt of any Application,
the Issuing Lender shall process such Application and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall, subject to
Section 3.1 and Article V hereof, promptly but no later than five (5) Business
Days from the date of its receipt of the Application therefor, issue the Letter
of Credit requested thereby (but in no event shall the Issuing Lender be
required to issue any Letter of Credit earlier than three (3) Business Days
after its receipt of the Application therefor and all such other certificates,
documents and other papers and information relating thereto) by issuing the
original of such Letter of Credit to the beneficiary thereof or as otherwise may
be agreed by the Issuing Lender and the Borrower. If requested by the Borrower,
the Issuing Lender shall furnish to the Borrower a draft of any Letter of Credit
prior to its issuance. The Issuing Lender shall promptly furnish to the Borrower
a copy of such Letter of Credit and promptly notify each Lender of the issuance
and upon request by any Lender, furnish to such Lender a copy of such Letter of
Credit and the amount of such Lender’s L/C Participation therein.

             SECTION 3.3       Commissions and Other Charges.

            (a)          The Borrower shall pay to the Administrative Agent, for
the account of the Issuing Lender and the L/C Participants, a letter of credit
commission with respect to each Letter of Credit in an amount equal to the face
amount of such Letter of Credit multiplied by the Applicable Margin with respect
to LIBOR Rate Loans during the Revolving Credit Period (determined on a per
annum basis). Such commission shall be payable quarterly in arrears on the last
Business Day of each calendar quarter and on the Revolving Credit Termination
Date. The Administrative Agent shall, promptly following its receipt thereof,
distribute to the Issuing Lender and the L/C Participants all commissions
received pursuant to this Section 3.3(a) in accordance with their respective
Commitment Percentages.

            (b)          In addition to the foregoing commission, the Borrower
shall pay to the Administrative Agent, for the account of the Issuing Lender, an
issuance fee with respect to each Letter of Credit in an amount equal to the
face amount of such Letter of Credit multiplied by 0.125% per annum. Such
issuance fee shall be payable quarterly in arrears on the last Business Day of
each calendar quarter after the date of issuance thereof and on the Revolving
Credit Termination Date.

            (c)          In addition to the foregoing fees and commissions, the
Borrower shall pay or reimburse the Issuing Lender for such normal and customary
costs and expenses as are incurred or charged by the Issuing Lender in issuing,
effecting payment under, amending or otherwise administering any Letter of
Credit; provided, that from time to time, as requested by the Borrower, the
Administrative Agent will provide the Borrower with information pertaining to
the amount of such costs and expenses.

            (d)          The Administrative Agent shall, promptly following its
receipt thereof, distribute to the Issuing Lender and the L/C Participants all
commissions received by the Administrative Agent in accordance with their
respective Commitment Percentages.

             SECTION 3.4       L/C Participations.

            (a)          The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions hereinafter stated, for such L/C Participant's own
account and risk an undivided interest equal to such L/C Participant's
Commitment Percentage in the Issuing Lender's obligations and rights under and
in respect of each Letter of Credit issued hereunder and the amount of each
draft paid by the Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower through a Revolving Credit Loan or otherwise
in accordance with the terms of this Agreement, such L/C Participant shall pay
to the Issuing Lender upon demand at the Issuing Lender's address for notices
specified herein an amount equal to such L/C Participant's Commitment Percentage
of the amount of such draft, or any part thereof, which is not so reimbursed.

            (b)          Upon becoming aware of any amount required to be paid
by any L/C Participant to the Issuing Lender pursuant to Section 3.4(a) in
respect of any unreimbursed portion of any payment made by the Issuing Lender
under any Letter of Credit, the Issuing Lender shall notify each L/C Participant
of the amount and due date of such required payment and such L/C Participant
shall pay to the Issuing Lender the amount specified on the applicable due date.
If any such amount is paid to the Issuing Lender after the date such payment is
due, such L/C Participant shall pay to the Issuing Lender on demand, in addition
to such amount, the product of (i) such amount, times (ii) the daily average
Federal Funds Rate as determined by the Administrative Agent during the period
from and including the date such payment is due to the date on which such
payment is immediately available to the Issuing Lender, times (iii) a fraction
the numerator of which is the number of days that elapse during such period and
the denominator of which is 360. A certificate of the Issuing Lender with
respect to any amounts owing under this Section 3.4(b) shall be conclusive in
the absence of manifest error. With respect to payment to the Issuing Lender of
the unreimbursed amounts described in this Section 3.4(b), if the L/C
Participants receive notice that any such payment is due (A) prior to 1:00 p.m.
(Charlotte time) on any Business Day, such payment shall be due that Business
Day, and (B) after 1:00 p.m. (Charlotte time) on any Business Day, such payment
shall be due on the following Business Day.

            (c)          Whenever, at any time after the Issuing Lender has made
payment under any Letter of Credit and has received from any L/C Participant its
Commitment Percentage of such payment in accordance with this Section 3.4, the
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise), or any payment of interest on account
thereof, the Issuing Lender will distribute to such L/C Participant its pro rata
share thereof; provided, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.

            SECTION 3.5              Reimbursement Obligation of the Borrower.
In the event of any drawing under any Letter of Credit, the Borrower agrees to
reimburse (either with the proceeds of a Revolving Credit Loan as provided for
in this Section 3.5 or with funds from other sources), the Issuing Lender on
each date on which the Issuing Lender notifies the Borrower of the date and
amount of a draft paid under any Letter of Credit for the amount of (a) such
draft so paid and (b) any amounts referred to in Section 3.3(c) incurred by the
Issuing Lender in connection with such payment. Unless the Borrower shall
immediately notify the Issuing Lender that the Borrower intends to reimburse the
Issuing Lender for such drawing from other sources or funds, the Borrower shall
be deemed to have timely given a Notice of Borrowing to the Administrative Agent
requesting that the Lenders make a Revolving Credit Loan bearing interest at the
Base Rate on such date in the amount of (a) such draft so paid and (b) any
amounts referred to in Section 3.3(c) incurred by the Issuing Lender in
connection with such payment, and the Lenders shall make a Revolving Credit Loan
bearing interest at the Base Rate in such amount, the proceeds of which shall be
applied to reimburse the Issuing Lender for the amount of the related drawing
and costs and expenses. Each Lender acknowledges and agrees that its obligation
to fund a Revolving Credit Loan in accordance with this Section 3.5 to reimburse
the Issuing Lender for any draft paid under a Letter of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Section 2.3(a) or Article V. If the Borrower has elected to pay the amount of
such drawing with funds from other sources and shall fail to reimburse the
Issuing Lender as provided above, the unreimbursed amount of such drawing shall
bear interest at the rate which would be payable on any outstanding Base Rate
Loans which were then overdue from the date such amounts become payable (whether
at stated maturity, by acceleration or otherwise) until payment in full.

            SECTION 3.6              Obligations Absolute. The Borrower’s
obligations under this Article III (including without limitation the
Reimbursement Obligation) shall be absolute and unconditional under any and all
circumstances and irrespective of any set-off, counterclaim or defense to
payment which the Borrower may have or have had against the Issuing Lender or
any beneficiary of a Letter of Credit or any other Person. The Borrower also
agrees that the Issuing Lender and the L/C Participants shall not be responsible
for, and the Borrower’s Reimbursement Obligation under Section 3.5 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee. The Issuing
Lender shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions caused by the Issuing Lender’s gross negligence or willful misconduct.
The Borrower agrees that any action taken or omitted by the Issuing Lender under
or in connection with any Letter of Credit or the related drafts or documents,
if done in the absence of gross negligence or willful misconduct shall be
binding on the Borrower and shall not result in any liability of the Issuing
Lender or any L/C Participant to the Borrower. The responsibility of the Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are in conformity with such Letter of Credit.

            SECTION 3.7              Existing Letters of Credit. As of the
Closing Date, the Existing Letters of Credit shall be deemed to be Letters of
Credit issued pursuant to and subject to the terms and conditions of this
Agreement and each of the L/C Participants shall be deemed to have purchased an
interest in such Existing Letters of Credit pursuant to the terms and conditions
set forth in Section 3.4 hereof.

            SECTION 3.8              Effect of Application. To the extent that
any provision of any Application related to any Letter of Credit is inconsistent
with the provisions of this Article III, the provisions of this Article III
shall apply. Not in limitation of the foregoing, any provision contained in any
Application or other certificate, document or other paper provided by the
Borrower in connection with an Application (collectively, the “Application
Documents”) which purports to convey to the Issuing Bank or any of its
affiliates a Lien as security for any obligations of the Borrower in connection
therewith shall be void and of no force and effect. Further, notwithstanding any
provision of an Application Document specifying events of default, an event of
default shall be deemed to have occurred under an Application Document only upon
the occurrence of an Event of Default. Accordingly, any provision contained in
any of the Application Documents providing for or specifying events of default
shall be of no force and effect.


ARTICLE IV

GENERAL LOAN PROVISIONS

             SECTION 4.1       Interest.

            (a)          Interest Rate Options. Subject to the provisions of
this Section 4.1, at the election of the Borrower, (i) the Revolving Credit
Loans shall bear interest at the Base Rate or the LIBOR Rate plus, in each case,
the Applicable Margin as set forth in Section 4.1(c); provided that the LIBOR
Rate shall not be available until three (3) Business Days after the Closing Date
and (ii) any Swingline Loan shall bear interest at the Base Rate plus the
Applicable Margin. The Borrower shall select the rate of interest and Interest
Period, if any, applicable to any Revolving Credit Loan at the time a Notice of
Borrowing is given or at the time a Notice of Conversion/Continuation is given
pursuant to Section 4.2. Each Revolving Credit Loan or portion thereof bearing
interest based on the Base Rate shall be a "Base Rate Loan" and each Revolving
Credit Loan or portion thereof bearing interest based on the LIBOR Rate shall be
a "LIBOR Rate Loan." Any Revolving Credit Loan or any portion thereof as to
which the Borrower has not duly specified an interest rate as provided herein
shall be deemed a Base Rate Loan.

            (b)          Interest Periods. In connection with each LIBOR Rate
Loan, the Borrower, by giving notice at the times described in Section 4.1(a),
shall elect an interest period (each, an "Interest Period") to be applicable to
such Loan, which Interest Period shall be a period of one (1), two (2), three
(3), or six (6) months with respect to each LIBOR Rate Loan; provided that:

                         (i)           the Interest Period shall commence on the
date of advance of or conversion to any LIBOR Rate Loan and, in the case of
immediately successive Interest Periods, each successive Interest Period shall
commence on the date on which the immediately preceding Interest Period expires;

                         (ii)           if any Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day; provided, that if any Interest Period with
respect to a LIBOR Rate Loan would otherwise expire on a day that is not a
Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the immediately
preceding Business Day;

                         (iii)           any Interest Period with respect to a
LIBOR Rate Loan that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of the
relevant calendar month at the end of such Interest Period;

                         (iv)           no Interest Period shall extend beyond
the Revolving Credit Termination Date, and Interest Periods shall be selected by
the Borrower so as to permit the Borrower to make mandatory reductions of the
Aggregate Commitment pursuant to Section 2.6(b) without payment of any amounts
pursuant to Section 4.9; and

                         (v)           there shall be no more than eight (8)
Interest Periods outstanding at any time.

            (c)           Applicable Margin. The Applicable Margin provided for
in Section 4.1(a) with respect to the Loans (the "Applicable Margin") shall:

                         (i)           for the period commencing on the Closing
Date and ending on the date immediately preceding the initial Adjustment Date
(as hereinafter defined), be 1.25% with respect to LIBOR Rate Loans and 0.00%
with respect to Base Rate Loans and Swingline Loans; and

                         (ii)           upon the initial Adjustment Date and at
all times thereafter, be determined by reference to the Adjusted Leverage Ratio
in accordance with the following charts:



                  Adjusted                                                 Applicable Margin Per Annum
                  Leverage                                                 ---------------------------
Level             Ratio                                              LIBOR Rate                   Base Rate
-----             --------                                           ----------                   ---------
I                 Greater than or equal to 2.75 to 1.00                1.75%                        0.00%

II                Less than 2.75 to 1.00                               1.25%                        0.00%



            Adjustments, if any, in the Applicable Margin shall be made by the
Administrative Agent on the tenth (10th) Business Day (the “Adjustment Date”)
after receipt by the Administrative Agent of financial statements for the
Borrower and its Subsidiaries delivered under Section 7.1(a) or (b), as
applicable, and the accompanying Officer’s Compliance Certificate setting forth
the Adjusted Leverage Ratio of the Borrower and its Subsidiaries as of the most
recent fiscal quarter end. The Administrative Agent agrees to give the Borrower
and the Lenders notice of any adjustment in the Applicable Margin within two (2)
Business Days of such adjustment; provided, that the Administrative Agent’s
failure to give such notice shall not result in any liability to the
Administrative Agent or in any way affect the validity of any such adjustment.
In the event the Borrower fails to deliver such financial statements and
certificate within the time required by Sections 7.1 and 7.2 hereof, the
Applicable Margin shall be the highest Applicable Margin set forth above until
the delivery of such financial statements and certificate unless at such time
the outstanding principal balance of the Loans are bearing interest at the
“default rate” set forth in Section 4.1(d) below in which case the Applicable
Margin shall not be increased pursuant to this sentence.

             (d)         Default Rate. Subject to Section 11.2, at the
discretion of the Administrative Agent or as directed by the Required Lenders,
upon the occurrence and during the continuance of an Event of Default, (i) the
Borrower shall no longer have the option to request LIBOR Rate Loans or
Swingline Loans, (ii) all outstanding LIBOR Rate Loans shall bear interest at a
rate per annum of two percent (2%) in excess of the rate then applicable to
LIBOR Rate Loans until the end of the applicable Interest Period and thereafter
at a rate equal to two percent (2%) in excess of the rate then applicable to
Base Rate Loans, and (iii) all outstanding Base Rate Loans and Swingline Loans
shall bear interest at a rate per annum equal to two percent (2%) in excess of
the rate then applicable to Base Rate Loans and Swingline Loans, as applicable.
Interest shall continue to accrue on the Notes after the filing by or against
the Borrower of any petition seeking any relief in bankruptcy or under any act
or law pertaining to insolvency or debtor relief, whether state, federal or
foreign.

            (e)          Interest Payment and Computation. Interest on each Base
Rate Loan and Swingline Loan shall be payable in arrears on the last Business
Day of each calendar quarter commencing December 31, 2002; and interest on each
LIBOR Rate Loan shall be payable on the last day of each Interest Period
applicable thereto, and if such Interest Period extends over three (3) months,
at the end of each three (3) month interval during such Interest Period.
Interest on LIBOR Rate Loans and all fees and commissions payable hereunder
shall be computed on the basis of a 360-day year and assessed for the actual
number of days elapsed, and interest on Base Rate Loans shall be computed on the
basis of a 365/366-day year and assessed for the actual number of days elapsed.

            (f)          Maximum Rate. In no contingency or event whatsoever
shall the aggregate of all amounts deemed interest hereunder or under any of the
Notes charged or collected pursuant to the terms of this Agreement or pursuant
to any of the Notes exceed the highest rate permissible under any Applicable Law
which a court of competent jurisdiction shall, in a final determination, deem
applicable hereto. In the event that such a court determines that the Lenders
have charged or received interest hereunder in excess of the highest applicable
rate, the rate in effect hereunder shall automatically be reduced to the maximum
rate permitted by Applicable Law and the Lenders shall at the Administrative
Agent's option (i) promptly refund to the Borrower any interest received by the
Lenders in excess of the maximum lawful rate or (ii) apply such excess to the
principal balance of the Obligations on a pro rata basis. It is the intent
hereof that the Borrower not pay or contract to pay, and that neither the
Administrative Agent nor any Lender receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by the Borrower under Applicable Law.

            SECTION 4.2             Notice and Manner of Conversion or
Continuation of Loans. Provided that no Default or Event of Default has occurred
and is then continuing, the Borrower shall have the option to (a) convert at any
time following the third (3rd) Business Day after the Closing Date all or any
portion of any outstanding Base Rate Loans (other than Swingline Loans) in an
aggregate principal amount equal to $5,000,000 or any whole multiple of
$1,000,000 in excess thereof into one or more LIBOR Rate Loans and (b) upon the
expiration of any Interest Period, (i) convert all or any part of its
outstanding LIBOR Rate Loans in an aggregate principal amount equal to
$1,000,000 or a whole multiple of $250,000 in excess thereof into Base Rate
Loans (other than Swingline Loans) or (ii) continue such LIBOR Rate Loans as
LIBOR Rate Loans. Whenever the Borrower desires to convert or continue Loans as
provided above, the Borrower shall give the Administrative Agent irrevocable
prior written notice in the form attached as Exhibit E (a “Notice of Conversion/
Continuation”) not later than 11:00 a.m. (Charlotte time) three (3) Business
Days before the day on which a proposed conversion or continuation of such Loan
is to be effective specifying (A) the Loans to be converted or continued, and,
in the case of any LIBOR Rate Loan to be converted or continued, the last day of
the Interest Period therefor, (B) the effective date of such conversion or
continuation (which shall be a Business Day), (C) the principal amount of such
Loans to be converted or continued, and (D) the Interest Period to be applicable
to such converted or continued LIBOR Rate Loan. The Administrative Agent shall
promptly notify the Lenders of such Notice of Conversion/Continuation.

             SECTION 4.3       Fees.

            (a)          Commitment Fee. Commencing on the Closing Date and
continuing through but excluding the Revolving Termination Date, the Borrower
shall pay to the Administrative Agent, for the account of the Lenders, a
non-refundable commitment fee at a rate per annum equal to the rate set forth
below (the "Commitment Fee Rate") on the average daily unused portion of the
Aggregate Commitment; provided, that the amount of outstanding Swingline Loans
shall not be considered usage of the Aggregate Commitment for the purpose of
calculating such commitment fee. The commitment fee shall be payable in arrears
on the last Business Day of each calendar quarter during the Revolving Credit
Period commencing December 31, 2002, and on the Revolving Credit Termination
Date. Such commitment fee shall be distributed by the Administrative Agent to
the Lenders pro rata in accordance with the Lenders' respective Commitment
Percentages. The Commitment Fee Rate provided for above shall equal the
percentage set forth below corresponding to the Level at which the Applicable
Margin is determined in accordance with section 4.1(c). Any change in the
applicable Level at which Applicable Margin is determined shall result in a
corresponding and simultaneous change in the Commitment Fee Rate.


                Level                          Commitment Fee Rate
                -----                          -------------------
                  I                                  0.40%

                  II                                 0.30%



             (b)           Administrative Agent's and Other Fees. In order to
compensate the Administrative Agent for structuring and syndicating the Loans
and for its obligations hereunder, the Borrower agrees to pay to the
Administrative Agent, for its account, the fees set forth in the separate fee
letter agreement executed by the Borrower and the Administrative Agent dated
October 25, 2002.

            SECTION 4.4             Manner of Payment. Each payment by the
Borrower on account of the principal of or interest on the Loans or of any fee,
commission or other amounts (including the Reimbursement Obligation) payable to
the Lenders under this Agreement or any Note shall be made not later than 1:00
p.m. (Charlotte time) on the date specified for payment under this Agreement to
the Administrative Agent at the Administrative Agent’s Office for the account of
the Lenders (other than as set forth below) pro rata in accordance with their
respective Commitment Percentages (except as specified below), in Dollars, in
immediately available funds and shall be made without any set-off, counterclaim
or deduction whatsoever. Any payment received after such time but before 2:00
p.m. (Charlotte time) on such day shall be deemed a payment on such date for the
purposes of Section 11.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day. Any payment received after 2:00
p.m. (Charlotte time) shall be deemed to have been made on the next succeeding
Business Day for all purposes. Upon receipt by the Administrative Agent of each
such payment, the Administrative Agent shall distribute to each Lender at its
address for notices set forth herein its pro rata share of such payment in
accordance with such Lender’s Commitment Percentage (except as specified below)
and shall wire advice of the amount of such credit to each Lender. Each payment
to the Administrative Agent of the Issuing Lender’s fees or L/C Participants’
commissions shall be made in like manner, but for the account of the Issuing
Lender or the L/C Participants, as the case may be. Each payment to the
Administrative Agent of Administrative Agent’s fees or expenses shall be made
for the account of the Administrative Agent and any amount payable to any Lender
under Sections 4.8, 4.9, 4.10, 4.11 or 13.2 shall be paid to the Administrative
Agent for the account of the applicable Lender. Subject to Section 4.1(b)(ii) if
any payment under this Agreement, any Note or any other Loan Document shall be
specified to be made upon a day which is not a Business Day, it shall be made on
the next succeeding day which is a Business Day and such extension of time shall
in such case be included in computing any interest if payable along with such
payment.

            SECTION 4.5              Crediting of Payments and Proceeds. In the
event that the Borrower shall fail to pay any of the Obligations when due and
the Obligations have been accelerated pursuant to Section 11.2, all payments
received by the Lenders upon the Notes and the other Obligations and all net
proceeds from the enforcement of the Obligations shall be applied: (a) first to
all expenses then due and payable by the Borrower hereunder and under the other
Loan Documents, (b) then to all indemnity obligations then due and payable by
the Borrower hereunder and under the other Loan Documents, (c) then to all
Administrative Agent’s and Issuing Lender’s fees then due and payable, (d) then
to all commitment and other fees and commissions then due and payable, (e) then
to accrued and unpaid interest on the Swingline Note to the Swingline Lender,
(f) then to the principal amount outstanding under the Swingline Note to the
Swingline Lender, (g) then to accrued and unpaid interest on the Revolving
Credit Notes, accrued and unpaid interest on the Reimbursement Obligation and
any Hedging Obligations (including any termination payments and any accrued and
unpaid interest thereon) (pro rata in accordance with all such amounts due), (h)
then to the principal amount of the Revolving Credit Notes and Reimbursement
Obligation (pro rata in accordance with all such amounts due) and (i) then to
the cash collateral account described in Section 11.2(b) to the extent of any
L/C Obligations then outstanding, in that order.

            SECTION 4.6              Adjustments. If any Lender (a “Benefited
Lender”) shall at any time receive any payment of all or part of the Obligations
owing to it, or interest thereon, or if any Lender shall at any time receive any
collateral in respect to the Obligations owing to it (whether voluntarily or
involuntarily, by set-off or otherwise) (other than pursuant to Sections 4.8,
4.9, 4.10, 4.11 or 13.2) in a greater proportion than any such payment to and
collateral received by any other Lender, if any, in respect of the similar
Obligations owing to such other Lender, or interest thereon, such Benefited
Lender shall purchase for cash from the other Lenders such portion of each such
other Lender’s Extensions of Credit, or shall provide such other Lenders with
the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided, that
if all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned to the extent of such recovery, but without
interest. The Borrower agrees that each Lender so purchasing a portion of
another Lender’s Extensions of Credit may exercise all rights of payment
(including, without limitation, rights of set-off) with respect to such portion
as fully as if such Lender were the direct holder of such portion.

            SECTION 4.7              Nature of Obligations of Lenders Regarding
Extensions of Credit; Assumption by the Administrative Agent. The obligations of
the Lenders under this Agreement to make the Loans and issue or participate in
Letters of Credit are several and are not joint or joint and several. Unless the
Administrative Agent shall have received notice from a Lender prior to a
proposed borrowing date that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of the amount to be borrowed
on such date (which notice shall not release such Lender of its obligations
hereunder), the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the proposed borrowing date in
accordance with Section 2.3(b) and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If such amount is made available to the Administrative
Agent on a date after such borrowing date, such Lender shall pay to the
Administrative Agent on demand an amount, until paid, equal to the product of
(a) the amount not made available by such Lender in accordance with the terms
hereof, times (b) the daily average Federal Funds Rate during such period as
determined by the Administrative Agent, times (c) a fraction the numerator of
which is the number of days that elapse from and including such borrowing date
to the date on which such amount not made available by such Lender in accordance
with the terms hereof shall have become immediately available to the
Administrative Agent and the denominator of which is 360. A certificate of the
Administrative Agent with respect to any amounts owing under this Section 4.7
shall be conclusive, absent manifest error. If such Lender’s Commitment
Percentage of such borrowing is not made available to the Administrative Agent
by such Lender within three (3) Business Days after such borrowing date, the
Administrative Agent shall be entitled to recover such amount made available by
the Administrative Agent with interest thereon at the rate per annum applicable
to Base Rate Loans hereunder, on demand, from the Borrower. The failure of any
Lender to make available its Commitment Percentage of any Loan requested by the
Borrower shall not relieve it or any other Lender of its obligation, if any,
hereunder to make its Commitment Percentage of such Loan available on the
borrowing date, but no Lender shall be responsible for the failure of any other
Lender to make its Commitment Percentage of such Loan available on the borrowing
date. Notwithstanding anything set forth herein to the contrary, any Lender that
fails to make available its Commitment Percentage of any Loan shall not (a) have
any voting or consent rights under or with respect to any Loan Document or (b)
constitute a “Lender” (or be included in the calculation of Required Lenders
hereunder) for any voting or consent rights under or with respect to any Loan
Document.

            SECTION 4.8             Changed Circumstances.

            (a)           Circumstances Affecting LIBOR Rate Availability. If
with respect to any Interest Period the Administrative Agent or any Lender
(after consultation with the Administrative Agent) shall determine that, by
reason of circumstances affecting the foreign exchange and interbank markets
generally, deposits in eurodollars, in the applicable amounts are not being
quoted via the Dow Jones Market Screen 3750 or offered to the Administrative
Agent or such Lender for such Interest Period, then the Administrative Agent
shall forthwith give notice thereof to the Borrower. Thereafter, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist, the obligation of the Lenders to make LIBOR Rate Loans and the right of
the Borrower to convert any Loan to or continue any Revolving Credit Loan as a
LIBOR Rate Loan shall be suspended, and the Borrower shall repay in full (or
cause to be repaid in full) the then outstanding principal amount of each such
LIBOR Rate Loan together with accrued interest thereon, on the last day of the
then current Interest Period applicable to such LIBOR Rate Loan or convert the
then outstanding principal amount of each such LIBOR Rate Loan to a Base Rate
Loan as of the last day of such Interest Period.

            (b)           Laws Affecting LIBOR Rate Availability. If, after the
date hereof, the introduction of, or any change in, any Applicable Law or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance of the Lenders (or any of their respective
Lending Offices) with any request or directive (whether or not having the force
of law) of any such Governmental Authority, central bank or comparable agency,
shall make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders. Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans and the right of the
Borrower to convert any Revolving Credit Loan or continue any Revolving Credit
Loan as a LIBOR Rate Loan shall be suspended and thereafter the Borrower may
select only Base Rate Loans hereunder, and (ii) if any of the Lenders may not
lawfully continue to maintain a LIBOR Rate Loan to the end of the then current
Interest Period applicable thereto as a LIBOR Rate Loan, the applicable LIBOR
Rate Loan shall immediately be converted to a Base Rate Loan for the remainder
of such Interest Period.

            (c)           Increased Costs. If, after the date hereof, the
introduction of, or any change in, any Applicable Law, or in the interpretation
or administration thereof by any Governmental Authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by any of the Lenders (or any of their respective Lending Offices)
with any request or directive (whether or not having the force of law) of such
Governmental Authority, central bank or comparable agency:

                         (i)           shall (except as provided in Section
4.11(e)) subject any of the Lenders (or any of their respective Lending Offices)
to any tax, duty or other charge with respect to any Note, Letter of Credit or
Application or shall change the basis of taxation of payments to any of the
Lenders (or any of their respective Lending Offices) of the principal of or
interest on any Note, Letter of Credit or Application or any other amounts due
under this Agreement in respect thereof (except for changes in the rate of
franchise tax or tax on the overall net income of any of the Lenders or any of
their respective Lending Offices imposed by the jurisdiction in which such
Lender is organized or is or should be qualified to do business or such Lending
Office is located); provided that the Borrower shall not be obligated to pay any
amounts pursuant to this Section 4.8(c)(i) to the extent that such amounts are
duplicative of any amounts paid by the Borrower pursuant to Section 4.11; or

                         (ii)           shall impose, modify or deem applicable
any reserve (including, without limitation, any reserve imposed by the Board of
Governors of the Federal Reserve System), special deposit, insurance or capital
or similar requirement against assets of, deposits with or for the account of,
or credit extended by any of the Lenders (or any of their respective Lending
Offices) or shall impose on any of the Lenders (or any of their respective
Lending Offices) or the foreign exchange and interbank markets any other
condition affecting any Note;

and the result of any of the foregoing events described in clause (i) or (ii)
above is to increase the costs to any of the Lenders of maintaining any LIBOR
Rate Loan or issuing or participating in Letters of Credit or to reduce the
yield or amount of any sum received or receivable by any of the Lenders under
this Agreement or under the Notes in respect of a LIBOR Rate Loan or Letter of
Credit or Application, then such Lender shall promptly notify the Administrative
Agent, and the Administrative Agent shall promptly notify the Borrower of such
fact and demand compensation therefor and, within fifteen (15) days after such
notice by the Administrative Agent, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or Lenders for such
increased cost or reduction. The Administrative Agent will promptly notify the
Borrower of any event of which it has knowledge which will entitle such Lender
to compensation pursuant to this Section 4.8(c); provided, that the
Administrative Agent shall incur no liability whatsoever to the Lenders or the
Borrower in the event it fails to do so. The amount of such compensation shall
be determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its Commitment Percentage of the LIBOR Rate
Loans in the London interbank market and using any reasonable attribution or
averaging methods which such Lender deems appropriate and practical. A
certificate of such Lender setting forth the basis for determining such amount
or amounts necessary to compensate such Lender shall be forwarded to the
Borrower through the Administrative Agent and shall be conclusively presumed to
be correct save for manifest error.

        SECTION 4.9             Indemnity. The Borrower hereby indemnifies each
of the Lenders against any loss or expense which may arise or be attributable to
each Lender’s obtaining, liquidating or employing deposits or other funds
acquired to effect, fund or maintain any Revolving Credit Loan (a) as a
consequence of any failure by the Borrower to make any payment when due of any
amount due hereunder in connection with a LIBOR Rate Loan, (b) due to any
failure of the Borrower to borrow, continue or convert on a date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation or (c)
due to any payment, prepayment or conversion of any LIBOR Rate Loan on a date
other than the last day of the Interest Period therefor. The amount of such loss
or expense shall be determined, in the applicable Lender’s sole discretion,
based upon the assumption that such Lender funded its Commitment Percentage of
the LIBOR Rate Loans in the London interbank market and using any reasonable
attribution or averaging methods which such Lender deems appropriate or
practical. A certificate of such Lender setting forth the basis for determining
such amount or amounts necessary to compensate such Lender shall be forwarded to
the Borrower through the Administrative Agent and shall be conclusively presumed
to be correct save for manifest error.

        SECTION 4.10             Capital Requirements. If either (a) the
introduction of, or any change in, or in the interpretation of, any Applicable
Law or (b) compliance with any guideline or request from any central bank or
comparable agency or other Governmental Authority (whether or not having the
force of law), has or would have the effect of reducing the rate of return on
the capital of, or has affected or would affect the amount of capital required
to be maintained by, any Lender or any corporation controlling such Lender as a
consequence of, or with reference to the Commitments and other commitments of
this type, below the rate which such Lender or such other corporation could have
achieved but for such introduction, change or compliance, then within five (5)
Business Days after written demand by any such Lender, the Borrower shall pay to
such Lender from time to time as specified by such Lender additional amounts
sufficient to compensate such Lender or other corporation for such reduction. A
certificate as to such amounts submitted to the Borrower and the Administrative
Agent by such Lender, shall, in the absence of manifest error, be presumed to be
correct and binding for all purposes.

        SECTION 4.11             Taxes.

            (a)          Payments Free and Clear. Except as otherwise provided
in Section 4.11(c), any and all payments by the Borrower hereunder or under the
Notes or the Letters of Credit shall be made free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholding, and all liabilities with respect thereto excluding, (i)
in the case of each Lender and the Administrative Agent, income and franchise
taxes imposed by the jurisdiction under the laws of which such Lender or the
Administrative Agent (as the case may be) is organized or is or should be
qualified to do business or any political subdivision thereof and (ii) in the
case of each Lender, income and franchise taxes imposed by the jurisdiction of
such Lender's Lending Office or any political subdivision thereof (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as "Taxes"). If the Borrower shall be
required by law to deduct or withhold any Taxes from or in respect of any sum
payable hereunder or under any Note or in respect of any Letter of Credit to any
Lender or the Administrative Agent, (A) except as otherwise provided in Section
4.11(e), the sum payable shall be increased as may be necessary so that after
making all required deductions or withholdings (including deductions or
withholdings applicable to additional sums payable under this Section 4.11) such
Lender or the Administrative Agent (as the case may be) receives an amount equal
to the amount such party would have received had no such deductions or
withholdings been made, (B) the Borrower shall make such deductions or
withholdings, (C) the Borrower shall pay the full amount deducted to the
relevant taxing authority or other authority in accordance with Applicable Law,
and (D) the Borrower shall deliver to the Administrative Agent and such Lender
evidence of such payment to the relevant taxing authority or other Governmental
Authority in the manner provided in Section 4.11(d).

             (b)           Stamp and Other Taxes. In addition, the Borrower
shall pay any present or future stamp, registration, recordation or documentary
taxes or any other similar fees or charges or excise or property taxes, levies
of the United States or any state or political subdivision thereof or any
applicable foreign jurisdiction which arise from any payment made hereunder or
from the execution, delivery or registration of, or otherwise with respect to,
this Agreement, the Loans, the Letters of Credit, or the other Loan Documents,
or the perfection of any rights or security interest in respect thereof
(hereinafter referred to as "Other Taxes").

             (c)           Indemnity. Except as otherwise provided in Section
4.11(e), Borrower shall indemnify each Lender and the Administrative Agent for
the full amount of Taxes and Other Taxes (including, without limitation, any
Taxes and Other Taxes imposed by any jurisdiction on amounts payable under this
Section 4.11) paid by such Lender or the Administrative Agent (as the case may
be) and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted. Such indemnification shall be made within thirty
(30) days from the date such Lender or the Administrative Agent (as the case may
be) makes written demand therefor.

             (d)           Evidence of Payment. Within thirty (30) days after
the date of any payment of Taxes or Other Taxes, the Borrower shall furnish to
the Administrative Agent and the applicable Lender, at its address referred to
in Section 13.1, the original or a certified copy of a receipt evidencing
payment thereof or other evidence of payment satisfactory to the Administrative
Agent.

             (e)           Delivery of Tax Forms. To the extent required by
Applicable Law to reduce or eliminate withholding or payment of taxes, each
Lender and the Administrative Agent shall deliver to the Borrower, with a copy
to the Administrative Agent, on the Closing Date or concurrently with the
delivery of the relevant Assignment and Acceptance, as applicable, (i) two
United States Internal Revenue Service Forms W-9, Forms W-8ECI or Forms W-8BEN,
as applicable (or successor forms) properly completed and certifying in each
case that such Lender is entitled to a complete exemption from withholding or
deduction for or on account of any United States federal income taxes, and (ii)
an Internal Revenue Service Form W-8BEN or W-8ECI or successor applicable form,
as the case may be, to establish an exemption from United States backup
withholding taxes. Each such Lender further agrees to deliver to the Borrower,
with a copy to the Administrative Agent, as applicable, two Forms W-9, Forms
W-8ECI or W-8BEN, or successor applicable forms or manner of certification, as
the case may be, on or before the date that any such form expires or becomes
obsolete or after the occurrence of any event requiring a change in the most
recent form previously delivered by it to the Borrower, certifying in the case
of a Form W-9, Form W-8BEN or W-8ECI (or successor forms) that such Lender is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes (unless in any such case
an event (including without limitation any change in treaty, law or regulation)
has occurred prior to the date on which any such delivery would otherwise be
required which renders such forms inapplicable or the exemption to which such
forms relate unavailable and such Lender notifies the Borrower and the
Administrative Agent that it is not entitled to receive payments without
deduction or withholding of United States federal income taxes) and, in the case
of a Form W-9, W-8BEN or W-8ECI, establishing an exemption from United States
backup withholding tax. Notwithstanding anything in any Loan Document to the
contrary, the Borrower shall not be required to pay additional amounts to any
Lender or the Administrative Agent under Section 4.11 or Section 4.8(c), (i) if
such Lender or the Administrative Agent fails to comply with the requirements of
this Section 4.11(e), other than to the extent that such failure is due to a
change in law occurring after the date on which such Lender or the
Administrative Agent became a party to this Agreement or (ii) that are the
result of such Lender's or the Administrative Agent's gross negligence or
willful misconduct, as applicable.

             (f)           Survival. Without prejudice to the survival of any
other agreement of the Borrower hereunder, the agreements and obligations of the
Borrower contained in this Section 4.11 shall survive the payment in full of the
Obligations and the termination of the Commitments.

             (g)           Change of Lending Office, etc. Any Lender claiming
additional amounts payable pursuant to this Section 4.11 shall use reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions) to file any certificate or document requested by the Borrower or
to change the jurisdiction of its Lending Office if the making of such filing or
change would avoid the need for or reduce the amount of any such additional
amounts which may thereafter accrue and would not, in the judgment of such
Lender, be disadvantageous to such Lender.

             (h)           Tax Credits. In the event that an additional payment
is made under Section 4.11(a) or (c) for the account of any Lender and such
Lender receives or is granted a credit against or release or remission for, or
repayment of, any tax paid or payable by it in respect of or calculated with
reference to the deduction or withholding giving rise to such payment, such
Lender shall, to the extent that it can do so without prejudice to the retention
of the amount of such credit, relief, remission or repayment, pay to the
Borrower such amount as is attributable to such deduction or withholding as will
leave such Lender (after such payment) in no better or worse position than it
would have been in if the Borrower had not been required to make such deduction
or withholding.

        SECTION 4.12             Affected Lenders. If any Lender requests
compensation pursuant to Section 4.8(c), 4.8(d), 4.10 or 4.11, or the obligation
of the Lenders to make LIBOR Rate Loans or to continue, or to convert Base Rate
Loans into, LIBOR Rate Loans shall be suspended pursuant to Section 4.8(a) or
(b) due to an event affecting any Lender, then, so long as there does not then
exist any Default or Event of Default, the Borrower may either (a) demand that
such Lender (the “Affected Lender”), and upon such demand the Affected Lender
shall promptly, assign its Commitment to another financial institution subject
to and in accordance with the provisions of Section 13.10(b) (it being
understood that such Affected Lender shall have no obligation to find a
replacement lender) for a purchase price equal to the aggregate principal
balance of Loans then owing to the Affected Lender plus any accrued but unpaid
interest thereon, accrued but unpaid fees and any other amounts owing to the
Affected Lender hereunder, or (b) pay to the Affected Lender the aggregate
principal balance of Loans then owing to the Affected Lender plus any accrued
but unpaid interest thereon, accrued but unpaid fees and any other amounts owing
to the Affected Lender hereunder, whereupon the Affected Lender shall no longer
be a party hereto or have any rights or obligations hereunder or under any of
the other Loan Documents and the Aggregate Commitment shall immediately and
permanently be reduced by an amount equal to the amount of the Affected Lender’s
Commitment. The Administrative Agent shall cooperate in effectuating the
replacement of an Affected Lender under this Section, but at no time shall the
Administrative Agent be obligated in any way whatsoever to initiate any such
replacement. The exercise by the Borrower of its rights under this Section shall
be at the Borrower’s sole cost and expense (including with respect to the
assignment fee required pursuant to Section 13.10(b)(vi)), and at no cost or
expense to the Administrative Agent, the Affected Lender or any of the other
Lenders.

        SECTION 4.13             Security. The Obligations of the Borrower shall
be guaranteed as provided in the Guaranty Agreement and secured as provided in
the Pledge Agreement.


ARTICLE V

CLOSING; CONDITIONS OF CLOSING AND BORROWING

        SECTION 5.1             Closing. The closing shall take place at the
offices of Kennedy Covington Lobdell & Hickman, L.L.P., Hearst Tower, 214 North
Tryon Street, 47th floor, Charlotte, North Carolina 28202 at 10:00 a.m. on
November 21, 2002, or on such other place, date and time as the parties hereto
shall mutually agree.

        SECTION 5.2             Conditions to Closing, Initial Loans and Letters
of Credit. The obligation of the Lenders to close this Agreement and to make the
initial Loan or issue or participate in the initial Letter of Credit, if any, is
subject to the satisfaction of each of the following conditions:

             (a)           Executed Loan Documents. This Agreement, the
Revolving Credit Notes, the Swingline Note, the Guaranty Agreement and the
Pledge Agreement, together with any other applicable Loan Documents, shall have
been duly authorized, executed and delivered to the Administrative Agent by the
parties thereto, shall be in full force and effect and no Default or Event of
Default shall exist thereunder, and the Borrower shall have delivered original
counterparts thereof to the Administrative Agent.

             (b)           Closing Certificates; etc.

                         (i)           Officer's Certificate of the Borrower.
The Administrative Agent shall have received a certificate from a Responsible
Officer, in form and substance satisfactory to the Administrative Agent, to the
effect that all representations and warranties of the Borrower contained in this
Agreement and the other Loan Documents are true, correct and complete in all
material respects; that the Borrower is not in violation of any of the covenants
contained in this Agreement and the other Loan Documents; that, after giving
effect to the transactions contemplated by this Agreement, no Default or Event
of Default has occurred and is continuing; and that the Borrower has satisfied
each of the closing conditions.

                         (ii)           Certificate of Secretary of the Borrower
and each Guarantor. The Administrative Agent shall have received a certificate
of the secretary or assistant secretary of the Borrower and each Guarantor
certifying as to the incumbency and genuineness of the signature of each officer
of the Borrower or such Guarantor executing Loan Documents to which it is a
party and certifying that attached thereto is a true, correct and complete copy
of (A) the articles of incorporation of the Borrower or such Guarantor and all
amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation, (B) the bylaws of
the Borrower or such Guarantor as in effect on the date of such certifications,
(C) resolutions duly adopted by the Board of Directors of the Borrower or such
Guarantor authorizing the borrowings contemplated hereunder and the execution,
delivery and performance of this Agreement and the other Loan Documents to which
it is a party, and (D) each certificate required to be delivered pursuant to
Section 5.2(b)(iii).

                          (iii)           Certificates of Good Standing. The
Administrative Agent shall have received long-form certificates as of a recent
date of the good standing of the Borrower and each Guarantor under the laws of
its jurisdiction of organization and, to the extent requested by the
Administrative Agent, each other jurisdiction where the Borrower or such
Guarantor is qualified to do business and a certificate of the relevant taxing
authorities of such jurisdictions certifying that such Person has filed required
tax returns and owes no delinquent taxes.

                         (iv)           Opinions of Counsel. The Administrative
Agent shall have received favorable opinions of counsel to the Borrower and
Guarantors addressed to the Administrative Agent and the Lenders with respect to
the Borrower, the Guarantors, the Loan Documents and such other matters as the
Lenders shall reasonably request.

                          (v)           Tax Forms. The Administrative Agent
shall have received copies of the United States Internal Revenue Service forms
required by Section 4.11(e) hereof.

             (c)           Collateral.

                         (i)           Filings and Recordings. All filings and
recordations that are necessary to perfect the security interests of the
Administrative Agent for the benefit of the Lenders in the collateral described
in the Pledge Agreement shall have been received by the Administrative Agent and
the Administrative Agent shall have received evidence satisfactory to the
Administrative Agent that upon such filings and recordations such security
interests constitute valid and perfected first priority Liens therein.

                         (ii)           Pledged Collateral. The Administrative
Agent shall have received original stock certificates or other certificates
evidencing the capital stock or other ownership interests pledged pursuant to
the Pledge Agreement, together with an undated stock power for each such
certificate duly executed in blank by the registered owner thereof.

             (d)           Consents; Defaults.

                         (i)           Governmental and Third Party Approvals.
The Borrower shall have obtained all necessary approvals, authorizations and
consents of any Person, and of all Governmental Authorities and courts having
jurisdiction with respect to the transactions contemplated by this Agreement and
the other Loan Documents.

                         (ii)           Permits and Licenses. All permits and
licenses, including permits and licenses required under Applicable Laws,
necessary to the conduct of business by the Borrower and its Subsidiaries shall
have been obtained and remain in full force and effect.

                         (iii)           No Injunction, Etc. No action,
proceeding, investigation, regulation or legislation shall have been instituted,
threatened or proposed before any Governmental Authority to enjoin, restrain, or
prohibit, or to obtain substantial damages in respect of, or which is related to
or arises out of this Agreement or the other Loan Documents or the consummation
of the transactions contemplated hereby or thereby, or which, in the
Administrative Agent's sole discretion, would make it inadvisable to consummate
the transactions contemplated by this Agreement and such other Loan Documents.

                         (iv)           No Material Adverse Change. Since
December 30, 2001 there shall not have occurred any event, condition or state of
facts that could reasonably be expected to have a Material Adverse Effect.

                         (v)           No Event of Default. No Default or Event
of Default shall have occurred and be continuing.

             (e)           Financial Matters.

                         (i)           Financial Statements. The Administrative
Agent shall have received the most recent annual and interim financial
statements and other financial information with respect to the Borrower and its
Subsidiaries, all in form and substance satisfactory to the Administrative Agent
and prepared in accordance with GAAP. Without limitation of the foregoing, the
Administrative Agent and each Lender shall have received audited financial
statements for the Fiscal Year ended December 30, 2001 and unaudited financial
statements for the six month period ending June 30, 2002.

                          (ii)           Financial Condition Certificate. The
Borrower shall have delivered to the Administrative Agent a certificate, in form
and substance satisfactory to the Administrative Agent, and certified as
accurate by a Responsible Officer, that (A) the Borrower and each of its
Subsidiaries are each Solvent, (B) the payables of the Borrower and each
Guarantor are current and not more than ninety (90) days past due the invoice
date, (C) attached thereto is a pro forma balance sheet of the Borrower and its
Subsidiaries setting forth on a pro forma basis the financial condition of the
Borrower and its Subsidiaries on a Consolidated basis as of the Closing Date,
reflecting on a pro forma basis the effect of the transactions contemplated
herein, including all fees and expenses in connection therewith, and evidencing
compliance on a pro forma basis with the covenants contained in Articles IX and
X hereof, (D) attached thereto are the financial projections previously
delivered to the Administrative Agent representing the good faith estimates
(utilizing reasonable assumptions) of the Borrower and senior management thereof
as to the projected results contained therein and (E) attached thereto is a
calculation of the Applicable Margin pursuant to Section 4.1(c).

                          (iii)           Payment at Closing; Fee Letters. The
Borrower shall have paid to the Administrative Agent and the Lenders the fees
set forth or referenced in Section 4.3 and any other accrued and unpaid fees or
commissions due hereunder (including, without limitation, legal fees and
expenses), and to any other Person such amount as may be due thereto in
connection with the transactions contemplated hereby, including all taxes, fees
and other charges in connection with the execution, delivery, recording, filing
and registration of any of the Loan Documents.

             (f)           Miscellaneous.

                          (i)           Notice of Borrowing. The Administrative
Agent shall have received a Notice of Borrowing, as applicable, from the
Borrower in accordance with Section 2.3(a), and a Notice of Account Designation
specifying the account or accounts to which the proceeds of any Loans made on
and after the Closing Date are to be disbursed.

                          (ii)           Proceedings and Documents. All
opinions, certificates and other instruments and all proceedings in connection
with the transactions contemplated by this Agreement shall be satisfactory in
form and substance to the Lenders. The Lenders shall have received copies of all
other instruments and other evidence as the Lenders may reasonably request, in
form and substance satisfactory to the Lenders, with respect to the transactions
contemplated by this Agreement and the taking of all actions in connection
therewith.

                          (iii)           Existing Facility. On the Closing
Date, all revolving credit loans under the Existing Facility (the "Existing
Revolving Credit Loans") shall be deemed Revolving Credit Loans hereunder and
such Revolving Credit Loans shall be reallocated to each Lender according to the
Commitment Percentage of such Lender hereunder, (ii) there shall have been paid
in cash in full all accrued but unpaid interest due on the Existing Revolving
Credit Loans to but excluding the Closing Date, (iii) there shall have been paid
in cash in full all accrued but unpaid fees due under the Existing Facility to
but excluding the Closing Date and all other amounts, costs and expenses then
owing to any of the lenders and/or the agent under the Existing Facility and
(iv) all outstanding revolving credit notes issued by the borrowers to the
lenders under the Existing Facility shall be deemed canceled and the originally
executed copies thereof shall be promptly returned to the Administrative Agent
who shall forward such revolving credit notes to the Borrower.

                          (iv)           Due Diligence and Other Documents. The
Borrower shall have delivered to the Administrative Agent such other documents,
certificates and opinions as the Administrative Agent may reasonably request,
certified by a secretary or assistant secretary of the Borrower as a true and
correct copy thereof.

        SECTION 5.3             Conditions to All Loans and Letters of Credit.
The obligations of the Lenders to make, continue or convert any Loan or the
Issuing Lender to issue or extend any Letter of Credit is subject to the
satisfaction of the following conditions precedent on the relevant borrowing,
continuation, conversion, issuance or extension date, as applicable:

             (a)           Continuation of Representations and Warranties. The
representations and warranties contained in Article VI shall be true and correct
in all material respects on and as of such borrowing, continuation, conversion,
issuance or extension date with the same effect as if made on and as of such
date except to the extent that such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date).

             (b)           No Existing Default. No Default or Event of Default
shall have occurred and be continuing hereunder (i) on the borrowing,
continuation or conversion date with respect to such Loan or after giving effect
to the Loans to be made, continued or converted on such date or (ii) on the
issuance or extension date with respect to such Letter of Credit or after giving
effect to the issuance or extension of such Letter of Credit on such date.

             (c)           Notices. The Administrative Agent shall have received
a Notice of Borrowing or Notice of Conversion/Continuation, as applicable, from
the Borrower in accordance with Section 2.3(a) or Section 4.2, respectively.


ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

        SECTION 6.1             Representations and Warranties. To induce the
Administrative Agent and Lenders to enter into this Agreement and to induce the
Lenders to make Loans and the Issuing Lender to issue Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and Lenders
both before and after giving effect to the transaction contemplated hereunder
that:

             (a)           Organization; Power; Qualification. Each of the
Borrower and its Subsidiaries is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation,
has the power and authority to own its properties and to carry on its business
as now being and hereafter proposed to be conducted and is duly qualified and
authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization, except where the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect. The jurisdictions in which the
Borrower and its Subsidiaries are organized and qualified to do business as of
the Closing Date are described on Schedule 6.1(a).

             (b)           Ownership. Each Subsidiary of the Borrower as of the
Closing Date is listed on Schedule 6.1(a). As of the Closing Date, the
capitalization of the Borrower and its Subsidiaries consists of the number of
shares, authorized, issued and outstanding, of such classes and series, with or
without par value (or in the case of Subsidiaries which are not corporations,
comparable information regarding equity interests therein) described on Schedule
6.1(a). All outstanding shares or other equity interests have been duly
authorized and validly issued and, with respect to capital stock, are fully paid
and nonassessable, with no personal liability attaching to the ownership
thereof, and not subject to any preemptive or similar rights. The holders of the
capital stock or other equity interests of the Subsidiaries of the Borrower as
of the Closing Date are, and the amount of capital stock or other equity
interest owned by each as of the Closing Date is, described on Schedule 6.1(a).
As of the Closing Date, there are no outstanding stock purchase warrants,
subscriptions, options, securities, instruments or other rights of any type or
nature whatsoever, which are convertible into, exchangeable for or otherwise
provide for or permit the issuance of capital stock or other equity interest of
the Borrower or its Subsidiaries, except as described on Schedule 6.1(a).

             (c)           Authorization of Agreement, Loan Documents and
Borrowing. Each of the Borrower and its Subsidiaries has the right, power and
authority and has taken all necessary corporate and other action to authorize
the execution, delivery and performance of this Agreement and each of the other
Loan Documents to which it is a party in accordance with their respective terms.
This Agreement and each of the other Loan Documents have been duly executed and
delivered by the duly authorized officers of the Borrower and each of its
Subsidiaries party thereto, and each such document constitutes the legal, valid
and binding obligation of the Borrower or its Subsidiary party thereto,
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors' rights in general and the availability of equitable
remedies.

             (d)           Compliance of Agreement, Loan Documents and Borrowing
with Laws, Etc. The execution, delivery and performance by the Borrower and its
Subsidiaries of the Loan Documents to which each such Person is a party, in
accordance with their respective terms, the Extensions of Credit hereunder and
the transactions contemplated hereby do not and will not, by the passage of
time, the giving of notice or otherwise, (i) require any Governmental Approval
that has not previously been obtained or violate any Applicable Law relating to
the Borrower or any of its Subsidiaries, (ii) conflict with, result in a breach
of or constitute a default under the articles of incorporation, bylaws or other
organizational documents of the Borrower or any of its Subsidiaries or any
indenture, agreement or other instrument to which such Person is a party or by
which any of its properties may be bound or any Governmental Approval relating
to such Person, (iii) result in or require the creation or imposition of any
Lien upon or with respect to any property now owned or hereafter acquired by
such Person other than Liens arising under the Loan Documents or (iv) require
any consent or authorization of, filing with, or other act in respect of, an
arbitrator or Governmental Authority and no consent of any other Person is
required in connection with the execution, delivery, performance, validity or
enforceability of this Agreement.

             (e)           Compliance with Law; Governmental Approvals. Each of
the Borrower and its Subsidiaries (i) has all Governmental Approvals required by
any Applicable Law for it to conduct its business, each of which is in full
force and effect, is final and not subject to review on appeal and is not the
subject of any pending or, to the best of its knowledge, threatened attack by
direct or collateral proceeding, except for such Governmental Approvals the
absence of which could not reasonably be expected to have a Material Adverse
Effect, (ii) is in compliance with each Governmental Approval applicable to it
and in compliance with all other Applicable Laws relating to it or any of its
respective properties, except in each case where the failure to so comply could
not reasonably be expected to have a Material Adverse Effect and (iii) has, to
the best of its knowledge, timely filed all material reports, documents and
other material required to be filed by it under all Applicable Laws with any
Governmental Authority and has retained all material records and documents
required to be retained by it under Applicable Law.

             (f)           Tax Returns and Payments. Except as disclosed to the
Administrative Agent and the Lenders in writing on or prior to the Closing Date,
each of the Borrower and its Subsidiaries has duly filed or caused to be filed
all material federal, state, local and other tax returns required by Applicable
Law to be filed, and has paid, or made adequate provision for the payment of,
all material federal, state, local and other taxes, assessments and governmental
charges or levies upon it and its property, income, profits and assets which are
due and payable except any nonpayment permitted under Section 8.5 or any
nonpayment permitted pursuant to an extension with respect to either time of
filing or time of payment granted to such taxpayer by the applicable taxing
authority. Such returns accurately reflect in all material respects all
liability for taxes of the Borrower and its Subsidiaries for the periods covered
thereby. Except as disclosed to the Administrative Agent and Lenders in writing,
there is no ongoing audit or examination or, to the knowledge of the Borrower,
other investigation by any Governmental Authority of the tax liability of the
Borrower and its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect. Except as disclosed to the Administrative Agent and
Lenders in writing, no Governmental Authority has asserted any Lien or other
material claim against the Borrower or any Subsidiary thereof with respect to
unpaid taxes which has not been discharged or resolved or which could reasonably
be expected to have a Material Adverse Effect. The charges, accruals and
reserves on the books of the Borrower and any of its Subsidiaries in respect of
federal, state, local and other taxes for all Fiscal Years and portions thereof
since the organization of the Borrower and any of its Subsidiaries are, to the
best knowledge and in the judgment of the Borrower adequate, and the Borrower
does not anticipate any additional taxes or assessments for any of such years,
the result of which could reasonably be expected to have a Material Adverse
Effect.

             (g)           Intellectual Property Matters. Except for matters
existing on the Closing Date and set forth on Schedule 6.1(g), each of the
Borrower and its Subsidiaries owns or possesses rights to use all franchises,
licenses, copyrights, copyright applications, patents, patent rights or
licenses, patent applications, trademarks, trademark rights, service marks,
service mark rights, trade names, trade name rights, copyrights and rights with
respect to the foregoing which are required to conduct its business, except
where the failure to so own or possess such rights could not reasonably be
expected to have a Material Adverse Effect. No event has occurred which permits,
or after notice or lapse of time or both would permit, the revocation or
termination of any such rights, and, to the best of its knowledge, except for
matters existing on the Closing Date and set forth on Schedule 6.1(g), neither
the Borrower nor any Subsidiary thereof is liable to any Person for infringement
under Applicable Law with respect to any such rights as a result of its business
operations, the result of which could reasonably be expected to have a Material
Adverse Effect.

             (h)           Environmental Matters. Except for matters which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect,

                          (i)           The properties owned, leased or operated
by the Borrower and its Subsidiaries now or, to the best of their knowledge, in
the past do not contain, and, to the best of their knowledge, have not
previously contained, any Hazardous Materials in amounts or concentrations which
(A) constitute or constituted a violation of applicable Environmental Laws or
(B) could give rise to liability under applicable Environmental Laws;

                         (ii)           (A) The Borrower and each Subsidiary of
the Borrower are in compliance, and, to the best knowledge of the Borrower and
its Subsidiaries, have been in compliance, with all applicable Environmental
Laws, (B) those properties now owned, leased or operated by the Borrower and its
Subsidiaries and all operations conducted in connection therewith are in
compliance, and, to the best knowledge of the Borrower and its Subsidiaries,
have been in compliance, with all applicable Environmental Laws, (C) to the best
knowledge of the Borrower and its Subsidiaries, those properties owned, leased
or operated by the Borrower and its Subsidiaries in the past and all operations
conducted in connection therewith are in compliance and have been in compliance
with all applicable Environmental Laws, (D) there is no contamination at, under
or about those properties now owned, leased or operated by the Borrower and its
Subsidiaries or the operations conducted in connection therewith which could
interfere with the continued operation of such properties or impair the fair
saleable value thereof, and, (E) to the best knowledge of the Borrower and its
Subsidiaries, there is no contamination at, under or about those properties
owned, leased or operated by the Borrower and its Subsidiaries in the past or
the operations conducted in connection therewith which could interfere with the
continued operation of such properties or impair the fair saleable value
thereof;

                         (iii)           Neither the Borrower nor any Subsidiary
thereof has received any notice of violation, alleged violation, non-compliance,
liability or potential liability regarding environmental matters, Hazardous
Materials or compliance with Environmental Laws, nor does the Borrower or any
Subsidiary thereof have knowledge or reason to believe that any such notice will
be received or is being threatened;

                         (iv)           Neither the Borrower nor any Subsidiary
has transported or disposed of any Hazardous Materials to or from the properties
owned, leased or operated by the Borrower and its Subsidiaries in violation of,
or in a manner or to a location which could give rise to liability under,
Environmental Laws, nor have any Hazardous Materials been generated, treated,
stored or disposed of at, on or under any of such properties in violation of, or
in a manner that could give rise to liability under, any applicable
Environmental Laws;

                         (v)           No judicial proceedings or governmental
or administrative action is pending, or, to the knowledge of the Borrower or any
of its Subsidiaries, threatened, under any Environmental Law to which the
Borrower or any Subsidiary thereof is or will be named as a potentially
responsible party with respect to such properties or operations conducted in
connection therewith, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
Borrower, any Subsidiary or such properties or such operations; and

                         (vi)           There has been no release, or to the
best of the Borrower's and its Subsidiaries' knowledge, the threat of release,
of Hazardous Materials at or from properties owned, leased or operated by the
Borrower or any Subsidiary, now or in the past, in violation of or in amounts or
in a manner that could give rise to liability under applicable Environmental
Laws.

             (i)           ERISA. Except for matters which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect:

                         (i)           As of the Closing Date, neither the
Borrower nor any ERISA Affiliate maintains or contributes to, or has any
obligation under, (A) any Pension Plans or Multiemployer Plans or (B) any
Employee Benefit Plans intended to comply with Section 401(a) of the Code other
than those identified on Schedule 6.1(i);

                         (ii)           The Borrower and each ERISA Affiliate is
in material compliance with all applicable provisions of ERISA and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans except for any required amendments for which the remedial
amendment period as defined in Section 401(b) of the Code has not yet expired
and except where a failure to so comply could not reasonably be expected to have
a Material Adverse Effect. Each Employee Benefit Plan that is intended to be
qualified under Section 401(a) of the Code either (x) has been determined by the
Internal Revenue Service to be so qualified, and each trust related to such plan
has been determined to be exempt under Section 501(a) of the Code, or (y) shall
be submitted (within the applicable remedial amendment period, as described in
Section 401(b) of the Internal Revenue Code) to the Internal Revenue Service for
determination that it is so qualified, and each trust related to such plan shall
also be timely submitted to the Internal Revenue Service for a determination
that it is exempt under Section 501(a) of the Internal Revenue Code, and any
necessary amendments required by the Internal Revenue Service in connection with
any such submissions shall be made in a timely manner. No liability has been
incurred by the Borrower or any ERISA Affiliate which remains unsatisfied for
any taxes or penalties with respect to any Employee Benefit Plan or any
Multiemployer Plan except for a liability that could not reasonably be expected
to have a Material Adverse Effect;

                         (iii)           As of the Closing Date, no Pension Plan
has been terminated, nor has any accumulated funding deficiency (as defined in
Section 412 of the Code) been incurred (without regard to any waiver granted
under Section 412 of the Code), nor has any funding waiver from the Internal
Revenue Service been received or requested with respect to any Pension Plan, nor
has the Borrower or any ERISA Affiliate failed to make any contributions or to
pay any amounts due and owing as required by Section 412 of the Code, Section
302 of ERISA or the terms of any Pension Plan prior to the due dates of such
contributions under Section 412 of the Code or Section 302 of ERISA, nor has
there been any event requiring any disclosure under Section 4041(c)(3)(C) or
4063(a) of ERISA with respect to any Pension Plan;

                         (iv)           Except where the failure of any of the
following representations to be correct in all material respects could not
reasonably be expected to have a Material Adverse Effect, neither the Borrower
nor any ERISA Affiliate has, (A) engaged in a nonexempt prohibited transaction
described in Section 406 of the ERISA or Section 4975 of the Code, (B) incurred
any liability to the PBGC which remains outstanding other than the payment of
premiums and there are no premium payments which are due and unpaid, (C) failed
to make a required contribution or payment to a Multiemployer Plan, or (D)
failed to make a required installment or other required payment under Section
412 of the Code;

                         (v)           No Termination Event has occurred or is
reasonably expected to occur; and

                         (vi)          Except where the failure of any of the
following representations to be correct in all material respects could not
reasonably be expected to have a Material Adverse Effect, no proceeding, claim
(other than a benefits claim in the ordinary course of business), lawsuit and/or
investigation is existing or, to the best knowledge of the Borrower after due
inquiry, threatened concerning or involving any (A) employee welfare benefit
plan (as defined in Section 3(1) of ERISA) currently maintained or contributed
to by the Borrower or any ERISA Affiliate, (B) Pension Plan or (C) Multiemployer
Plan.

             (j)           Margin Stock. Neither the Borrower nor any Subsidiary
thereof is engaged principally or as one of its activities in the business of
extending credit for the purpose of "purchasing" or "carrying" any "margin
stock" (as each such term is defined or used, directly or indirectly, in
Regulation U of the Board of Governors of the Federal Reserve System). No part
of the proceeds of any of the Loans or Letters of Credit will be used for
purchasing or carrying margin stock or for any purpose which violates, or which
would be inconsistent with, the provisions of Regulation T, U or X of such Board
of Governors.

             (k)           Government Regulation. Neither the Borrower nor any
Subsidiary thereof is an "investment company" or a company "controlled" by an
"investment company" (as each such term is defined or used in the Investment
Company Act of 1940, as amended) and neither the Borrower nor any Subsidiary
thereof is, or after giving effect to any Extension of Credit will be, subject
to regulation under the Public Utility Holding Company Act of 1935 or the
Interstate Commerce Act, each as amended, or any other Applicable Law which
limits its ability to incur or consummate the transactions contemplated hereby.

             (l)           Material Contracts. Schedule 6.1(l) sets forth a
complete and accurate list of all Material Contracts of the Borrower and its
Subsidiaries in effect as of the Closing Date not listed on any other Schedule
hereto; other than as set forth in Schedule 6.1(l), each such Material Contract
is, and after giving effect to the consummation of the transactions contemplated
by the Loan Documents will be, in full force and effect in accordance with the
terms thereof. The Borrower and its Subsidiaries have delivered to the
Administrative Agent a true and complete copy of each Material Contract required
to be listed on Schedule 6.1(l) or any other Schedule hereto. Neither the
Borrower nor any Subsidiary (nor, to the knowledge of the Borrower, any other
party thereto) is in breach of or in default under any Material Contract in any
material respect.

             (m)           Employee Relations. Each of the Borrower and its
Subsidiaries has an adequate work force in place and is not, as of the Closing
Date, party to any collective bargaining agreement nor has any labor union been
recognized as the representative of its employees. The Borrower knows of no
pending, threatened or contemplated strikes, work stoppage or other collective
labor disputes involving its employees or those of its Subsidiaries.

             (n)           Burdensome Provisions. Neither the Borrower nor any
Subsidiary thereof is a party to any indenture, agreement, lease or other
instrument, or subject to any corporate or partnership restriction, Governmental
Approval or Applicable Law which is so unusual or burdensome as in the
foreseeable future could be reasonably expected to have a Material Adverse
Effect. The Borrower and its Subsidiaries do not presently anticipate that
future expenditures needed to meet the provisions of any statutes, orders, rules
or regulations of a Governmental Authority will be so burdensome as to have a
Material Adverse Effect. No Subsidiary is party to any agreement or instrument
or otherwise subject to any restriction or encumbrance that restricts or limits
its ability to make dividend payments or other distributions in respect of its
capital stock to the Borrower or any Subsidiary or to transfer any of its assets
or properties to the Borrower or any other Subsidiary in each case other than
existing under or by reason of the Loan Documents or Applicable Law; provided,
that this Section 6.1(n) shall not be construed to restrict the ability of the
Borrower or any Subsidiary to enter into any purchase money financing agreement,
or any purchase/sale agreement, which restricts the ability of the Borrower or
such Subsidiary to transfer such purchased or sold asset other than pursuant to
the terms of such agreement.

             (o)           Financial Statements. The (i) audited Consolidated
balance sheet of the Borrower and its Subsidiaries as of December 30, 2001 and
the related audited statements of income and retained earnings and cash flows
for the Fiscal Year then ended and (ii) unaudited Consolidated balance sheet of
the Borrower and its Subsidiaries as of June 30, 2002 and related unaudited
interim statements of income and retained earnings, copies of which have been
furnished to the Administrative Agent and each Lender, are complete and correct
and fairly present in all material respects on a Consolidated basis the assets,
liabilities and financial position of the Borrower and its Subsidiaries as at
such dates, and the results of the operations and changes of financial position
for the periods then ended (other than customary year-end adjustments for
unaudited financial statements). All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP.
The Borrower and its Subsidiaries have no Debt, obligation or other unusual
forward or long-term commitment which is not fairly reflected in the foregoing
financial statements or in the notes thereto.

             (p)           No Material Adverse Change. Since December 30, 2001
(and with reference back to such date only), there has been no material adverse
change in the properties, business, operations, prospects, or condition
(financial or otherwise) of the Borrower and its Subsidiaries, taken as a whole,
and no event has occurred or condition arisen that could reasonably be expected
to have a Material Adverse Effect.

             (q)           Solvency. As of the Closing Date and after giving
effect to each Loan made or Letter of Credit issued hereunder, the Borrower and
each of its Subsidiaries will be Solvent.

             (r)           Titles to Properties. Each of the Borrower and its
Subsidiaries has such title to the real property owned or leased by it as is
necessary or desirable to the conduct of its business and valid and legal title
to all of its personal property and assets, including, but not limited to, those
reflected on the balance sheets of the Borrower and its Subsidiaries referred to
in Section 6.1(o), except those which have been disposed of by the Borrower or
its Subsidiaries subsequent to such date which dispositions have been in the
ordinary course of business or as otherwise expressly permitted hereunder.

             (s)           Liens. None of the properties and assets of the
Borrower or any Subsidiary thereof is subject to any Lien, except Liens
permitted pursuant to Section 10.3. No financing statement under the Uniform
Commercial Code of any state which names the Borrower or any Subsidiary thereof
or any of their respective trade names or divisions as debtor and which has not
been terminated, has been filed in any state or other jurisdiction and neither
the Borrower nor any Subsidiary thereof has signed any such financing statement
or any security agreement authorizing any secured party thereunder to file any
such financing statement, except (i) financing statements filed to perfect those
Liens permitted by Section 10.3 hereof and (ii) financing statements which
relate solely to operating leases which have been filed for precautionary
purposes.

             (t)           Debt and Contingent Obligations. Schedule 6.1(t) is a
complete and correct listing of all Debt and Contingent Obligations of the
Borrower and its Subsidiaries as of the Closing Date in excess of $2,000,000.
The Borrower and its Subsidiaries have performed and are in material compliance
with all of the terms of such Debt and Contingent Obligations and all
instruments and agreements relating thereto and no default or event of default,
or event or condition which with notice or lapse of time or both would
constitute such a default or event of default on the part of the Borrower or any
to its Subsidiaries exists with respect to any such Debt or Contingent
Obligation.

             (u)           Litigation. Except for matters existing on the
Closing Date and set forth on Schedule 6.1(u), there are no actions, suits or
proceedings pending nor, to the knowledge of the Borrower, threatened against or
in any other way relating adversely to or affecting the Borrower or any
Subsidiary thereof or any of their respective properties in any court or before
any arbitrator of any kind or before or by any Governmental Authority which, if
adversely determined, individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.

             (v)           Absence of Defaults. No event has occurred or is
continuing which (i) constitutes a Default or an Event of Default, or (ii)
constitutes, or which with the passage of time or giving of notice or both would
constitute, a default or event of default by the Borrower or any Subsidiary
thereof under any Material Contract or judgment, decree or order to which the
Borrower or its Subsidiaries is a party or by which the Borrower or its
Subsidiaries or any of their respective properties may be bound, which could
reasonably be expected to have a Material Adverse Effect or which would require
the Borrower or any of its Subsidiaries to make any payment thereunder in excess
of $2,000,000 prior to the scheduled maturity date therefor.

             (w)           Senior Debt Status. The Obligations of the Borrower
and each of its Subsidiaries under this Agreement and each of the other Loan
Documents ranks and shall continue to rank: (i) at least senior in priority of
payment to all Subordinated Debt and (ii) at least pari passu in priority of
payment with all senior unsecured Debt of each such Person and is designated as
"Senior Indebtedness" under all instruments and documents, now or in the future,
relating to all Subordinated Debt of such Person.

             (x)           Accuracy and Completeness of Information. All written
information, reports and other papers and data produced by or on behalf of the
Borrower or any Subsidiary thereof and furnished to the Lenders in connection
with this Agreement were, at the time the same were so furnished, complete and
correct in all material respects to the extent necessary to give the recipient a
true and accurate knowledge of the subject matter. All other written
information, reports, and other papers and data produced by or on behalf of the
Borrower or any Subsidiary thereof and furnished to the Lenders were, to the
best of their knowledge, at the time the same were so furnished, complete and
correct in all material respects to the extent necessary to give the recipient a
true and accurate knowledge of the subject matter. No document furnished or
written statement made to the Administrative Agent or the Lenders by the
Borrower or any Subsidiary thereof in connection with the negotiation,
preparation or execution of this Agreement or any of the Loan Documents contains
or will contain any untrue statement of a fact material to the creditworthiness
of the Borrower or any of its Subsidiaries or omits or will omit to state a fact
necessary in order to make the statements contained therein not materially
misleading. The Borrower is not aware of any events or circumstances which it
has not disclosed in writing to the Administrative Agent having a Material
Adverse Effect, or insofar as the Borrower can now foresee, which could
reasonably be expected to have a Material Adverse Effect.

        SECTION 6.2             Survival of Representations and Warranties, Etc.
All representations and warranties set forth in this Article VI and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including but not limited to any such representation or warranty made
in or in connection with any amendment thereto) shall constitute representations
and warranties made under this Agreement. All representations and warranties
made under this Agreement shall be made or deemed to be made at and as of the
Closing Date (except those that are expressly made as of a specific date), shall
survive the Closing Date and shall not be waived by the execution and delivery
of this Agreement, any investigation made by or on behalf of the Lenders or any
borrowing hereunder.


ARTICLE VII

FINANCIAL INFORMATION AND NOTICES

        Until all the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 13.11 hereof, the Borrower will furnish or cause to be furnished to
the Administrative Agent and to the Lenders at their respective addresses as set
forth on Schedule 1.1, or such other office as may be designated by the
Administrative Agent and Lenders from time to time:

        SECTION 7.1             Financial Statements and Projections.

             (a)           Quarterly Financial Statements. As soon as
practicable and in any event within fifty (50) days after the end of each fiscal
quarter of each Fiscal Year (or, if either such date is earlier, on the date of
any required public filing thereof, or five (5) days following any date on which
the Borrower may be required by GAAP to file such statements), an unaudited
Consolidated balance sheet of the Borrower and its Subsidiaries as of the close
of such fiscal quarter and unaudited Consolidated statements of income, retained
earnings and cash flows for the fiscal quarter then ended and that portion of
the Fiscal Year then ended, including the notes thereto, all in reasonable
detail setting forth in comparative form the corresponding figures as of the end
of and for the corresponding period in the preceding Fiscal Year and prepared by
the Borrower in accordance with GAAP and, if applicable, containing disclosure
of the effect on the financial position or results of operations of any change
in the application of accounting principles and practices during the period, and
certified by the chief financial officer of the Borrower to present fairly in
all material respects the financial condition of the Borrower and its
Subsidiaries on a Consolidated and consolidating basis as of their respective
dates and the results of operations of the Borrower and its Subsidiaries for the
respective periods then ended, subject to normal year end adjustments. (Delivery
by the Borrower to the Administrative Agent and the Lenders of the Borrower's
quarterly report to the SEC on Form 10-Q with respect to any fiscal quarter, or
the retrieval by the Administrative Agent and the Lenders of such quarterly
report from EDGAR Online, within the period specified above shall be deemed to
be compliance by the Borrower with this Section 7.1(a)).

             (b)           Annual Financial Statements. As soon as practicable
and in any event within ninety-five (95) days after the end of each Fiscal Year
(or, if either such date is earlier, on the date of any required public filing
thereof, or five (5) days following any date on which the Borrower may be
required by GAAP to file such statements), an audited Consolidated balance sheet
filed by the Borrower and its Subsidiaries as of the close of such Fiscal Year
and audited Consolidated statements of income, retained earnings and cash flows
for the Fiscal Year then ended, including the notes thereto, all in reasonable
detail setting forth in comparative form the corresponding figures as of the end
of and for the preceding Fiscal Year and prepared by an independent certified
public accounting firm acceptable to the Administrative Agent in accordance with
GAAP and, if applicable, containing disclosure of the effect on the financial
position or results of operations of any change in the application of accounting
principles and practices during the year, and accompanied by a report thereon by
such certified public accountants that is not qualified with respect to scope
limitations imposed by the Borrower or any of its Subsidiaries or with respect
to accounting principles followed by the Borrower or any of its Subsidiaries not
in accordance with GAAP. (Delivery by the Borrower to the Administrative Agent
and the Lenders of the Borrower's annual report to the SEC on Form 10-K with
respect to any fiscal year, or the retrieval by the Administrative Agent and the
Lenders of such annual report from EDGAR Online, within the period specified
above shall be deemed to be compliance by the Borrower with this Section
7.1(b)).

             (c)           Annual Business Plan and Financial Projections. As
soon as practicable and in any event within thirty (30) days prior to the
beginning of each Fiscal Year, a business plan of the Borrower and its
Subsidiaries on a Consolidated basis for the ensuing Fiscal Year, such plan to
be prepared in a manner consistent with GAAP and to include, on a quarterly
basis, the following: a quarterly operating and capital budget, a projected
income statement, statement of cash flows and balance sheet, accompanied by a
certificate from the chief financial officer of the Borrower to the effect that,
to the best of such officer's knowledge, such projections are good faith
estimates (using reasonable assumptions) of the financial condition and
operations of the Borrower and its Subsidiaries for such Fiscal Year.

        SECTION 7.2 Officer’s Compliance Certificate. At each time reports are
delivered pursuant to Sections 7.1 (a) or (b) and at such other times as the
Administrative Agent shall reasonably request, a certificate of the chief
financial officer or the treasurer of the Borrower in the form of Exhibit F
attached hereto (an “Officer’s Compliance Certificate”).

        SECTION 7.3             Other Reports.

             (a)           Promptly upon receipt thereof, copies of all reports,
if any, submitted to the Borrower or its Board of Directors by its independent
public accountants in connection with their auditing function, including,
without limitation, any management report;

             (b)           Promptly but in any event within ten (10) Business
Days after the filing thereof, a copy of (i) each report or other filing made by
the Borrower or any of its Subsidiaries with the SEC and required by the SEC to
be delivered to the shareholders of the Borrower or any of its Subsidiaries, and
(ii) each report made by the Borrower or any of its Subsidiaries to the SEC on
Form 8-K and each final registration statement of the Borrower or any of its
Subsidiaries filed with the SEC (excluding any registration statement on Form
S-8 or its equivalent);

             (c)           Promptly but in any event within forty-five (45) days
following each fiscal quarter end of the Borrower, a store performance summary
setting forth per unit revenues, per unit EBITDA and per unit restaurant
operating profits, and identifying, by store number, the stores owned by each
Subsidiary of the Borrower, substantially in the form of Exhibit H attached
hereto; and

             (d)           Such other information regarding the operations,
business affairs and financial condition of the Borrower or any of its
Subsidiaries as the Administrative Agent or any Lender may reasonably request.

        SECTION 7.4             Notice of Litigation and Other Matters. Prompt
(but in no event later than ten (10) days after the chief executive officer,
chief financial officer, Vice President of Operations or Vice President of Real
Estate and Development of the Borrower obtains knowledge thereof) telephonic and
written notice of:

             (a)           the commencement of all proceedings and
investigations by or before any Governmental Authority and all actions and
proceedings in any court or before any arbitrator against or involving the
Borrower or any Subsidiary thereof or any of their respective properties, assets
or businesses which if determined adversely to the Borrower or such Subsidiary,
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect;

             (b)           any notice of any violation received by the Borrower
or any Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws which in any such case
could reasonably be expected to have a Material Adverse Effect;

             (c)           any labor controversy that has resulted in, or
threatens to result in, a strike against the Borrower or any Subsidiary thereof;

             (d)           any attachment, judgment, lien, levy or order
exceeding $2,000,000 that may be assessed against or threatened against the
Borrower or any Subsidiary thereof;

             (e)           (i) any Default or Event of Default or (ii) any event
which constitutes or which with the passage of time or giving of notice or both
would constitute a default or event of default under any Material Contract to
which the Borrower or any of its Subsidiaries is a party or by which the
Borrower or any Subsidiary thereof or any of their respective properties may be
bound;

             (f)           (i) any unfavorable determination letter from the
Internal Revenue Service regarding the qualification of an Employee Benefit Plan
under Section 401(a) of the Code (along with a copy thereof), (ii) all notices
received by the Borrower or any ERISA Affiliate of the PBGC's intent to
terminate any Pension Plan or to have a trustee appointed to administer any
Pension Plan, (iii) all notices received by the Borrower or any ERISA Affiliate
from a Multiemployer Plan sponsor concerning the imposition or amount of
withdrawal liability pursuant to Section 4202 of ERISA and (iv) the Borrower
obtaining knowledge or reason to know that the Borrower or any ERISA Affiliate
has filed or intends to file a notice of intent to terminate any Pension Plan
under a distress termination within the meaning of Section 4041(c) of ERISA; and

             (g)           any event which makes any of the representations set
forth in Section 6.1 inaccurate in any material respect.

        SECTION 7.5             Accuracy of Information. All written
information, reports, statements and other papers and data furnished by or on
behalf of the Borrower to the Administrative Agent or any Lender (other than
financial forecasts) whether pursuant to this Article VII or any other provision
of this Agreement, or any of the other Loan Documents, shall be, at the time the
same is so furnished, complete and correct in all material respects to the
extent necessary to give the Administrative Agent or any Lender complete, true
and accurate knowledge of the subject matter based on the Borrower’s knowledge
thereof.


ARTICLE VIII

AFFIRMATIVE COVENANTS

        Until all of the Obligations have been finally and indefeasibly paid and
satisfied in full and the Commitments terminated, unless consent has been
obtained in the manner provided for in Section 13.11, the Borrower will, and
will cause each of its Subsidiaries to:

        SECTION 8.1             Preservation of Corporate Existence and Related
Matters. Except as permitted by Section 10.5, preserve and maintain its separate
existence as a corporation, partnership or other applicable form of business
entity and all rights, franchises, licenses and privileges necessary to the
conduct of its business, and qualify and remain qualified as a foreign
corporation, partnership or other such entity and authorized to do business in
each jurisdiction in which the failure to so qualify could reasonably be
expected to have a Material Adverse Effect.

        SECTION 8.2             Maintenance of Property. In addition to the
requirements of any of the other Loan Documents, protect and preserve all
properties useful in and material to its business, including copyrights,
patents, trade names, service marks and trademarks; maintain in good working
order and condition all buildings, equipment and other tangible real and
personal property; and from time to time make or cause to be made all renewals,
replacements and additions to such property necessary for the conduct of its
business, so that the business carried on in connection therewith may be
properly and advantageously conducted at all times; except in each case where
the failure to take such action could not reasonably be expected to have a
Material Adverse Effect.

        SECTION 8.3             Insurance. Maintain insurance with financially
sound and reputable insurance companies against such risks and in such amounts
as are customarily maintained by similar businesses and as may be required by
Applicable Law and as may be required by any of the other Loan Documents, and on
the Closing Date and from time to time thereafter deliver to the Administrative
Agent upon its request a detailed list of the insurance then in effect, stating
the names of the insurance companies, the amounts and rates of the insurance,
the dates of the expiration thereof and the properties and risks covered
thereby.

        SECTION 8.4             Accounting Methods and Financial Records.
Maintain a system of accounting, and keep such books, records and accounts
(which shall be true and complete in all material respects) as may be required
or as may be necessary to permit the preparation of financial statements in
accordance with GAAP and in compliance with the regulations of any Governmental
Authority having jurisdiction over it or any of its properties.

        SECTION 8.5             Payment and Performance of Obligations. Pay and
perform all Obligations under this Agreement and the other Loan Documents, and
pay or perform (a) all material taxes, assessments and other governmental
charges that may be levied or assessed upon it or any of its property, and (b)
all other material indebtedness, obligations and liabilities in accordance with
customary trade practices; provided, that the Borrower or such Subsidiary may
contest any item described in clauses (a) or (b) of this Section 8.5 in good
faith so long as adequate reserves are maintained with respect thereto in
accordance with GAAP.

        SECTION 8.6             Compliance With Laws and Approvals. Observe and
remain in compliance with all Applicable Laws and maintain in full force and
effect all Governmental Approvals, in each case applicable to the conduct of its
business, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

        SECTION 8.7             Environmental Laws. In addition to and without
limiting the generality of Section 8.6, (a) comply with, and use reasonable
efforts to ensure such compliance by all tenants and subtenants with, all
applicable Environmental Laws, and obtain and comply with and maintain, and use
reasonable efforts to ensure that all tenants and subtenants, if any, obtain and
comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by Environmental Laws applicable to the
Borrower and its Subsidiaries and the conduct of their business, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect, (b) conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required of the Borrower
and its Subsidiaries under applicable Environmental Laws, and promptly comply
with all lawful orders and directives of any Governmental Authority regarding
Environmental Laws, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect, and (c) defend, indemnify and hold
harmless the Administrative Agent and the Lenders, and their respective parents,
Subsidiaries, Affiliates, employees, agents, officers and directors, from and
against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature known or unknown,
contingent or otherwise, arising out of, or in any way relating to the presence
of Hazardous Materials, or the violation of, noncompliance with or liability
under any Environmental Laws applicable to the operations of the Borrower or any
such Subsidiary, or any orders, requirements or demands of Governmental
Authorities related thereto, including, without limitation, reasonable
attorneys’ fees and consultants’ fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing directly result from the gross negligence or willful
misconduct of the party seeking indemnification therefor.

        SECTION 8.8             Compliance with ERISA. In addition to and
without limiting the generality of Section 8.6, (a) except where the failure to
so comply could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (i) comply with all material provisions of ERISA
and the regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which could be a liability to the PBGC or to a Multiemployer Plan,
(iii) not participate in any prohibited transaction that could result in any
civil penalty under ERISA or tax under the Code, (iv) operate each Employee
Benefit Plan in such a manner that will not incur any tax liability under
Section 4980B of the Code or any liability to any qualified beneficiary as
defined in Section 4980B of the Code and (b) furnish to the Administrative Agent
upon the Administrative Agent’s request such additional information about any
Employee Benefit Plan as may be reasonably requested by the Administrative
Agent.

        SECTION 8.9             Compliance With Agreements. Comply in all
respects with each term, condition and provision of all leases, agreements and
other instruments entered into in the conduct of its business including, without
limitation, any Material Contract, except where the failure to comply could not
reasonably be expected to have a Material Adverse Effect; provided, that the
Borrower or any such Subsidiary may contest any such lease, agreement or other
instrument in good faith through applicable proceedings so long as adequate
reserves are maintained in accordance with GAAP.

        SECTION 8.10             Conduct of Business. Engage only in
(i) businesses in substantially the same fields as the businesses conducted on
the Closing Date and (ii) the same concepts as those engaged in by the Borrower
and its Subsidiaries on the Closing Date; provided, however, that
notwithstanding the foregoing, (A) the Borrower and its Subsidiaries may acquire
restaurant properties not in existing concepts in which the Borrower and its
Subsidiaries are engaged as of the Closing Date so long as such restaurants are
converted to concepts in which the Borrower and its Subsidiaries are engaged as
of the Closing Date within eighteen (18) months after acquisition, and (B) the
Borrower and its Subsidiaries may be engaged, at any time, in one (1) concept in
which the Borrower and its Subsidiaries are not engaged as of the Closing Date
so long as the aggregate investment by the Borrower and its Subsidiaries in such
new concept does not exceed $5,000,000 during any calendar year.

        SECTION 8.11             Visits and Inspections. Permit representatives
of the Administrative Agent or any Lender, from time to time, upon reasonable
prior notice, during normal business hours and, so long as no Default or Event
of Default shall have occurred and be continuing, at the sole cost of the
Administrative Agent or such Lender, to (a) visit and inspect its properties;
(b) inspect, audit and make extracts from its books, records and files,
including, but not limited to, management letters prepared by independent
accountants; and (c) discuss with its principal officers, and its independent
accountants, its business, assets, liabilities, financial condition, results of
operations and business prospects.

        SECTION 8.12             Additional Subsidiaries. Upon the creation of
any Material Subsidiary permitted by this Agreement or upon any Subsidiary
becoming a Material Subsidiary, cause to be executed and delivered to the
Administrative Agent within ten (10) Business Days after the creation of such
Material Subsidiary or within ten (10) Business Days after the date upon which
financial statements are required to be delivered pursuant to Section 7.1 which
financial statements would evidence that a Subsidiary has become a Material
Subsidiary, as applicable, (a) the joinder agreement attached to the Guaranty
Agreement executed by such new Material Subsidiary, (b) a Pledge Agreement or a
supplement to Pledge Agreement, as applicable, executed by the Borrower or the
applicable Subsidiary pledging 100% of the capital stock or other ownership
interests owned by the Borrower or the applicable Subsidiary of such new
Material Subsidiary, (c) the closing documents and certificates required of each
Guarantor pursuant to Section 5.2(b) hereof with respect to such new Material
Subsidiary and (d) such other documents reasonably requested by the
Administrative Agent in order that such Subsidiary shall become bound by all of
the terms, covenants and agreements contained in the Guaranty Agreement and the
capital stock or other ownership interests in such new Material Subsidiary shall
be pledged pursuant to the applicable Pledge Agreement. Upon delivery to the
Agent and the Lenders by the Borrower of the financial statements required to be
delivered pursuant to Section 7.1, which financial statements evidence that a
Subsidiary previously deemed to be a Material Subsidiary has ceased to be a
Material Subsidiary, the Administrative Agent and the Lenders shall execute such
release or cancellation documents necessary to evidence that such Subsidiary is
no longer subject to such Loan Documents.

        SECTION 8.13             Further Assurances. Make, execute and deliver
all such additional and further acts, things, deeds and instruments as the
Administrative Agent or the Required Lenders (through the Administrative Agent)
through the Administrative Agent may reasonably require to document and
consummate the transactions contemplated hereby and to vest completely in and
insure the Administrative Agent and the Lenders their respective rights under
this Agreement, the Notes, the Letters of Credit and the other Loan Documents.


ARTICLE IX

FINANCIAL COVENANTS

        Until all of the Obligations have been finally and indefeasibly paid and
satisfied in full and the Commitments terminated, unless consent has been
obtained in the manner set forth in Section 13.11 hereof, the Borrower and its
Subsidiaries on a Consolidated basis will not:

        SECTION 9.1             Maximum Adjusted Leverage Ratio. As of the end
of any fiscal quarter, permit the Adjusted Leverage Ratio for the period of four
(4) consecutive fiscal quarters ending on such date, to equal or exceed 3.00 to
1.00.

        SECTION 9.2             Minimum Net Worth. Permit, at any time, Net
Worth to be less than the sum of: (a) the product of (i) $285,369,000.00
multiplied by (ii) 90% plus (b) 50% of cumulative quarterly Net Income of the
Borrower and its Subsidiaries commencing on September 30, 2002 (without
deduction for any quarterly losses) plus (c) 100% of the Net Cash Proceeds of
any equity issuance by the Borrower or any of its Subsidiaries subsequent to the
Closing Date.

        SECTION 9.3             Fixed Charge Coverage Ratio. As of the end of
any fiscal quarter, permit the Fixed Charge Coverage Ratio for the period of
four (4) consecutive fiscal quarters ending on such date, to be less than or
equal to 2.50 to 1.0.

        SECTION 9.4             Capital Expenditures. Permit Capital
Expenditures to be greater than the following amounts in the aggregate during
the following calendar years:


                               Calendar Year                               Capital Expenditures

                                    2002                                        $115,000,000
                                    2003                                        $115,000,000
                                    2004                                        $120,000,000
                                    2005                                        $125,000,000
                                    2006                                        $125,000,000
                                    2007                                        $125,000,000


Notwithstanding the foregoing, (i) the maximum amount of Capital Expenditures
permitted by this Section 9.4 in any calendar year shall be increased by an
amount equal to the lesser of (A) $20,000,000 and (B) an amount equal to (1) the
amount of Capital Expenditures that were permitted to be made under this Section
9.4 in the immediately preceding calendar year, minus (2) the amount of Capital
Expenditures actually made during such preceding calendar year; and (ii) the
maximum amount of Capital Expenditures permitted by this Section 9.4 related to
the acquisition by the Borrower or any of its Subsidiaries of concepts in which
the Borrower and its Subsidiaries are not engaged as of the Closing Date shall
not exceed $5,000,000 in any calendar year.


ARTICLE X

NEGATIVE COVENANTS

        Until all of the Obligations have been finally and indefeasibly paid and
satisfied in full and the Commitments terminated, unless consent has been
obtained in the manner set forth in Section 13.11 hereof, the Borrower has not
and will not and will not permit any of its Subsidiaries to:

        SECTION 10.1             Limitations on Debt. Create, incur, assume or
suffer to exist any Debt except:

             (a)           the Obligations (excluding Hedging Obligations
permitted pursuant to Section 10.1(b));

             (b)           Debt incurred in connection with a Hedging Agreement
with a counterparty and upon terms and conditions (including interest rate)
reasonably satisfactory to the Administrative Agent; provided, that any
counterparty that is a Lender shall be deemed satisfactory to the Administrative
Agent;

             (c)           Debt existing on the Closing Date and not otherwise
permitted under this Section 10.1, as set forth on Schedule 10.1 and the
renewal, refinancing, extension and replacement (but not the increase in the
aggregate principal amount, or the addition of any material asset or category of
assets to the collateral security therefor) thereof;

             (d)           Debt of the Borrower and its Subsidiaries incurred in
connection with Capital Leases in an aggregate amount not to exceed $60,000,000
on any date of determination;

             (e)           purchase money Debt (including without limitation
Debt representing the deferred purchase price of acquired assets) of the
Borrower and its Subsidiaries in an aggregate amount not to exceed $7,000,000 on
any date of determination;

             (f)           Debt consisting of Contingent Obligations permitted
by Section 10.2;

             (g)           intercompany Debt permitted pursuant to Sections
10.4(c) and 10.4(i);

             (h)           Debt incurred by the Borrower or one or more of its
Subsidiaries in connection with the purchase of joint venture interests in
Persons in which the Borrower and its Subsidiaries already own an equity
interest in an aggregate amount not to exceed $4,000,000 on any date of
determination; and

             (i)           unsecured Debt not otherwise permitted hereunder in
an aggregate amount not to exceed $2,000,000 on any date of determination; and

             (j)           Qualifying Debt incurred by the Borrower and its
Subsidiaries not to exceed, in the aggregate outstanding at any time,
$50,000,000.

provided, that no instrument or agreement with respect to Debt permitted to be
incurred by this Section shall restrict, limit or otherwise encumber (by
covenant or otherwise) the ability of any Subsidiary of the Borrower to make any
payment to the Borrower or any of its Subsidiaries (in the form of dividends,
intercompany advances or otherwise) for the purpose of enabling the Borrower to
pay the Obligations.

        SECTION 10.2             Limitations on Contingent Obligations. Create,
incur, assume or suffer to exist any Contingent Obligations except:

             (a)           Contingent Obligations in favor of the Administrative
Agent for the benefit of the Administrative Agent and the Lenders;

             (b)           Contingent Obligations in an amount not to exceed
$2,000,000 on any date of determination;

             (c)           Contingent Obligations with respect to Debt permitted
pursuant to Section 10.1; and

             (d)           Contingent Obligations existing on the Closing Date
and not otherwise permitted under this Section 10.2, as set forth on Schedule
10.2.

        SECTION 10.3             Limitations on Liens. Create, incur, assume or
suffer to exist, any Lien on or with respect to any of its assets or properties
(including without limitation shares of capital stock or other ownership
interests), real or personal, whether now owned or hereafter acquired, except:

             (a)           Liens for taxes, assessments and other governmental
charges or levies (excluding any Lien imposed pursuant to any of the provisions
of ERISA or Environmental Laws) not yet due or as to which the period of grace
(not to exceed thirty (30) days), if any, related thereto has not expired or
which are being contested in good faith and by appropriate proceedings if
adequate reserves are maintained to the extent required by GAAP;

             (b)           the claims of materialmen, mechanics, carriers,
warehousemen, processors or landlords for labor, materials, supplies or rentals
incurred in the ordinary course of business, (i) which are not overdue for a
period of more than thirty (30) days or (ii) which are being contested in good
faith and by appropriate proceedings;

             (c)           Liens consisting of deposits or pledges made in the
ordinary course of business in connection with, or to secure payment of,
obligations under workers' compensation, unemployment insurance or similar
legislation;

             (d)           Liens constituting encumbrances in the nature of
zoning restrictions, easements and rights or restrictions of record on the use
of real property, which in the aggregate are not substantial in amount and which
do not, in any case, detract from the value of such property or impair the use
thereof in the ordinary conduct of business;

             (e)           Liens of the Administrative Agent for the benefit of
the Administrative Agent and the Lenders;

             (f)           any Lien existing on property of a Person immediately
prior to its being consolidated with or merged into the Borrower or any
Subsidiary or its becoming a Subsidiary, or any Lien existing on any property
acquired by the Borrower or any Subsidiary at the time such property is so
acquired (so long as the Debt secured thereby shall have been assumed and is
otherwise permitted under Section 10.1 or 10.2); provided, that (i) no such Lien
shall have been created or assumed in contemplation of such consolidation or
merger or such Person's becoming a Subsidiary or such acquisition of property,
and (ii) each such Lien shall extend solely to the item or items of property so
acquired;

             (g)           Liens not otherwise permitted by this Section 10.3
and in existence on the Closing Date and described on Schedule 10.3; and

             (h)           Liens securing Debt permitted under Sections 10.1(d),
(e) and (i); provided, that (i) such Liens shall be created substantially
simultaneously with the acquisition or lease of the related asset, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Debt, (iii) the amount of Debt secured thereby is not increased and (iv)
the principal amount of Debt secured by any such Lien shall at no time exceed
ninety percent (90%) of the original purchase price or lease payment amount of
such property at the time it was acquired.

        SECTION 10.4             Limitations on Loans, Advances, Investments and
Acquisitions. Purchase, own, invest in or otherwise acquire, directly or
indirectly, any capital stock, interests in any partnership or joint venture
(including without limitation the creation or capitalization of any Subsidiary),
evidence of Debt or other obligation or security, substantially all or a portion
of the business or assets of any other Person or any other investment or
interest whatsoever in any other Person, or make or permit to exist, directly or
indirectly, any loans, advances or extensions of credit to, or any investment in
cash or by delivery of property in, any Person except:

             (a)           investments in Subsidiaries existing on the Closing
Date and the other existing loans, advances and investments described on
Schedule 10.4 existing on the Closing Date;

             (b)           investments in (i) marketable direct obligations
issued or unconditionally guaranteed by the United States of America or any
agency thereof maturing within one hundred twenty (120) days from the date of
acquisition thereof, (ii) commercial paper maturing no more than one hundred
twenty (120) days from the date of creation thereof and currently having the
highest rating obtainable from either Standard & Poor's Ratings Services, a
division of The McGraw-Hill Companies, Inc. or Moody's Investors Service, Inc.,
(iii) certificates of deposit maturing no more than one hundred twenty (120)
days from the date of creation thereof issued by commercial banks incorporated
under the laws of the United States of America, each having combined capital,
surplus and undivided profits of not less than $500,000,000 and having a rating
of "A" or better by a nationally recognized rating agency; provided, that the
aggregate amount invested in such certificates of deposit shall not at any time
exceed $5,000,000 for any one such certificate of deposit and $10,000,000 for
any one such bank, (iv) time deposits maturing no more than thirty (30) days
from the date of creation thereof with commercial banks or savings banks or
savings and loan associations each having membership either in the FDIC or the
deposits of which are insured by the FDIC and in amounts not exceeding the
maximum amounts of insurance thereunder, (v) money market mutual funds organized
under the laws of the United States or any State thereof which have daily
pricing and daily redemption features and invest at least ninety (90%) percent
of their assets in the investments described in clauses (i) through (iv) of this
Section 10.4 (b), or (vi) investments in funds with similar criteria and
investment strategies to those funds described on Schedule 10.4;

             (c)           investments in, capital contributions to, or loans or
advances by the Borrower or any Guarantor to, any Material Subsidiary of the
Borrower; provided, that the Borrower controls, either directly or indirectly,
the ability of such Material Subsidiary to make payments to the Borrower or such
Guarantor (in the form of dividends, intercompany advances, or otherwise);

             (d)           investments by the Borrower or any of its
Subsidiaries in joint ventures engaged in a business described or permitted in
Section 8.10; provided, that the aggregate amount of investments by the Borrower
or any of its Subsidiaries in Non-Controlled Joint Ventures shall not exceed
$4,000,000 at any time;

             (e)           loans by the Borrower to any Person with which the
Borrower is diligently and in good faith negotiating a joint venture agreement
in an aggregate amount not to exceed $2,000,000;

             (f)           acquisitions of (i) the capital stock or other
ownership interests of any Subsidiary or Non-Controlled Joint Venture, so long
as no Default or Event of Default has occurred and is continuing or would result
therefrom or (ii) assets of restaurant properties, either (A) within concepts in
which the Borrower and its Subsidiaries are engaged as of the Closing Date, (B)
which will be converted to concepts in which the Borrower and its Subsidiaries
are engaged as of the Closing Date within eighteen (18) months after
acquisition, or (C) at any time, within one (1) concept in which the Borrower
and its Subsidiaries are not engaged as of the Closing Date, in each case,
subject to the Capital Expenditure limits set forth in Section 9.4;

             (g)           loans and advances to employees in the ordinary
course of business in an aggregate amount not to exceed $500,000 at any time;

             (h)           Hedging Agreements permitted pursuant to Section
10.1; and

             (i)           investments in, capital contributions to, or loans or
advances by the Borrower or any Guarantor to, any Subsidiary of the Borrower
which is not a Material Subsidiary; provided, that the Borrower controls, either
directly or indirectly, the ability of such Subsidiary to make payments to the
Borrower or such Guarantor (in the form of dividends, intercompany advances, or
otherwise); provided further, that the aggregate outstanding amount of
investments in, capital contributions to, or loans or advances by the Borrower
or any Guarantor, to all such Subsidiaries shall not exceed $2,000,000 at any
time.

        SECTION 10.5             Limitations on Mergers and Liquidation. Merge,
consolidate or enter into any similar combination with any other Person or
liquidate, wind-up or dissolve itself (or suffer any liquidation or dissolution)
except:

             (a)           any Subsidiary of the Borrower may merge with the
Borrower or any other Subsidiary of the Borrower; provided, that if a Guarantor
or the Borrower is party to such merger such Guarantor or the Borrower shall be
the surviving entity; and, provided further that if a Subsidiary merges into a
Subsidiary, the survivor of which is not a Guarantor, then such surviving entity
shall immediately become a Guarantor; and

             (b)           any Subsidiary of the Borrower may wind-up into the
Borrower or any other Subsidiary of the Borrower; provided, that no Guarantor
shall be wound-up into a Subsidiary which is not also a Guarantor; and, provided
further that if a Subsidiary merges into a Subsidiary the survivor of which is
not a Guarantor, then such surviving entity shall immediately become a
Guarantor.

        SECTION 10.6             Limitations on Sale of Assets. Convey, sell,
lease, assign, transfer or otherwise dispose of any of its property, business or
assets (including, without limitation, the sale of any receivables and leasehold
interests and any sale-leaseback or similar transaction), whether now owned or
hereafter acquired except:

             (a)           the sale of inventory in the ordinary course of
business;

             (b)           the sale of obsolete assets no longer used or usable
in the business of the Borrower or any of its Subsidiaries;

             (c)           the transfer of assets to the Borrower or any
Wholly-Owned Subsidiary of the Borrower which is a Material Subsidiary;

             (d)           the sale or discount without recourse of accounts
receivable arising in the ordinary course of business in connection with the
compromise or collection thereof;

             (e)           the transfer of assets by any Subsidiary who is not a
Guarantor to any Wholly-Owned Subsidiary of the Borrower or to the Borrower;

             (f)           (i) the sale, lease, assignment or transfer of
restaurants by the Borrower or any Subsidiary thereof to any third party or
non-Wholly-Owned Subsidiary; provided, that such sales, leases, assignments and
transfers shall not exceed (A) ten (10) Longhorn restaurants in the aggregate
and/or (B) three (3) The Capital Grille restaurants and/or Bugaboo Creek Steak
House restaurants in the aggregate, and, in addition, (ii) the sale of The
Capital Grille concept and/or Bugaboo Creek Steak House concept so long as, with
respect to each such concept, all of the restaurants within such concept are
sold; provided, that with respect to both clauses (i) and (ii) above, (A) the
Borrower shall have demonstrated, in form and substance satisfactory to the
Administrative Agent, pro forma compliance with each of the covenants set forth
in Article IX after giving effect to such sale or transfer and reflecting the
loss of EBITDA attributable thereto and the corresponding reduction in Debt, if
any, and (B) the Aggregate Commitment shall be reduced in connection therewith
as required pursuant to Section 2.6(b)(i); and

             (g)           the disposition of any Hedging Agreement.

        SECTION 10.7             Limitations on Dividends and Distributions.
Declare or pay any dividends upon any of its capital stock or any other
ownership interests; purchase, redeem, retire or otherwise acquire, directly or
indirectly, any shares of its capital stock or any other ownership interests, or
make any distribution of cash, property or assets among the holders of shares of
its capital stock or any other ownership interests, or make any change in its
capital structure which such change in its capital structure could reasonably be
expected to have a Material Adverse Effect; provided, that:

             (a)           the Borrower or any Subsidiary may pay dividends in
shares of its own capital stock;

             (b)           any Subsidiary may pay cash dividends or make cash
distributions to the Borrower or any Guarantor;

             (c)           the Borrower or any Subsidiary thereof may purchase
joint venture interests to the extent permitted or required pursuant to any
joint venture agreement to which such Person is a party; provided, that such
acquisition would otherwise be permitted pursuant to Section 10.4(d);

             (d)           the Borrower may purchase, redeem, retire or
otherwise acquire shares of its capital stock in an aggregate amount not to
exceed $30,000,000 during the Revolving Credit Period (provided, that such
aggregate amount may be increased to $40,000,000 for the period from and
including December 31, 2004 through and including the Revolving Credit
Termination Date at any time that the Adjusted Leverage Ratio as of the end of
the previous fiscal quarter of the Borrower shall be less than 2.50 to 1.00).

             (e)           any Subsidiary may make cash distributions of its
earnings to its equity holders; provided, that such distributions are made to
each equity holder pro rata in accordance with its equity ownership interest.

        SECTION 10.8             Limitations on Exchange and Issuance of Capital
Stock. Issue, sell or otherwise dispose of any class or series of capital stock
that, by its terms or by the terms of any security into which it is convertible
or exchangeable, is, or upon the happening of an event or passage of time would
be, (a) convertible or exchangeable into Debt or (b) required to be redeemed or
repurchased, including at the option of the holder, in whole or in part, or has,
or upon the happening of an event or passage of time would have, a redemption or
similar payment due.

        SECTION 10.9             Transactions with Affiliates. Except for
transactions permitted by Sections 10.4, 10.6 and 10.7, directly or indirectly,
(a) make any loan or advance to, or purchase or assume any note or other
obligation to or from, any of its officers, directors, shareholders or other
Affiliates, or to or from any member of the immediate family of any of its
officers, directors, shareholders or other Affiliates, or subcontract any
operations to any of its Affiliates or (b) enter into, or be a party to, any
other transaction not described in clause (a) above with any of its Affiliates,
except pursuant to the reasonable requirements of its business and upon fair and
reasonable terms that are no less favorable to it than it would obtain in a
comparable arm’s length transaction with a Person not its Affiliate.

        SECTION 10.10             Certain Accounting Changes; Organizational
Documents. (a) Change its Fiscal Year end, or make any change in its accounting
treatment and reporting practices except as required by GAAP or (b) amend,
modify or change its articles of incorporation (or corporate charter or other
similar organizational documents) or amend, modify or change its bylaws (or
other similar documents) in any manner materially adverse in any respect to the
rights or interests of the Lenders.

        SECTION 10.11             Amendments; Payments and Prepayments of
Qualifying Debt. Amend or modify (or permit the modification or amendment of)
any of the terms or provisions of any Qualifying Debt in a manner which would
cause such Debt to fail to qualify as Qualifying Debt hereunder, or cancel or
forgive, make any voluntary or optional payment or prepayment on, or redeem or
acquire for value (including without limitation by way of depositing with any
trustee with respect thereto money or securities before due for the purpose of
paying when due) any Qualifying Debt; provided, that this Section 10.11 shall
not prohibit the Borrower it any Subsidiary of the Borrower from refinancing any
Qualifying Debt with other Qualifying Debt.

        SECTION 10.12            Restrictive Agreements.

             (a)          Enter into any Debt which contains any negative pledge
on assets which would restrict, limit, encumber or prohibit any granting of
Liens by such Person to secure the Obligations (including Liens in addition to
those contemplated as of the Closing Date on property of such Persons not
currently subject to such Liens), or any covenants more restrictive than the
provisions of Articles VIII, IX and X hereof.

             (b)          Enter into or permit to exist any agreement which
impairs or limits the ability of any Subsidiary of the Borrower to pay dividends
to the Borrower.

        SECTION 10.13             Impairment of Security Interests. Take or omit
to take any action, which might or would have the result of materially impairing
the security interests in favor of the Administrative Agent with respect to the
Collateral or grant to any Person (other than the Administrative Agent for the
benefit of itself and the Lenders pursuant to the Pledge Agreement) any interest
whatsoever in the Collateral, except for Liens permitted under Section 10.2 and
asset sales permitted under Section 10.6.


ARTICLE XI

DEFAULT AND REMEDIES

        SECTION 11.1             Events of Default. Each of the following shall
constitute an Event of Default, whatever the reason for such event and whether
it shall be voluntary or involuntary or be effected by operation of law or
pursuant to any judgment or order of any court or any order, rule or regulation
of any Governmental Authority or otherwise:

             (a)           Default in Payment of Principal of Loans and
Reimbursement Obligations. The Borrower shall default in any payment of
principal of any Loan, Note or Reimbursement Obligation when and as due (whether
at maturity, by reason of acceleration or

otherwise).

             (b)           Other Payment Default. The Borrower shall default in
the payment when and as due (whether at maturity, by reason of acceleration or
otherwise) of interest on any Loan, Note or Reimbursement Obligation or the
payment of any other Obligation, and such default shall continue unremedied for
a period of three (3) Business Days.

             (c)           Misrepresentation. Any representation or warranty
made or deemed to be made by the Borrower or any of its Subsidiaries under this
Agreement, any other Loan Document or any amendment hereto or thereto, shall at
any time prove to have been incorrect or misleading in any material respect when
made or deemed made.

             (d)           Default in Performance of Certain Covenants. The
Borrower shall default in the performance or observance of any covenant or
agreement contained in Sections 7.1, 7.2 or 7.4(e) or Articles IX or X
(excluding Sections 10.9 and 10.10) of this Agreement .

             (e)           Default in Performance of Other Covenants and
Conditions. The Borrower or any Subsidiary thereof shall default in the
performance or observance of any term, covenant, condition or agreement
contained in this Agreement (other than as specifically provided for otherwise
in this Section 11.1) or any other Loan Document and such default shall continue
for a period of thirty (30) days after written notice thereof has been given to
the Borrower by the Administrative Agent.

             (f)           Hedging Agreement. The Borrower shall default in the
performance or observance of any terms, covenant, condition or agreement (after
giving effect to any applicable grace or cure period) under any Hedging
Agreement and such default causes the termination of such Hedging Agreement or
permits any counterparty to such Hedging Agreement to terminate any such Hedging
Agreement.

             (g)           Debt Cross-Default. The Borrower or any of its
Subsidiaries shall (i) default in the payment of any Debt (other than the Notes
or any Reimbursement Obligation) the aggregate outstanding amount of which Debt
is in excess of $2,000,000 beyond the period of grace if any, provided in the
instrument or agreement under which such Debt was created, or (ii) default in
the observance or performance of any other agreement or condition relating to
any Debt (other than the Notes or any Reimbursement Obligation) the aggregate
outstanding amount of which Debt is in excess of $2,000,000 or contained in any
instrument or agreement evidencing, securing or relating thereto or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such Debt (or a
trustee or agent on behalf of such holder or holders) to cause, with the giving
of notice if required, any such Debt to become due prior to its stated maturity
(any applicable grace period having expired).

             (h)           Other Cross-Defaults. The Borrower or any of its
Subsidiaries shall default in the payment when due, or in the performance or
observance, of any obligation or condition of any Material Contract unless, but
only as long as, the existence of any such default is being contested by the
Borrower or any such Subsidiary in good faith by appropriate proceedings and
adequate reserves in respect thereof have been established on the books of the
Borrower or such Subsidiary to the extent required by GAAP.

             (i)           Change in Control. Any person or group of persons
shall obtain "beneficial ownership" (within the meaning of Section 13(d) of the
Securities Exchange Act of 1934, as amended) in one or more series of
transactions of more than thirty percent (30%) of the voting power of the
Borrower entitled to vote in the election of members of the board of directors
of the Borrower or there shall have occurred under any indenture or other
instrument evidencing any Debt in excess of $2,000,000 any "change in control"
(as defined in such indenture or other evidence of Debt) obligating the Borrower
to repurchase, redeem or repay all or any part of the Debt or capital stock
provided for therein (any such event, a "Change in Control").

             (j)           Voluntary Bankruptcy Proceeding. The Borrower or any
Material Subsidiary thereof shall (i) commence a voluntary case under the
federal bankruptcy laws (as now or hereafter in effect), (ii) file a petition
seeking to take advantage of any other laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding up or composition for adjustment
of debts, (iii) consent to or fail to contest in a timely and appropriate manner
any petition filed against it in an involuntary case under such bankruptcy laws
or other laws, (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign, (v) admit in writing its inability to pay
its debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.

             (k)           Involuntary Bankruptcy Proceeding. A case or other
proceeding shall be commenced against the Borrower or any Material Subsidiary in
any court of competent jurisdiction seeking (i) relief under the federal
bankruptcy laws (as now or hereafter in effect) or under any other laws,
domestic or foreign, relating to bankruptcy, insolvency, reorganization, winding
up or adjustment of debts, or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like for the Borrower or any Material Subsidiary or
for all or any substantial part of their respective assets, domestic or foreign,
and such case or proceeding shall continue without dismissal or stay for a
period of sixty (60) consecutive days, or an order granting the relief requested
in such case or proceeding (including, but not limited to, an order for relief
under such federal bankruptcy laws) shall be entered.

             (l)           Failure of Agreements. Any provision of this
Agreement or any provision of any other Loan Document shall for any reason cease
to be valid and binding on the Borrower or any Material Subsidiary party thereto
or any such Person shall so state in writing, or any Loan Document shall for any
reason cease to create a valid and perfected first priority Lien on, or security
interest in, any of the collateral purported to be covered thereby, in each case
other than in accordance with the express terms hereof or thereof.

             (m)           Termination Event. The occurrence of any of the
following events that, individually or in the aggregate, results in or could
reasonably be expected to result in a Material Adverse Effect: (i) the Borrower
or any ERISA Affiliate fails to make full payment when due of all amounts which,
under the provisions of any Pension Plan or Section 412 of the Code, the
Borrower or any ERISA Affiliate is required to pay as contributions thereto,
(ii) an accumulated funding deficiency in excess of $2,000,000 occurs or exists,
whether or not waived, with respect to any Pension Plan, (iii) a Termination
Event or (iv) the Borrower or any ERISA Affiliate as employer under one or more
Multiemployer Plans makes a complete or partial withdrawal from any such
Multiemployer Plan and the plan sponsor of such Multiemployer Plan notifies such
withdrawing employer that such employer has incurred a withdrawal liability
requiring payments in an amount exceeding $2,000,000.

             (n)           Judgment. A judgment or order for the payment of
money which causes the aggregate amount of all such judgments to exceed
$2,000,000 in any Fiscal Year (excluding any amounts which the Borrower's
insurance carrier has affirmatively agreed in writing are covered by insurance)
shall be entered against the Borrower or any of its Subsidiaries by any court
and such judgment or order shall continue without discharge or stay for a period
of thirty (30) days.

        SECTION 11.2             Remedies. Upon the occurrence of an Event of
Default, with the consent of the Required Lenders, the Administrative Agent may,
or upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower:

             (a)           Acceleration; Termination of Facilities. Declare the
principal of and interest on the Loans, the Notes and the Reimbursement
Obligations at the time outstanding, and all other amounts owed to the Lenders
and to the Administrative Agent under this Agreement or any of the other Loan
Documents (including, without limitation, all L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
on shall be entitled to present the documents required thereunder) and all other
Obligations (other than Hedging Obligations), to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived,
anything in this Agreement or the other Loan Documents to the contrary
notwithstanding, and terminate the Credit Facility and any right of the Borrower
to request borrowings or Letters of Credit thereunder; provided, that upon the
occurrence of an Event of Default specified in Section 11.1(j) or (k), the
Credit Facility shall be automatically terminated and all Obligations (other
than Hedging Obligations) shall automatically become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived, anything in this Agreement or in any other Loan Document to
the contrary notwithstanding.

             (b)           Letters of Credit. With respect to all Letters of
Credit for which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time to deposit in a cash collateral account opened by the Administrative Agent
an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit. Amounts held in such cash collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations on a pro rata basis. After all such Letters of Credit shall
have expired or been fully drawn upon, the Reimbursement Obligation shall have
been satisfied and all other Obligations shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower.

             (c)           Rights of Collection. Exercise on behalf of the
Lenders all of its other rights and remedies under this Agreement, the other
Loan Documents and Applicable Law, in order to satisfy all of the Borrower's
Obligations.

        SECTION 11.3             Rights and Remedies Cumulative; Non-Waiver;
etc. The enumeration of the rights and remedies of the Administrative Agent and
the Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.


ARTICLE XII

THE ADMINISTRATIVE AGENT

        SECTION 12.1             Appointment. Each of the Lenders hereby
irrevocably designates and appoints Wachovia as Administrative Agent of such
Lender under this Agreement and the other Loan Documents for the term hereof and
each such Lender irrevocably authorizes Wachovia as Administrative Agent for
such Lender, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and such other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement or such other Loan Documents, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein and therein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or the other Loan
Documents or otherwise exist against the Administrative Agent. Any reference to
the Administrative Agent in this Article XII shall be deemed to refer to the
Administrative Agent solely in its capacity as Administrative Agent and not in
its capacity as a Lender.

        SECTION 12.2             Delegation of Duties. The Administrative Agent
may execute any of its respective duties under this Agreement and the other Loan
Documents by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by the Administrative Agent with
reasonable care.

        SECTION 12.3             Exculpatory Provisions. Neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact, Subsidiaries or Affiliates shall be (a) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or the other Loan Documents (except for actions
occasioned solely by its or such Person’s own gross negligence or willful
misconduct), or (b) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by the Borrower or any
of its Subsidiaries or any officer thereof contained in this Agreement or the
other Loan Documents or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or the other Loan Documents or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or the other Loan Documents or for any failure of the Borrower or any
of its Subsidiaries to perform its obligations hereunder or thereunder. The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement, or to inspect the
properties, books or records of the Borrower or any of its Subsidiaries.

        SECTION 12.4             Reliance by the Administrative Agent. The
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless such
Note shall have been transferred in accordance with Section 13.10 hereof. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement and the other Loan Documents unless it shall first
receive such advice or concurrence of the Required Lenders (or, when expressly
required hereby or by the relevant other Loan Documents, all the Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action except for its own gross
negligence or willful misconduct. The Administrative Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement
and the Notes in accordance with a request of the Required Lenders (or, when
expressly required hereby, all the Lenders), and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Lenders
and all future holders of the Notes.

        SECTION 12.5             Notice of Default. The Administrative Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default unless it has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, it shall promptly give notice
thereof to the Lenders. The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders (or, when expressly required hereby, all the Lenders);
provided, that unless and until the Administrative Agent shall have received
such directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interests of
the Lenders, except to the extent that other provisions of this Agreement
expressly require that any such action be taken or not be taken only with the
consent and authorization or the request of the Lenders or Required Lenders, as
applicable.

        SECTION 12.6             Non-Reliance on the Administrative Agent and
Other Lenders. Each Lender expressly acknowledges that neither the
Administrative Agent nor any of its respective officers, directors, employees,
agents, attorneys-in-fact, Subsidiaries or Affiliates has made any
representations or warranties to it and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of the Borrower or any of
its Subsidiaries, shall be deemed to constitute any representation or warranty
by the Administrative Agent to any Lender. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower and its Subsidiaries and made its
own decision to make its Loans and issue or participate in Letters of Credit
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Borrower and its Subsidiaries. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder or by the other Loan Documents, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of the Borrower or
any of its Subsidiaries which may come into the possession of the Administrative
Agent or any of its respective officers, directors, employees, agents,
attorneys-in-fact, Subsidiaries or Affiliates.

        SECTION 12.7             Indemnification. The Lenders agree to indemnify
the Administrative Agent in its capacity as such and (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), ratably according to the respective amounts of their Commitment
Percentages, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever which may at any time (including, without limitation, at
any time following the payment of the Notes or any Reimbursement Obligation) be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or the other Loan Documents, or any
documents, reports or other information provided to the Administrative Agent or
any Lender or contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
the Administrative Agent under or in connection with any of the foregoing;
provided, that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting solely from the Administrative
Agent’s bad faith, gross negligence or willful misconduct. The agreements in
this Section 12.7 shall survive the payment of the Notes, any Reimbursement
Obligation and all other amounts payable hereunder and the termination of this
Agreement.

        SECTION 12.8             The Administrative Agent in Its Individual
Capacity. The Administrative Agent and its respective Subsidiaries and
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Borrower as though the Administrative Agent were not
the Administrative Agent hereunder. With respect to any Loans made or renewed by
it and any Note issued to it and with respect to any Letter of Credit issued by
it or participated in by it, the Administrative Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not the Administrative Agent, and the
terms “Lender” and “Lenders” shall include the Administrative Agent in its
individual capacity.

        SECTION 12.9             Resignation of the Administrative Agent;
Successor Administrative Agent. Subject to the appointment and acceptance of a
successor as provided below, the Administrative Agent may resign at any time by
giving notice thereof to the Lenders and the Borrower. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
Administrative Agent, which successor shall have minimum capital and surplus of
at least $500,000,000. If no successor Administrative Agent shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the Administrative Agent’s giving of notice of
resignation, then the Administrative Agent may, on behalf of the Lenders,
appoint a successor Administrative Agent, which successor shall have minimum
capital and surplus of at least $500,000,000. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Section 12.9 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Administrative Agent.


ARTICLE XIII

MISCELLANEOUS

        SECTION 13.1              Notices.

             (a)           Method of Communication. Except as otherwise provided
in this Agreement, all notices and communications hereunder shall be in writing
(for purposes hereof, the term "writing" shall include information in electronic
format such as electronic mail and internet web pages), or by telephone
subsequently confirmed in writing. Any notice shall be effective if delivered by
hand delivery or sent via electronic mail, posting on an internet web page,
telecopy, recognized overnight courier service or certified mail, return receipt
requested, and shall be presumed to be received by a party hereto (i) on the
date of delivery if delivered by hand or sent by electronic mail, posting on an
internet web page, or telecopy, (ii) on the next Business Day if sent by
recognized overnight courier service and (iii) on the third Business Day
following the date sent by certified mail, return receipt requested. A
telephonic notice to the Administrative Agent as understood by the
Administrative Agent will be deemed to be the controlling and proper notice in
the event of a discrepancy with or failure to receive a confirming written
notice.

             (b)           Addresses for Notices. Notices to any party shall be
sent to it at the following addresses, or any other address as to which all the
other parties are notified in writing.


         If to the Borrower:                         RARE Hospitality International, Inc.
                                                     8215 Roswell Road
                                                     Bldg. #200
                                                     Atlanta, Georgia 30350
                                                     Attention:  W. Douglas Benn
                                                     Telephone No.: (770) 551-5445
                                                     Telecopy No.:  (770) 551-6685

         With copies to:                             Alston & Bird LLP
                                                     One Atlantic Center
                                                     1201 West Peachtree Street
                                                     Atlanta, Georgia 30309
                                                     Attention: Richard W. Grice
                                                     Telephone No.: (404) 881-7576
                                                     Telecopy No.:  (404) 881-4777

         If to Wachovia as                           Wachovia Bank, National Association
          Administrative Agent:                      Charlotte Plaza, CP-8
                                                     201 South College Street
                                                     Charlotte, North Carolina 28288-0680
                                                     Attention:  Syndication Agency Services
                                                     Telephone No.:  (704) 374-2698
                                                     Telecopy No.:  (704) 383-0288

         With copies to:
                                                     Attention:
                                                     Telephone No.:
                                                     Telecopy No.:

         If to any Lender:                           To the Address set forth on Schedule 1.1 hereto



             (c)           Administrative Agent's Office. The Administrative
Agent hereby designates its office located at the address set forth above, or
any subsequent office which shall have been specified for such purpose by
written notice to the Borrower and Lenders, as the Administrative Agent's Office
referred to herein, to which payments due are to be made and at which Loans will
be disbursed and Letters of Credit issued.

        SECTION 13.2             Expenses; Indemnity. The Borrower will (a) pay
all out-of-pocket expenses (including, without limitation, all costs of
electronic or internet distribution of any information hereunder) of the
Administrative Agent actually incurred in connection with: (i) the preparation,
execution and delivery of this Agreement and each other Loan Document, whenever
the same shall be executed and delivered, including without limitation all
out-of-pocket syndication and due diligence expenses and reasonable fees and
disbursements of counsel for the Administrative Agent and (ii) the preparation,
execution and delivery of any waiver, amendment or consent by the Administrative
Agent or the Lenders relating to this Agreement or any other Loan Document,
including without limitation reasonable fees and disbursements of counsel for
the Administrative Agent, (b) pay all reasonable out-of-pocket expenses of the
Administrative Agent and each Lender actually incurred in connection with the
administration and enforcement of any rights and remedies of the Administrative
Agent and Lenders under the Credit Facility, including, without limitation, in
connection with any workout, restructuring, bankruptcy or other similar
proceeding, creating and perfecting Liens in favor of Administrative Agent on
behalf of Lenders pursuant to the Pledge Agreement or any other security
document, enforcing any Obligations of, or collecting any payments due from, the
Borrower or any Guarantor by reason of an Event of Default (including in
connection with the sale of, collection from, or other realization upon any of
the Collateral or the enforcement of the Guaranty Agreement); consulting with
appraisers, accountants, engineers, attorneys and other Persons concerning the
nature, scope or value of any right or remedy of the Administrative Agent or any
Lender hereunder or under any other Loan Document or any factual matters in
connection therewith, which expenses shall include without limitation the
reasonable fees and disbursements of such Persons, and (c) defend, indemnify and
hold harmless the Administrative Agent and the Lenders, and their respective
parents, Subsidiaries, Affiliates, employees, agents, officers and directors,
from and against any losses, penalties, fines, liabilities, settlements,
damages, costs and expenses, suffered by any such Person in connection with any
claim (including, without limitation, any Environmental Claims), investigation,
litigation or other proceeding (whether or not the Administrative Agent or any
Lender is a party thereto) and the prosecution and defense thereof, arising out
of or in any way connected with the Loans, the Agreement, any other Loan
Document or any documents, reports or other information provided to the
Administrative Agent or any Lender or contemplated by or referred herein or
therein or the transactions contemplated hereby or thereby, including without
limitation reasonable attorneys’ and consultants’ fees, except to the extent
that any of the foregoing directly result from the gross negligence or willful
misconduct of the party seeking indemnification therefor.

        SECTION 13.3             Set-off. In addition to any rights now or
hereafter granted under Applicable Law and not by way of limitation of any such
rights, upon and after the occurrence of any Event of Default and during the
continuance thereof, the Lenders and any assignee or participant of a Lender in
accordance with Section 13.10 are hereby authorized by the Borrower at any time
or from time to time, without notice to the Borrower or to any other Person, any
such notice being hereby expressly waived, to set off and to appropriate and to
apply any and all deposits (general or special, time or demand, including, but
not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by
the Lenders, or any such assignee or participant to or for the credit or the
account of the Borrower against and on account of the Obligations irrespective
of whether or not (a) the Lenders shall have made any demand under this
Agreement or any of the other Loan Documents or (b) the Administrative Agent
shall have declared any or all of the Obligations to be due and payable as
permitted by Section 11.2 and although such Obligations shall be contingent or
unmatured. Notwithstanding the preceding sentence, each Lender agrees to notify
the Borrower and the Administrative Agent after any such set-off and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application.

        If any Lender (or assignee or participant) shall exercise any of the
rights referred to in this Section, such Lender (or assignee) shall promptly
notify the Borrower, all other Lenders and the Administrative Agent thereof;
provided, that the failure to give such notice shall not result in any liability
to such Lender or in any way affect the validity of the exercise of such right.

        SECTION 13.4             Governing Law. This Agreement, the Notes and
the other Loan Documents, unless otherwise expressly set forth therein, shall be
governed by, construed and enforced in accordance with the laws of the State of
North Carolina, without reference to the conflicts or choice of law principles
thereof.

        SECTION 13.5              Consent to Jurisdiction and Venue.

             (a)           Jurisdiction. The Borrower hereby irrevocably
consents to the personal jurisdiction of the state and federal courts located in
Mecklenburg County, North Carolina (and any courts from which an appeal from any
of such courts must or may be taken), in any action, claim or other proceeding
arising out of any dispute in connection with this Agreement, the Notes and the
other Loan Documents, any rights or obligations hereunder or thereunder, or the
performance of such rights and obligations. The Borrower hereby irrevocably
consents to the service of a summons and complaint and other process in any
action, claim or proceeding brought by the Administrative Agent or any Lender in
connection with this Agreement, the Notes or the other Loan Documents, any
rights or obligations hereunder or thereunder, or the performance of such rights
and obligations, on behalf of itself or its property, in the manner specified in
Section 13.1. Nothing in this Section 13.5 shall affect the right of the
Administrative Agent or any Lender to serve legal process in any other manner
permitted by Applicable Law or affect the right of the Administrative Agent or
any Lender to bring any action or proceeding against the Borrower or its
properties in the courts of any other jurisdictions.

             (b)           Venue. The Borrower hereby irrevocably waives any
objection it may have now or in the future to the laying of venue in the
aforesaid jurisdiction in any action , claim or other proceeding arising out of
or in connection with this Agreement, any other Loan Document or the rights and
obligations of the parties hereunder or thereunder. The Borrower irrevocably
waives, in connection with such action, claim or proceeding, any plea or claim
that the action, claim or proceeding has been brought in an inconvenient forum.

        SECTION 13.6             Binding Arbitration; Waiver of Jury Trial.

             (a)           Binding Arbitration. Upon demand of any party,
whether made before or after institution of any judicial proceeding, any
dispute, claim or controversy arising out of, connected with or relating to this
Agreement or any other Loan Document ("Disputes"), between or among parties
hereto and to the other Loan Documents shall be resolved by binding arbitration
as provided herein. Institution of a judicial proceeding by a party does not
waive the right of that party to demand arbitration hereunder. Disputes may
include, without limitation, tort claims, counterclaims, claims brought as class
actions, claims arising from Loan Documents executed in the future, disputes as
to whether a matter is subject to arbitration, or claims concerning any aspect
of the past, present or future relationships arising out of or connected with
the Loan Documents. Arbitration shall be conducted under and governed by the
Commercial Financial Disputes Arbitration Rules (the "Arbitration Rules") of the
American Arbitration Association (the "AAA") and the Federal Arbitration Act.
All arbitration hearings shall be conducted in Charlotte, North Carolina. The
expedited procedures set forth in Rule 51, et seq. of the Arbitration Rules
shall be applicable to claims of less than $1,000,000. All applicable statutes
of limitations shall apply to any Dispute. A judgment upon the award may be
entered in any court having jurisdiction. Notwithstanding anything foregoing to
the contrary, any arbitration proceeding demanded hereunder shall begin within
ninety (90) days after such demand thereof and shall be concluded within
one-hundred and twenty (120) days after such demand. These time limitations may
not be extended unless a party hereto shows cause for extension and then such
extension shall not exceed a total of sixty (60) days. The panel from which all
arbitrators are selected shall be comprised of licensed attorneys selected from
the Commercial Financial Dispute Arbitration Panel of the AAA. The single
arbitrator selected for expedited procedure shall be a retired judge from the
highest court of general jurisdiction, state or federal, of the state where the
hearing will be conducted. The parties hereto do not waive any applicable
Federal or state substantive law except as provided herein. Notwithstanding the
foregoing, this paragraph shall not apply to any Hedging Agreement.

             (b)           Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, THE ADMINISTRATIVE AGENT, EACH LENDER AND THE BORROWER HEREBY IRREVOCABLY
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY ACTION, CLAIM
OR OTHER PROCEEDING ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS
AGREEMENT, THE NOTES OR THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS
HEREUNDER OR THEREUNDER, OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS.

             (c)           Preservation of Certain Remedies. Notwithstanding the
preceding binding arbitration provisions, the parties hereto and the other Loan
Documents preserve, without diminution, certain remedies that such Persons may
employ or exercise freely, either alone, in conjunction with or during a
Dispute. Each such Person shall have and hereby reserves the right to proceed in
any court of proper jurisdiction or by self help to exercise or prosecute the
following remedies, as applicable: (i) all rights to foreclose against any real
or personal property or other security by exercising a power of sale granted in
the Loan Documents or under Applicable Law or by judicial foreclosure and sale,
including a proceeding to confirm the sale, (ii) all rights of self help
including peaceful occupation of property and collection of rents, set off, and
peaceful possession of property, (iii) obtaining provisional or ancillary
remedies including injunctive relief, sequestration, garnishment, attachment,
appointment of receiver and in filing an involuntary bankruptcy proceeding, and
(iv) when applicable, a judgment by confession of judgment. Preservation of
these remedies does not limit the power of an arbitrator to grant similar
remedies that may be requested by a party in a Dispute.

        SECTION 13.7             Reversal of Payments. To the extent the
Borrower makes a payment or payments to the Administrative Agent for the ratable
benefit of the Lenders or the Administrative Agent receives any payment or
proceeds of the collateral which payments or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent.

        SECTION 13.8              Injunctive Relief; Punitive Damages.

             (a)           The Borrower recognizes that, in the event the
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, the Borrower agrees that the Lenders, at the
Lenders' option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.

             (b)           The Administrative Agent, the Lenders and the
Borrower (on behalf of itself and its Subsidiaries) hereby agree that no such
Person shall have a remedy of punitive or exemplary damages against any other
party to a Loan Document and each such Person hereby waives any right or claim
to punitive or exemplary damages that they may now have or may arise in the
future in connection with any Dispute, whether such Dispute is resolved through
arbitration or judicially.

        SECTION 13.9             Accounting Matters. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time, provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance therewith.

        SECTION 13.10              Successors and Assigns; Participations.

             (a)           Benefit of Agreement. This Agreement shall be binding
upon and inure to the benefit of the Borrower, the Administrative Agent and the
Lenders, all future holders of the Notes, and their respective successors and
assigns, except that the Borrower shall not assign or transfer any of its rights
or obligations under this Agreement without the prior written consent of each
Lender.

             (b)           Assignment by Lenders. Each Lender may, in the
ordinary course of its business and in accordance with Applicable Law, sell or
assign to any Lender, any Affiliate or a Lender and with the consent of the
Borrower (so long as no Default or Event of Default has occurred and is
continuing) and the consent of the Administrative Agent, which consents shall
not be unreasonably withheld or delayed, assign to one or more Eligible
Assignees (any of the foregoing assignees or purchasers, a "Participating
Lender") all or a portion of its interests, rights and obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of the Extensions of Credit at the time owing to it and the Notes held
by it); provided that:

                         (i)           each such assignment shall be of a
constant, and not a varying, percentage of all the assigning Lender's rights and
obligations under this Agreement;

                         (ii)           if less than all of the assigning
Lender's Commitment is to be assigned, neither the Commitment so assigned nor
the Commitment retained shall be less than $5,000,000;

                         (iii)           the parties to each such assignment
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance substantially in the
form of Exhibit G attached hereto (an "Assignment and Acceptance"), together
with (to the extent required by any Purchasing Lender) any Note or Notes subject
to such assignment;

                         (iv)           where consent of the Borrower to an
assignment to a Purchasing Lender is required hereunder (including consent to an
assignment to an Approved Fund), the Borrower shall be deemed to have given its
consent five (5) Business Days after the date written notice thereof has been
delivered by the assigning Lender (through the Administrative Agent) unless such
consent is expressly and reasonably refused by the Borrower prior to such fifth
(5th) Business Day.

                         (v)           such assignment shall not, without the
consent of the Borrower, require the Borrower to file a registration statement
with the Securities and Exchange Commission or apply to or qualify the Loans or
the Notes under the blue sky laws of any state; and

                         (vi)           the assigning Lender shall pay to the
Administrative Agent an assignment fee of $2,500 upon the execution by such
Lender of the Assignment and Acceptance; provided that no such fee shall be
payable upon any assignment by a Lender to an Affiliate thereof.

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, which effective date
shall be at least five (5) Business Days after the execution thereof (unless
otherwise agreed to by the Administrative Agent), (A) the Purchasing Lender
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereby
and (B) the Lender thereunder shall, to the extent provided in such assignment,
be released from its obligations under this Agreement.

             (c)           Rights and Duties Upon Assignment. By executing and
delivering an Assignment and Acceptance, the assigning Lender thereunder and the
assignee thereunder confirm to and agree with each other and the other parties
hereto as set forth in such Assignment and Acceptance.

             (d)           Register. The Administrative Agent shall maintain a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders and the amount of the
Extensions of Credit with respect to each Lender from time to time (the
"Register"). The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Administrative Agent and the Lenders may
treat each person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

             (e)           Issuance of New Notes. Upon its receipt of an
Assignment and Acceptance executed by an assigning Lender and a Purchasing
Lender together with any Note or Notes (if applicable) subject to such
assignment and the written consent (if applicable) to such assignment, the
Administrative Agent shall, if such Assignment and Acceptance has been completed
and is substantially in the form of Exhibit G:

                          (i)           accept such Assignment and Acceptance;

                         (ii)           record the information contained therein
in the Register;

                         (iii)           give prompt notice thereof to the
Lenders and the Borrower; and

                         (iv)           promptly deliver a copy of such
Assignment and Acceptance to the Borrower.

Within five (5) Business Days after receipt of notice, the Borrower shall
execute and deliver to the Administrative Agent, in exchange for the surrendered
Note or Notes, a new Note or Notes to the order of such Purchasing Lender (to
the extent requested thereby) in amounts equal to the Commitment assumed by it
pursuant to such Assignment and Acceptance and a new Note or Notes to the order
of the assigning Lender (to the extent requested thereby) in an amount equal to
the Commitment retained by it hereunder. Such new Note or Notes shall be in an
aggregate principal amount equal to the aggregate principal amount of such
surrendered Note or Notes, shall be dated the effective date of such Assignment
and Acceptance and shall otherwise be in substantially the form of the assigned
Notes delivered to the assigning Lender. Each surrendered Note or Notes shall be
canceled and returned to the Borrower. Notwithstanding anything in this
Agreement to the contrary, any Lender which has not been issued a Note or Notes
hereunder may at any time deliver a written request for a Note or Notes to the
Administrative Agent and the Borrower. Within five (5) Business Days after
receipt of notice, the Borrower shall execute and deliver to the Administrative
Agent, a Note or Notes (as applicable) to the order of such Lender in amounts
equal to the Commitment of such Lender. Upon receipt thereby, the Administrative
Agent shall promptly deliver such Note or Notes to such Lender.

             (f)           Participations. Each Lender may, without notice to or
the consent of the Borrower or the Administrative Agent, in the ordinary course
of its commercial banking business and in accordance with Applicable Law, sell
participations to one or more banks or other entities (any such bank or entity,
a "Participant") in all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Extensions of
Credit and the Notes held by it); provided that:

                          (i)           each such participation shall be in an
amount not less than $5,000,000;

                          (ii)           such Lender's obligations under this
Agreement (including, without limitation, its Commitment) shall remain
unchanged;

                          (iii)           such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;

                          (iv)           such Lender shall remain the holder of
the Notes held by it for all purposes of this Agreement;

                          (v)           the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement;

                          (vi)           such Lender shall not permit such
Participant the right to approve any waivers, amendments or other modifications
to this Agreement or any other Loan Document other than waivers, amendments or
modifications which would reduce the principal of or the interest rate on any
Loan or Reimbursement Obligation, extend the term or increase the amount of the
Commitment, reduce the amount of any fees to which such Participant is entitled,
extend any scheduled payment date for principal of any Loan or, except as
expressly contemplated hereby or thereby, release substantially all of the
Collateral; and

                          (vii)           any such disposition shall not,
without the consent of the Borrower, require the Borrower to file a registration
statement with the Securities and Exchange Commission to apply to qualify the
Loans or the Notes under the blue sky law of any state.

        The Borrower agrees that each Participant shall be entitled to the
benefits of Section 4.7, Section 4.8, Section 4.9, Section 4.10, Section 4.11
and Section 13.3 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section 13.10; provided
that a Participant shall not be entitled to receive any greater payment under
Section 4.7, Section 4.8, Section 4.9, Section 4.10 and Section 4.11 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent and such
Participant shall have delivered to the Administrative Agent all United States
Internal Revenue Service Forms required pursuant to Section 4.11(e).

             (g)           Disclosure of Information; Confidentiality. The
Administrative Agent and the Lenders shall hold all non-public information with
respect to the Borrower obtained pursuant to the Loan Documents (or any Hedging
Agreement with a Lender or the Administrative Agent) in accordance with their
customary procedures for handling confidential information; provided, that the
Administrative Agent may disclose information relating to this Agreement to Gold
Sheets and other similar bank trade publications, such information to consist of
deal terms and other information customarily found in such publications and
provided further, that the Administrative Agent or any Lender may disclose any
such information to the extent such disclosure is (i) required by law or
requested or required pursuant to any legal process, (ii) requested by, or
required to be disclosed to, any rating agency, or regulatory or similar
authority (including, without limitation, the National Association of Insurance
Commissioners) or (iii) used in any suit, action or proceeding for the purpose
of defending itself, reducing its liability or protecting any of its claims,
rights, remedies or interests under or in connection with the Loan Documents (or
any Hedging Agreement with a Lender or the Administrative Agent). Any Lender
may, in connection with any assignment, proposed assignment, participation or
proposed participation pursuant to this Section 13.10, disclose to the
Purchasing Lender, proposed Purchasing Lender, Participant, proposed
Participant, or to any direct or indirect contractual counterparty in swap
agreements or such contractual counterparty's professional advisor, any
information relating to the Borrower or any of its Subsidiaries or Affiliates
furnished to such Lender by or on behalf of the Borrower or any of its
Subsidiaries or Affiliates; provided, that prior to any such disclosure, each
such Purchasing Lender, proposed Purchasing Lender, Participant or proposed
Participant, contractual counterparty or professional advisor shall agree to be
bound by the provisions of this Section 13.10(g).

             (h)           Certain Pledges or Assignments. Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement or any other Loan Document to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute such pledgee or assignee for such Lender as
a party hereto.

        SECTION 13.11             Amendments, Waivers and Consents. Except as
set forth below and in Section 2.8 or as specifically provided in any other Loan
Document, any term, covenant, agreement or condition of this Agreement or any of
the other Loan Documents may be amended or waived by the Lenders, and any
consent given by the Lenders, if, but only if, such amendment, waiver or consent
is in writing signed by the Required Lenders (or by the Administrative Agent
with the consent of the Required Lenders) and delivered to the Administrative
Agent and, in the case of an amendment, signed by the Borrower and any
Subsidiary party thereto; provided, that no amendment, waiver or consent shall
(a) increase the Aggregate Commitment or increase the amount of the Loans, (b)
reduce the rate of interest or fees payable on any Loan or Reimbursement
Obligation, (c) reduce or forgive the principal amount of any Loan or
Reimbursement Obligation, (d) extend the originally scheduled time or times of
payment of the principal of any Loan or Reimbursement Obligation or the time or
times of payment of interest on any Loan or Reimbursement Obligation or any fee
or commission with respect thereto, (e) permit any subordination of the
principal or interest on any Loan or Reimbursement Obligation, (f) release the
Borrower from the Obligations (other than Hedging Obligations) hereunder, (g)
permit any assignment (other than as specifically permitted or contemplated in
this Agreement) of any of the Borrower’s rights and obligations hereunder, (h)
release any material portion of the Collateral or release the Pledge Agreement
or any other Loan Document (other than asset sales permitted pursuant to Section
10.6 and as otherwise specifically permitted or contemplated in this Agreement
or the applicable Loan Document), (i) amend the provisions of this Section 13.11
or the definition of Required Lenders, or (j) extend the time of the obligation
of the Lenders holding Revolving Credit Commitments to make or issue or
participate in Letters of Credit, in each case, without the prior written
consent of each Lender. In addition, no amendment, waiver or consent to the
provisions of (a) Article XII shall be made without the written consent of the
Administrative Agent, and (b) Article III shall be made without the written
consent of the Issuing Lender.

        SECTION 13.12             Performance of Duties. The Borrower’s
obligations under this Agreement and each of the other Loan Documents shall be
performed by the Borrower at its sole cost and expense.

        SECTION 13.13             All Powers Coupled with Interest. All powers
of attorney and other authorizations granted to the Lenders, the Administrative
Agent and any Persons designated by the Administrative Agent or any Lender
pursuant to any provisions of this Agreement or any of the other Loan Documents
shall be deemed coupled with an interest and shall be irrevocable so long as any
of the Obligations remain unpaid or unsatisfied, any of the Commitments remain
in effect or the Credit Facility has not been terminated.

        SECTION 13.14             Survival of Indemnities. Notwithstanding any
termination of this Agreement, the indemnities to which the Administrative Agent
and the Lenders are entitled under the provisions of this Article XIII and any
other provision of this Agreement and the other Loan Documents shall continue in
full force and effect and shall protect the Administrative Agent and the Lenders
against events arising after such termination as well as before.

        SECTION 13.15             Titles and Captions. Titles and captions of
Articles, Sections and subsections in, and the table of contents of, this
Agreement are for convenience only, and neither limit nor amplify the provisions
of this Agreement.

        SECTION 13.16             Severability of Provisions. Any provision of
this Agreement or any other Loan Document which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective only to the
extent of such prohibition or unenforceability without invalidating the
remainder of such provision or the remaining provisions hereof or thereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

        SECTION 13.17             Counterparts. This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and shall be binding upon all parties, their successors and assigns, and all of
which taken together shall constitute one and the same agreement.

        SECTION 13.18             Term of Agreement. This Agreement shall remain
in effect from the Closing Date through and including the date upon which all
Obligations arising hereunder or under any other Loan Document shall have been
indefeasibly and irrevocably paid and satisfied in full and all Commitments have
been terminated. The Administrative Agent is hereby permitted to release all
Liens on the Collateral in favor of the Administrative Agent, for the ratable
benefit of itself and the Lenders, upon repayment of the outstanding principal
of and all accrued interest on the Loans, payment of all outstanding fees and
expenses hereunder and the termination of the Lender’s Commitments. No
termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination or in respect of any provision
of this Agreement which survives such termination.

        SECTION 13.19             Advice of Counsel. Each of the parties
represents to each other party hereto that it has discussed this Agreement with
its counsel.

        SECTION 13.20             No Strict Construction. The parties hereto
have participated jointly in the negotiation and drafting of this Agreement. In
the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.

        SECTION 13.21              Inconsistencies with Other Documents;
Independent Effect of Covenants.

             (a)           In the event there is a conflict or inconsistency
between this Agreement and any other Loan Document, the terms of this Agreement
shall control; provided, that any provision of the Loan Documents which imposes
additional burdens on the Borrower or its Subsidiaries or further restricts the
rights of the Borrower or its Subsidiaries or gives the Administrative Agent or
Lenders additional rights shall not be deemed to be in conflict or inconsistent
with this Agreement and shall be given full force and effect.

             (b)           The Borrower expressly acknowledges and agrees that
each covenant contained in Articles VIII, IX, or X hereof shall be given
independent effect. Accordingly, the Borrower shall not engage in any
transaction or other act otherwise permitted under any covenant contained in
Articles VIII, IX, or X if, before or after giving effect to such transaction or
act, the Borrower shall or would be in breach of any other covenant contained in
Articles VIII, IX, or X.

        SECTION 13.22             Amendment and Restatement; No Novation. This
Agreement constitutes an amendment and restatement of the Existing Facility
effective from and after the Closing Date. The execution and delivery of this
Agreement shall not constitute a novation of any indebtedness or other
obligations owing to the Lenders, or the Administrative Agent under the Existing
Facility based on any facts or events occurring or existing prior to the
execution and delivery of this Agreement. On the Closing Date, the credit
facilities described in the Existing Facility shall be amended and supplemented
by the facilities described herein, and all loans and other obligations of the
Borrower outstanding as of such date under the Existing Facility shall be deemed
to be loans and obligations outstanding under the corresponding facilities
described herein, without further action by any Person.


[SIGNATURE PAGES TO FOLLOW]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed under seal by their duly authorized officers, all as of the day and
year first written above.


[CORPORATE SEAL]                                           RARE HOSPITALITY INTERNATIONAL, INC.,
                                                           as Borrower

                                                           By:
                                                           Name:
                                                           Title:








                                                           WACHOVIA BANK, NATIONAL
                                                           ASSOCIATION, as Administrative Agent, Lender, Swingline Lender and Issuing Lender

                                                           By:
                                                           Name:
                                                           Title:







                                                           SUNTRUST BANK, as Lender

                                                           By:
                                                           Name:
                                                           Title:







                                                           FLEET NATIONAL BANK (formerly known as BankBoston, N.A.), as Lender

                                                           By:
                                                           Name:
                                                           Title:







                                                           SOUTHTRUST BANK, as Lender

                                                           By:
                                                           Name:
                                                           Title:


--------------------------------------------------------------------------------


SCHEDULE 1.1
(LENDERS AND COMMITMENTS)


---------------------------------------------------- -------------------------- --------------------------------------
                      LENDER                                COMMITMENT                       COMMITMENT
                                                            PERCENTAGE
---------------------------------------------------- -------------------------- --------------------------------------
---------------------------------------------------- -------------------------- --------------------------------------
Wachovia Bank, National Association
Charlotte Plaza, CP-8
201 South College Street                                      35.00%                         $35,000,000
Charlotte, North Carolina 28288-0680
Attention:  Syndication Agency Services
Telephone No.:  (704) 374-2698
Telecopy No.:  (704) 383-0288

---------------------------------------------------- -------------------------- --------------------------------------
---------------------------------------------------- -------------------------- --------------------------------------
Fleet National Bank
100 Federal Street
MADE 10010B                                                   25.00%                         $25,000,000
Boston, MA  02110
Attention:  Robert W. MacElhiney
Telephone No.:  (617) 434-7068
Telecopy No.:  (617) 434-0637

---------------------------------------------------- -------------------------- --------------------------------------
---------------------------------------------------- -------------------------- --------------------------------------
SunTrust Bank
303 Peachtree Street, 2nd floor
Atlanta, GA  30308                                            20.00%                         $20,000,000
Attention:  Charles Johnson
Telephone No.:  (404) 658-4805
Telecopy No.:  (404)588-7189

---------------------------------------------------- -------------------------- --------------------------------------
---------------------------------------------------- -------------------------- --------------------------------------
SouthTrust Bank
One Georgia Center, PT007
600 West Peachtree Street, NW                                 20.00%                         $20,000,000
Atlanta, GA  30308
Attention: Jon Hauseman
Telephone No.:  (404) 853-5758
Telecopy No.:  (404) 853-5766

---------------------------------------------------- -------------------------- --------------------------------------
---------------------------------------------------- -------------------------- --------------------------------------


--------------------------------------------------------------------------------


SCHEDULE 1.2

LETTERS OF CREDIT

--------------------------------------------------------------------------------


SCHEDULE 1.3

PLEDGED ENTITIES

--------------------------------------------------------------------------------


SECOND AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF NOVEMBER 21, 2002,

BY AND AMONG

RARE HOSPITALITY INTERNATIONAL, INC.,

AS BORROWER,

THE LENDERS REFERRED TO HEREIN,

WACHOVIA BANK, NATIONAL ASSOCIATION
AS ADMINISTRATIVE AGENT,

AND

FLEET NATIONAL BANK, AS SYNDICATION AGENT,
SUNTRUST BANK, AS DOCUMENTATION AGENT,
AND
SOUTHTRUST BANK, AS CO-AGENT

WACHOVIA SECURITIES, INC.
AS SOLE LEAD ARRANGER AND SOLE BOOK MANAGER



TABLE OF CONTENTS


ARTICLE I  DEFINITIONS............................................................................................1
SECTION 1.1           Definitions.................................................................................1
SECTION 1.2           General....................................................................................16
SECTION 1.3           Other Definitions and Provisions...........................................................16


ARTICLE II  REVOLVING CREDIT FACILITY............................................................................16
SECTION 2.1           Revolving Credit Loans.....................................................................16
SECTION 2.2           Swingline Loans............................................................................17
SECTION 2.3           Procedure for Advances of Revolving Credit and Swingline Loans.............................18
SECTION 2.4           Repayment of Loans.........................................................................19
SECTION 2.5           Notes20
SECTION 2.6           Permanent Reduction of the Aggregate Commitment............................................20
SECTION 2.7           Termination of Credit Facility.............................................................21
SECTION 2.8           Use of Proceeds............................................................................21


ARTICLE III  LETTER OF CREDIT FACILITY...........................................................................22
SECTION 3.1           L/C Commitment.............................................................................22
SECTION 3.2           Procedure for Issuance of Letters of Credit................................................22
SECTION 3.3           Commissions and Other Charges..............................................................23
SECTION 3.4           L/C Participations.........................................................................23
SECTION 3.5           Reimbursement Obligation of the Borrower...................................................24
SECTION 3.6           Obligations Absolute.......................................................................25
SECTION 3.7           Existing Letters of Credit.................................................................25
SECTION 3.8           Effect of Application......................................................................25


ARTICLE IV  GENERAL LOAN PROVISIONS..............................................................................26
SECTION 4.1           Interest...................................................................................26
SECTION 4.2           Notice and Manner of Conversion or Continuation of Loans...................................28
SECTION 4.3           Fees 29
SECTION 4.4           Manner of Payment..........................................................................29
SECTION 4.5           Crediting of Payments and Proceeds.........................................................30
SECTION 4.6           Adjustments................................................................................30
SECTION 4.7           Nature of Obligations of Lenders Regarding Extensions of
                       Credit; Assumption by the Administrative Agent............................................31
SECTION 4.8           Changed Circumstances......................................................................32
SECTION 4.9           Indemnity..................................................................................33
SECTION 4.10          Capital Requirements.......................................................................34
SECTION 4.11          Taxes34
SECTION 4.12          Affected Lenders...........................................................................36
SECTION 4.13          Security...................................................................................37


ARTICLE V  CLOSING; CONDITIONS OF CLOSING AND BORROWING..........................................................37
SECTION 5.1           Closing....................................................................................37
SECTION 5.2           Conditions to Closing, Initial Loans and Letters of Credit.................................37
SECTION 5.3           Conditions to All Loans and Letters of Credit..............................................40


ARTICLE VI  REPRESENTATIONS AND WARRANTIES OF THE BORROWER.......................................................41
SECTION 6.1           Representations and Warranties.............................................................41
SECTION 6.2           Survival of Representations and Warranties, Etc............................................49


ARTICLE VII  FINANCIAL INFORMATION AND NOTICES...................................................................49
SECTION 7.1           Financial Statements and Projections.......................................................49
SECTION 7.2           Officer's Compliance Certificate...........................................................51
SECTION 7.3           Other Reports..............................................................................51
SECTION 7.4           Notice of Litigation and Other Matters.....................................................51
SECTION 7.5           Accuracy of Information....................................................................52


ARTICLE VIII  AFFIRMATIVE COVENANTS..............................................................................52
SECTION 8.1           Preservation of Corporate Existence and Related Matters....................................53
SECTION 8.2           Maintenance of Property....................................................................53
SECTION 8.3           Insurance..................................................................................53
SECTION 8.4           Accounting Methods and Financial Records...................................................53
SECTION 8.5           Payment and Performance of Obligations.....................................................53
SECTION 8.6           Compliance With Laws and Approvals.........................................................53
SECTION 8.7           Environmental Laws.........................................................................53
SECTION 8.8           Compliance with ERISA......................................................................54
SECTION 8.9           Compliance With Agreements.................................................................54
SECTION 8.10          Conduct of Business........................................................................54
SECTION 8.11          Visits and Inspections.....................................................................55
SECTION 8.12          Additional Subsidiaries....................................................................55
SECTION 8.13          Further Assurances.........................................................................55


ARTICLE IX  FINANCIAL COVENANTS..................................................................................56
SECTION 9.1           Maximum Adjusted Leverage Ratio............................................................56
SECTION 9.2           Minimum Net Worth..........................................................................56
SECTION 9.3           Fixed Charge Coverage Ratio................................................................56
SECTION 9.4           Capital Expenditures.......................................................................56


ARTICLE X  NEGATIVE COVENANTS....................................................................................57
SECTION 10.1          Limitations on Debt........................................................................57
SECTION 10.2          Limitations on Contingent Obligations......................................................58
SECTION 10.3          Limitations on Liens.......................................................................58
SECTION 10.4          Limitations on Loans, Advances, Investments and Acquisitions...............................59
SECTION 10.5          Limitations on Mergers and Liquidation.....................................................61
SECTION 10.6          Limitations on Sale of Assets..............................................................61
SECTION 10.7          Limitations on Dividends and Distributions.................................................62
SECTION 10.8          Limitations on Exchange and Issuance of Capital Stock......................................62
SECTION 10.9          Transactions with Affiliates...............................................................62
SECTION 10.10         Certain Accounting Changes; Organizational Documents.......................................63
SECTION 10.11         Amendments; Payments and Prepayments of Qualifying Debt....................................63
SECTION 10.12         Restrictive Agreements.....................................................................63
SECTION 10.13         Impairment of Security Interests...........................................................63


ARTICLE XI  DEFAULT AND REMEDIES.................................................................................64
SECTION 11.1          Events of Default..........................................................................64
SECTION 11.3          Rights and Remedies Cumulative; Non-Waiver; etc............................................67


ARTICLE XII  THE ADMINISTRATIVE AGENT............................................................................67
SECTION 12.1          Appointment................................................................................67
SECTION 12.2          Delegation of Duties.......................................................................68
SECTION 12.3          Exculpatory Provisions.....................................................................68
SECTION 12.4          Reliance by the Administrative Agent.......................................................68
SECTION 12.5          Notice of Default..........................................................................69
SECTION 12.6          Non-Reliance on the Administrative Agent and Other Lenders.................................69
SECTION 12.7          Indemnification............................................................................70
SECTION 12.8          The Administrative Agent in Its Individual Capacity........................................70
SECTION 12.9          Resignation of the Administrative Agent; Successor Administrative Agent....................70


ARTICLE XIII  MISCELLANEOUS......................................................................................71
SECTION 13.1          Notices....................................................................................71
SECTION 13.2          Expenses; Indemnity........................................................................72
SECTION 13.3          Set-off....................................................................................73
SECTION 13.4          Governing Law..............................................................................73
SECTION 13.5          Consent to Jurisdiction and Venue..........................................................73
SECTION 13.6          Binding Arbitration; Waiver of Jury Trial..................................................74
SECTION 13.7          Reversal of Payments.......................................................................75
SECTION 13.8          Injunctive Relief; Punitive Damages........................................................75
SECTION 13.9          Accounting Matters.........................................................................75
SECTION 13.10         Successors and Assigns; Participations.....................................................76
SECTION 13.11         Amendments, Waivers and Consents...........................................................80
SECTION 13.12         Performance of Duties......................................................................80
SECTION 13.14         Survival of Indemnities....................................................................80
SECTION 13.15         Titles and Captions........................................................................81
SECTION 13.16         Severability of Provisions.................................................................81
SECTION 13.17         Counterparts...............................................................................81
SECTION 13.18         Term of Agreement..........................................................................81
SECTION 13.19         Advice of Counsel..........................................................................81
SECTION 13.20         No Strict Construction.....................................................................81
SECTION 13.21         Inconsistencies with Other Documents; Independent Effect of Covenants......................81
SECTION 13.22         Amendment and Restatement; No Novation.....................................................82



EXHIBITS

Exhibit A-1                -        Form of Revolving Credit Note
Exhibit A-2                -        Form of Swingline Note
Exhibit B                  -        Form of Notice of Borrowing
Exhibit C                  -        Form of Notice of Account Designation
Exhibit D                  -        Form of Notice of Prepayment
Exhibit E                  -        Form of Notice of Conversion/Continuation
Exhibit F                  -        Form of Officer's Compliance Certificate
Exhibit G                  -        Form of Assignment and Acceptance
Exhibit H                  -        Form of Store Performance Summary
Exhibit I                  -        Form of Joinder Agreement

SCHEDULES

Schedule 1.1               -        Lenders and Commitments
Schedule 1.2               -        Existing Letters of Credit
Schedule 1.3               -        Pledged Entities
Schedule 6.1(a)            -        Jurisdictions of Organization and Qualification; Subsidiaries and
Capitalization
Schedule 6.1(g)            -        Intellectual Property Matters
Schedule 6.1(i)            -        ERISA Plans
Schedule 6.1(l)            -        Material Contracts
Schedule 6.1(t)            -        Debt and Contingent Obligations
Schedule 6.1(u)            -        Litigation
Schedule 10.1              -        Existing Debt
Schedule 10.2              -        Contingent Obligations
Schedule 10.3              -        Existing Liens
Schedule 10.4              -        Existing Loans, Advances and Investments

